



--------------------------------------------------------------------------------



AMENDED AND RESTATED LOAN AGREEMENT


between


Acadia Storage Post Portfolio Company LLC
as Borrower


and


GENERAL ELECTRIC CAPITAL CORPORATION
as Lender


Dated as of
August 25, 2011



--------------------------------------------------------------------------------








1

--------------------------------------------------------------------------------




ARTICLE 1
CERTAIN DEFINITIONS 1

Section 1.1.
Certain Definitions    1

ARTICLE 2
LOAN TERMS    10

Section 2.1.
The Loans and Notes    10

Section 2.2.
Interest Rate; Late Charge    11

Section 2.3.
Terms of Payment    11

Section 2.4.
Security    13

Section 2.5.
Withdrawal of Ridgewood Property from Condominium Regime    13

Section 2.6.
Partial Release    14

Section 2.7.
Fees    15

ARTICLE 3
INSURANCE, CONDEMNATION, AND IMPOUNDS    15

Section 3.1.
Insurance    15

Section 3.2.
Use and Application of Insurance Proceeds    17

Section 3.3.
Condemnation Awards    18

Section 3.4.
Impounds    18

ARTICLE 4
REPRESENTATIONS AND WARRANTIES    19

Section 4.1.
Organization and Power    19

Section 4.2.
Validity of Loan Documents    19

Section 4.3.
Liabilities; Litigation; Other Secured Transactions    19

Section 4.4.
Taxes and Assessments    19

Section 4.5.
Other Agreements; Defaults    20

Section 4.6.
Compliance with Law    20

Section 4.7.
Location of Borrower    20

Section 4.8.
ERISA    20

Section 4.9.
Margin Stock    21

Section 4.10.
Tax Filings    21

Section 4.11.
Solvency    21

Section 4.12.
Full and Accurate Disclosure    21

Section 4.13.
Single Purpose Entity    21

Section 4.14.
No Conflicts    22

Section 4.15.
Title    22

Section 4.16.
Use of Project    22

Section 4.17.
Flood Zone    22

Section 4.18.
Insurance    22

Section 4.19.
Certificate of Occupancy; Licenses    23


i

--------------------------------------------------------------------------------




Section 4.20.
Physical Condition    23

Section 4.21.
Boundaries    23

Section 4.22.
Separate Lots    23

Section 4.23.
Survey    23

Section 4.24.
Filing and Recording Taxes    23

Section 4.25.
Investment Company Act    24

Section 4.26.
Management Agreement    24

ARTICLE 5
ENVIRONMENTAL MATTERS    24

Section 5.1.
Representations and Warranties on Environmental Matters    24

Section 5.2.
Covenants on Environmental Matters    24

Section 5.3.
Allocation of Risks and Indemnity    25

Section 5.4.
Lender’s Right to Protect Collateral    26

Section 5.5.
No Waiver    26

ARTICLE 6
LEASING MATTERS    26

Section 6.1.
Representations and Warranties on Leases    26

Section 6.2.
Standard Lease Form; Approval Rights    27

Section 6.3.
Covenants    27

Section 6.4.
Tenant Estoppels    27

ARTICLE 7
FINANCIAL REPORTING    28

Section 7.1.
Financial Statements    28

Section 7.2.
Accounting Principles    28

Section 7.3.
Other Information    28

Section 7.4.
Annual Budget    28

Section 7.5.
Audits    29

ARTICLE 8
COVENANTS    29

Section 8.1.
Due on Sale and Encumbrance; Transfers of Interests    29

Section 8.2.
Taxes; Charges    30

Section 8.3.
Control; Management    31

Section 8.4.
Operation; Maintenance; Inspection    31

Section 8.5.
Taxes on Security    31

Section 8.6.
Legal Existence; Name, Etc    32

Section 8.7.
Affiliate Transactions    32

Section 8.8.
Limitation on Other Debt    32

Section 8.9.
Further Assurances    32

Section 8.10.
Estoppel Certificates    33


ii

--------------------------------------------------------------------------------




Section 8.11.
Notice of Certain Events    33

Section 8.12.
Indemnification    33

Section 8.13.
Application of Operating Revenues    33

Section 8.14.
Payment for Labor and Materials    33

Section 8.15.
Alterations    34

Section 8.16.
Handicapped Access    34

Section 8.17.
Cap Agreement    34

Section 8.18.
Representations and Warranties    35

Section 8.19.
Post‑Closing Work    35

ARTICLE 9
ANTI‑MONEY LAUNDERING AND INTERNATIONAL TRADE CONTROLS    35

Section 9.1.
Compliance with International Trade Control Laws and OFAC Regulations    35

Section 9.2.
Borrower’s Funds    35

ARTICLE 10
EVENTS OF DEFAULT    36

Section 10.1.
Payments    36

Section 10.2.
Insurance    36

Section 10.3.
Transfer    36

Section 10.4.
Covenants    36

Section 10.5.
Representations and Warranties    37

Section 10.6.
Other Encumbrances    37

Section 10.7.
Involuntary Bankruptcy or Other Proceeding    37

Section 10.8.
Voluntary Petitions, Etc    37

ARTICLE 11
REMEDIES    37

Section 11.1.
Remedies ‑ Insolvency Events    37

Section 11.2.
Remedies ‑ Other Events    38

Section 11.3.
Lender’s Right to Perform the Obligations    38

ARTICLE 12
MISCELLANEOUS    38

Section 12.1.
Notices    38

Section 12.2.
Amendments and Waivers; References    39

Section 12.3.
Limitation on Interest    40

Section 12.4.
Invalid Provisions    40

Section 12.5.
Reimbursement of Expenses    40

Section 12.6.
Approvals; Third Parties; Conditions    41

Section 12.7.
Lender Not in Control; No Partnership    41

Section 12.8.
Time of the Essence    42


iii

--------------------------------------------------------------------------------




Section 12.9.
Successors and Assigns; Secondary Market Transactions    42

Section 12.10.
Renewal, Extension or Rearrangement    43

Section 12.11.
Waivers    43

Section 12.12.
Cumulative Rights    43

Section 12.13.
Singular and Plural    43

Section 12.14.
Phrases    43

Section 12.15.
Exhibits and Schedules    44

Section 12.16.
Titles of Articles, Sections and Subsections    44

Section 12.17.
Promotional Material    44

Section 12.18.
Survival    44

Section 12.19.
WAIVER OF JURY TRIAL    44

Section 12.20.
Waiver of Punitive or Consequential Damages    44

Section 12.21.
GOVERNING LAW    45

Section 12.22.
Entire Agreement    46

Section 12.23.
Counterparts    46

Section 12.24.
Brokers    46

ARTICLE 13
LIMITATIONS ON LIABILITY    46

Section 13.1.
Limitation on Liability    46

Section 13.2.
Limitation on Liability of Lender’s Officers, Employees, Etc    48

LIST OF EXHIBITS AND SCHEDULES
EXHIBIT A–LEGAL DESCRIPTION OF PROJECT
EXHIBIT B–BUDGET
SCHEDULE 2.1–ADVANCE CONDITIONS
SCHEDULE 2.4(1)–CAPITAL IMPROVEMENTS RESERVE
SCHEDULE 4.1–ORGANIZATIONAL MATTERS









iv

--------------------------------------------------------------------------------




AMENDED AND RESTATED LOAN AGREEMENT
This Amended and Restated Loan Agreement (this “Agreement”) is entered into as
of August 25, 2011 between Acadia Storage Post Portfolio Company LLC, a Delaware
limited liability company (“Borrower”), and GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (“Lender ”).
WHEREAS, Borrower and Lender are parties to that certain Loan Agreement, dated
as of March 17, 2008 (the “Original Loan Agreement”), pursuant to which Lender
made a loan to Borrower in the original principal amount of $41,500,000.00, of
which the principal amount of $41,400,000.00 is now outstanding; and
WHEREAS, Borrower and Lender desire and have agreed to increase the principal
amount of the loan by $500,000.00 to $42,000,000.00 and to modify and restate in
their entirety the terms and conditions of the Original Loan Agreement.
NOW, THEREFORE, in consideration of the mutual premises herein contained and
other good and valuable consideration, the receipt and legal sufficiency whereof
are hereby acknowledged, Borrower and Lender hereby modify and restate in their
entirety the terms and conditions of the Original Loan Agreement as follows:
ARTICLE 1
CERTAIN DEFINITIONS
Section 1.1.    Certain Definitions. As used herein, the following terms have
the meanings indicated:
“Acadia Permitted Transfer” has the meaning assigned in Section 8.1.
“Affiliate“ means, as to any Person, (a) any corporation in which such Person or
any partner, shareholder, director, officer, member, or manager of such Person,
at any level, directly or indirectly owns or controls more than ten percent
(10%) of the beneficial interest, (b) any partnership, joint venture or limited
liability company in which such Person or any partner, shareholder, director,
officer, member, or manager of such Person, at any level, is a partner, joint
venturer or member, (c) any trust in which such Person or any partner,
shareholder, director, officer, member or manager of such Person, at any level,
or any individual related by birth, adoption or marriage to such Person, is a
trustee or beneficiary, (d) any entity of any type which is directly or
indirectly owned or controlled by (or is under common control with) such Person
or any partner, shareholder, director, officer, member or manager of such
Person, at any level,(e) any partner, shareholder, director, officer, member,
manager or employee of such Person, or (f) any individual related by birth,
adoption or marriage to any partner, shareholder, director, officer, member,
manager, or employee of such Person. Each Borrower Party shall be deemed to be
an Affiliate of Borrower.
“Agreement” means this Loan Agreement, as amended from time to time.
“Allocated Loan Basis” means the principal amount of the Loan allocated to each
Parcel as determined by Lender. As of the Closing Date, Lender has allocated the
principal balance of the Loan among the Parcels as follows: $8,331,000.00 to the
Fordham Parcel; $6,427,280.00 to the Jersey City Parcel; $11,417,503.00 to the
Lawrence Parcel; $5,647,753.00 to the Linden Parcel; $3,345,000.00 to the
Webster Parcel; and $6,831,464.00 to the Ridgewood Parcel.
“Anti‑Money Laundering Laws‑” means those laws, regulations and sanctions, state
and

1

--------------------------------------------------------------------------------




federal, criminal and civil, that (a) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (b) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (c) require identification and documentation of the
parties with whom a Financial Institution conducts business; or (d) are designed
to disrupt the flow of funds to terrorist organizations. Such laws, regulations
and sanctions shall be deemed to include the Patriot Act, the Bank Secrecy Act,
the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et seq., the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701 et seq., and
the sanction regulations promulgated pursuant thereto by the OFAC, as well as
laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.
“Appraisal” means an appraisal of each Parcel prepared by an MAI appraiser
satisfactory to Lender, which appraisal must also (a) satisfy the requirements
of Title XI of the Federal Institution Reform, Recovery and Enforcement Act of
1989 and the regulations promulgated thereunder (including the appraiser with
respect thereto) and (b) be otherwise in form and substance satisfactory to
Lender.
“Assignment of Rents and Leases” means each of the Assignments of Rents and
Leases, executed by Borrower for the benefit of Lender, and pertaining to leases
of space in each of the Parcels.
“Bankruptcy Party” has the meaning assigned in Section 10.7.
“Bank Secrecy Act” means the Bank Secrecy Act, 31 U.S.C. Sections 5311 et seq.
“Borrower Party” means any Joinder Party and any general partner or managing
member in Borrower, at any level.
“Budget” means the budget attached as Exhibit B showing total costs relating to
the subject transaction, use of the initial advance of the Loan, and amounts
allocated for future advances (if any).
"Business Day" means a day other than a Saturday, a Sunday, or a legal holiday
on which national banks located in the State of New York are not open for
general banking business.
“Cap Agreement” has the meaning specified in Section 8.17.
“Capital Improvements Reserve” has the meaning specified in Schedule 2.4(1).
“Cash on Cash Return” means, as of any date, the ratio, expressed as a
percentage, of (a) annualized Underwritten NOI as of such date, to (b) the
outstanding principal balance of the Loan as of such date.
“Closing Date” means the date on which Lender makes the initial advance of Loan
proceeds.
“Collateral” means the Project and all other “Mortgaged Property” described in
the Mortgages, and any other property that at any time secures the Loan or any
portion thereof.
“Commitment Fee” means a loan commitment fee with respect to the Loan equal to
Eighty-Four Thousand and 00/100 Dollars ($84,000.00) which is payable in
accordance with Section 2.7.
“Contract Rate” has the meaning assigned in Section 2.2.
“Control” means that a Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and

2

--------------------------------------------------------------------------------




policies of the other Person, whether through the ownership of voting
securities, by contract or otherwise.
“Counterparty” has the meaning specified in Section 8.17.
“Debt” means, for any Person, without duplication: (a) all indebtedness of such
Person for borrowed money, for amounts drawn under a letter of credit, or for
the deferred purchase price of property for which such Person or any of its
assets is liable, (b) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person or any of its assets
would be liable or subject, if such amounts were advanced under the credit
facility, (c) all amounts required to be paid by such Person as a guaranteed
payment to partners, members, shareholders or other equity holders or a
preferred or special dividend, including any mandatory redemption of shares or
interests, (d) all indebtedness guaranteed by such Person, directly or
indirectly,(e) all obligations under leases that constitute capital leases for
which such Person or any of its assets is liable or subject, and (f) all
obligations of such Person under interest rate swaps, caps, floors, collars and
other interest hedge agreements, in each case whether such Person or any of its
assets is liable or subject, contingently or otherwise, as obligor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss.
“Debt Service” means the aggregate interest, fixed principal, and other payments
due under the Loan (and under any other permitted Debt relating to the Project
expressly approved by Lender) for the period of time for which calculated. The
foregoing calculation shall exclude payments applied to escrows or reserves
required by Lender.
“Debt Service Coverage Ratio” means, for the period of time for which
calculation is being made, the ratio of annualized Underwritten NOI to
annualized Debt Service. The Debt Service Coverage Ratio shall be as determined
by Lender based upon the most recent reports required to have been submitted by
Borrower under Section 7.1 (or, if no such reports have been so submitted, such
other information as Lender shall determine in its sole discretion), which
determination shall be conclusive in the absence of manifest error.
"Default Rate" means the lesser of (a) the maximum per annum rate of interest
allowed by applicable law, and (b) five percent (5%) per annum in excess of the
Contract Rate.
“Dollars” and “$” means lawful money of the United States of America.
“Environmental Laws” means any federal, state or local law (whether imposed by
statute, ordinance, rule, regulation, administrative or judicial order, or
common law), now or hereafter enacted, governing health, safety, industrial
hygiene, the environment or natural resources, or Hazardous Materials,
including, without limitation, such laws governing or regulating (a) the use,
generation, storage, removal, recovery, treatment, handling, transport,
disposal, control, release, discharge of, or exposure to, Hazardous Materials,
(b) the transfer of property upon a negative declaration or other approval of a
governmental authority of the environmental condition of such property, or
(c) requiring notification or disclosure of releases of Hazardous Materials or
other environmental conditions whether or not in connection with a transfer of
title to or interest in property.
“ERISA” has the meaning assigned in the Section 4.8(1).
“Event of Default” means the occurrence of any event or condition set forth in
Article 10.
“Financial Institution” means a United States Financial Institution as defined
in 31 U.S.C. Section 5312, as periodically amended.
“Fordham Parcel” means that portion of the Project located at 301 West Fordham
Road,

3

--------------------------------------------------------------------------------




Bronx, New York and containing 1,357 self-storage units, and all related leases,
rents, income, facilities, amenities, fixtures, and personal property owned by
Borrower and any improvements now or hereafter located on the portion of the
real property described in Exhibit A-1.
“GECC” means General Electric Capital Corporation.
“Hazardous Materials” means (a) petroleum or chemical products, whether in
liquid, solid, or gaseous form, or any fraction or by‑product thereof,
(b) asbestos or asbestos‑containing materials, (c) polychlorinated biphenyls
(pcbs), (d) radon gas,(e) underground storage tanks, (f) any explosive or
radioactive substances, (g) lead or lead‑based paint, or (h) any other
substance, material, waste or mixture which is or shall be listed, defined, or
otherwise determined by any governmental authority to be hazardous, toxic,
dangerous or otherwise regulated, controlled or giving rise to liability under
any Environmental Laws.
“Improvements” has the meaning assigned in the Mortgages.
“Indebtedness” has the meaning assigned in the Mortgages.
“Interest Holder” has the meaning assigned in Section 8.1.
“Interest Period” means (a) for the first Interest Period, the period from the
Closing Date through the last day of the month in which the Closing Date Occurs,
and (b) for each Interest Period thereafter, the 1-month period commencing on
the first day of the calendar month following the end of the preceding Interest
Period through the last day of such 1-month period.
“Interest Rate Protection Pledge” shall mean a Collateral Assignment of Cap
Agreement in a form and substance satisfactory to Lender, to be executed, dated
and delivered by Borrower and the Counterparty in favor of Lender, which
Collateral Assignment of Cap Agreement shall provide for, among other things,
the assignment to Lender of all of Borrower’s right, title and interest in and
to any such Cap Agreement, as the same may be modified, supplemented or amended.
“Jersey City Parcel” means that portion of the Project located at 191 Broadway,
Jersey City, New Jersey and containing 997 self-storage units, and all related
leases, rents, income, facilities, amenities, fixtures, and personal property
owned by Borrower and any improvements now or hereafter located on the portion
of the real property described in Exhibit A-2.
“Joinder Party” means the Persons, if any, executing the Joinder hereto.
“Lawrence Parcel” means that portion of the Project located at 640 Rockaway
Turnpike, Lawrence, New Jersey and containing 1,257 self-storage units, and all
related leases, rents, income, facilities, amenities, fixtures, and personal
property owned by Borrower and any improvements now or hereafter located on the
portion of the real property described in Exhibit A-3.
“Libor Rate” means, for each Interest Period, the British Bankers Association
LIBOR Rate (rounded upward to the nearest one sixteenth of one percent) listed
on Reuters Screen LIBOR01 Page for U.S. Dollar deposits with a designated
maturity of one (1) month determined as of 11:00 a.m. London Time on the second
(2nd) full Eurodollar Business Day next preceding the first day of such Interest
Period (unless such date is not a Business Day in which event the next
succeeding Eurodollar Business Day which is also a Business Day will be used).
If Reuters (i) publishes more than one (1) such Libor Rate, the average of such
rates shall apply, or (ii) ceases to publish the Libor Rate, then the Libor Rate
shall be determined from such substitute financial reporting service as Lender
in its discretion shall determine. The term “Eurodollar Business Day”, shall
mean any day on which banks in the City of London are generally open for
interbank

4

--------------------------------------------------------------------------------




or foreign exchange transactions.
“Licenses” has the meaning assigned in Section 4.19.
“Lien” means any interest, or claim thereof, in the Collateral securing an
obligation owed to, or a claim by, any Person other than the owner of the
Collateral, whether such interest is based on common law, statute or contract,
including the lien or security interest arising from a deed of trust, mortgage,
assignment, encumbrance, pledge, security agreement, conditional sale or trust
receipt or a lease, consignment or bailment for security purposes. The term
“Lien” shall include reservations, exceptions, encroachments, easements, rights
of way, covenants, conditions, restrictions, leases and other title exceptions
and encumbrances affecting the Collateral.
“Linden Parcel” means that portion of the Project located at 401 South Park
Avenue, Linden, New Jersey and containing 1,012 self-storage units, and all
related leases, rents, income, facilities, amenities, fixtures, and personal
property owned by Borrower and any improvements now or hereafter located on the
portion of the real property described in Exhibit A-4.
“Loans” means the loans to be made by Lender to Borrower under this Agreement
and all other amounts secured by the Loan Documents.
“Loan Documents” means: (a) this Agreement, (b) the Notes, (c) the Mortgages,
(d) the Assignment of Rents and Leases, (e) UCC financing statements, (f)  such
assignments of management agreements, contracts and other rights as may be
required by Lender, (g) all other documents evidencing, securing, governing or
otherwise pertaining to the Loans, and (h) all amendments, modifications,
renewals, substitutions and replacements of any of the foregoing.
“Loan-to-Value Ratio” means the ratio of the outstanding balance of the Loans to
the value (as determined by Lender in its discretion) of the Collateral.
“Loan Year” means the period between the Closing Date and August 31, 2012 for
the first Loan Year and the period between each succeeding September 1 and
August 31 until the Maturity Date.
“Lockout Period” has the meaning assigned in Section 2.3(4).
“Maturity Date” means the earlier of (a) August 31, 2013, or (b) any earlier
date on which the Loans is required to be paid in full, by acceleration or
otherwise, under this Agreement or any of the other Loan Documents.
“Mortgages” means each of the following, as amended from time to time, (a) that
certain Mortgage, Security Agreement and Fixture Filing, dated as of March 17,
2008, executed by Borrower in favor of Lender to secure the principal sum of
$11,676,000.00 and recorded in the Office of the New York City Register, Bronx
County, on March 26, 2008 under CRFN 20080000121570, and covering the Fordham
Parcel and the Webster Parcel, as such Mortgage, Security Agreement and Fixture
Filing may be amended to increase the principal sum secured thereby to
$12,049,297.00, the Allocated Loan Basis to the Fordham Parcel and the Webster
Parcel; (b) that certain Mortgage, Security Agreement and Fixture Filing, dated
as of March 17, 2008, executed by Borrower in favor of Lender to secure the
principal sum of $13,040,000.00 and recorded in the Nassau County Clerk’s
Office, on March 28, 2008 in Liber 32837, page 205, and covering the Lawrence
Parcel, as such Mortgage, Security Agreement and Fixture Filing may be amended
in connection herewith; (c) that certain Mortgage, Security Agreement and
Fixture Filing, dated as of March 17, 2008, executed by Borrower in favor of
Lender to secure the principal sum of $41,500,000.00 and recorded in the Hudson
County Clerk’s Office, on March 20, 2008 in Book 12441, Page 263, and covering
the Jersey City

5

--------------------------------------------------------------------------------




Parcel, as such Mortgage, Security Agreement and Fixture Filing may be amended
in connection herewith; (d) that certain Mortgage, Security Agreement and
Fixture Filing, dated as of March 17, 2008, executed by Borrower in favor of
Lender to secure the principal sum of $41,500,000.00 and recorded in the Union
County Clerk’s Office, on March 20, 2008 in Book 12441, Page 263, and covering
the Linden Parcel, as such Mortgage, Security Agreement and Fixture Filing may
be amended in connection herewith; and (e) the Mortgage, Security Agreement and
Fixture Filing, dated the date hereof, executed by Borrower in favor of Lender
to secure the principal sum of $6,831,464.00 covering the Ridgewood Parcel.
“Net Cash Flow” means, for any period, the amount by which Operating Revenues
exceed the sum of (a) Operating Expenses, (b) Debt Service paid during such
period, (c) capital expenditures, tenant improvement costs and leasing
commissions, each approved by Lender and paid by Borrower during such period,
and (d) any actual payment into impounds, escrows, or reserves required by
Lender, except to the extent that any such payment is already included within
the definition of Operating Expenses. No deduction for capital expenditures
shall be made until such expenditure is actually paid by Borrower or the reserve
amount is actually deposited with Lender. In addition, Net Cash Flow shall be
increased by any proceeds withdrawn from reserves and impounds funded out of
Operating Revenues to the extent such proceeds are not applied to Operating
Expenses.
“Notes” means the promissory notes of even date herewith as provided for in
Section 2.1(2) and all promissory notes delivered in substitution or exchange
therefor, in each case as the same may be consolidated, replaced, severed,
modified, amended or extended from time to time.
“OFAC” means the Office of Foreign Assets Control, Department of the Treasury.
“Operating Expenses” means, for any period, all reasonable and necessary
expenses of operating the Project in the ordinary course of business which are
paid in cash by Borrower during such period and which are directly associated
with and fairly allocable to the Project for the applicable period, including ad
valorem real estate taxes and assessments, insurance premiums, regularly
scheduled tax impounds paid to Lender, maintenance costs, management fees (not
to exceed 5% of Operating Revenues) and costs, wages, salaries, personnel
expenses, accounting, legal and other professional fees, fees and other expenses
incurred by Lender and reimbursed by Borrower under this Agreement and the other
Loan Documents and deposits to any capital replacement, leasing or other
reserves required by Lender. Operating Expenses shall exclude Debt Service,
capital expenditures, tenant improvement costs, leasing commissions, any of the
foregoing operating expenses which are paid from deposits to cash reserves and
such deposits were previously included as Operating Expenses, any payment or
expense for which Borrower was or is to be reimbursed from proceeds of the Loans
or insurance or by any third party, and any non‑cash charges such as
depreciation and amortization. Any management fee or other expense payable to
Borrower or to an Affiliate of Borrower shall be included as an Operating
Expense only with Lender’s prior approval. Operating Expenses shall not include
federal, state or local income taxes.
“Operating Revenues” means, for any period, all cash receipts of Borrower during
such period from operation of the Project or otherwise arising in respect of the
Project after the date hereof which are properly allocable to the Project for
the applicable period, including receipts from leases and parking agreements,
concession fees and charges, other miscellaneous operating revenues and proceeds
from rental or business interruption insurance, but excluding security deposits
and earnest money deposits until they are forfeited by the depositor, advance
rentals in excess of five percent (5%) of the Operating Revenues of a Parcel
until they are earned, proceeds from a sale or other disposition and other
non-recurring items.
“Parcel” means, individually, each of the Fordham Parcel, the Jersey City
Parcel, the Lawrence Parcel, the Linden Parcel, the Webster Parcel and the
Ridgewood Parcel and, collectively, all of such Parcels.

6

--------------------------------------------------------------------------------




“Patriot Act” means the USA PATRIOT Act of 2001, Pub. L. No. 107‑56.
“Permitted Encumbrances” has the meaning set forth in the Mortgages.
“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.
“Potential Default” means the occurrence of any event or condition which, with
the giving of notice, the passage of time, or both, would constitute an Event of
Default.
“Prepayment Premium Period” has the meaning assigned in Section 2.3(4).
“Project” means the 6 property, 6,478 unit portfolio of self storage properties
comprised of the Fordham Parcel, the Jersey City Parcel, the Lawrence Parcel,
the Linden Parcel, the Webster Parcel and the Ridgewood Parcel, and all related
leases, rents, income, facilities, amenities, fixtures, and personal property
owned by Borrower and any improvements now or hereafter located on the real
property described in Exhibit A-1, Exhibit A-2, Exhibit A-3, Exhibit A-4,
Exhibit A-5 and Exhibit A-6.
“Release Parcel” has the meaning assigned in Section 2.6.
“Repayment Fee” has the meaning assigned in Section 2.3(6).
“Restoration Threshold” means, as of any date, the lesser of (a) five percent
(5.0%) of the replacement value of the improvements located on the damaged
Parcel as of such date, and (b) $500,000.
“Ridgewood Parcel” means that portion of the Project located at 48-21
Metropolitan Avenue, Queens, New York and containing 1,179 self-storage units,
and all related leases, rents, income facilities, amenities, fixtures, and
personal property owned by Borrower and any improvements now or hereafter
located on the Portion of the real property described in Exhibit A-6.
“Secondary Market Transaction” has the meaning assigned in Section 12.9(2).
“Single Purpose Entity” shall mean a Person (other than an individual, a
government, or any agency or political subdivision thereof), which exists solely
for the purpose of owning the Project, conducts business only in its own name,
does not engage in any business or have any assets unrelated to the Project,
does not have any indebtedness other than as permitted by this Agreement, has
its own separate books, records, and accounts (with no commingling of assets),
holds itself out as being a Person separate and apart from any other Person, and
observes corporate and partnership formalities independent of any other entity,
and which otherwise constitutes a single purpose, bankruptcy remote entity as
determined by Lender.
“Site Assessment” means an environmental engineering report for each Parcel
prepared by an engineer engaged by Lender at Borrower’s expense, and in a manner
satisfactory to Lender, based upon an investigation relating to and making
appropriate inquiries concerning the existence of Hazardous Materials on or
about the Parcels, and the past or present discharge, disposal, release or
escape of any such substances, all consistent with ASTM Standard E 1527‑05 (or
any successor thereto published by ASTM) and other good customary and commercial
practice.
“Specially Designated National and Blocked Persons” means those Persons that
have been designated by executive order or by the sanction regulations of OFAC
as Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC.

7

--------------------------------------------------------------------------------




“Spread Maintenance Amount” means an amount equal to (a) the principal amount of
the Loans being prepaid, multiplied by (b) 4.15%, multiplied by (c) the quotient
obtained by dividing the number of days in the Prepayment Premium Period by 360.
“Standard Adjustments” means the following assumptions to be made when
calculating Underwritten NOI: (a) an occupancy rate equal to the lesser of
market occupancy or a Parcel’s actual (based on the trailing twelve months)
occupancy rate (but in no event more than a 76% occupancy rate); (b) capital
reserves equal to the greater of $0.15 per gross square foot or such higher
amount as may be determined by Lender; (c) a management fee equal to the greater
of a Parcel’s actual management fee or five percent (5%) of Underwritten NOI for
such Parcel; (d) increases in Operating Expenses based upon projected inflation
as determined by Lender; (e) increases in real estate taxes, assessments and
similar charges relating to a Parcel based on projected revisions to the
assessed value of such Parcel as determined by Lender; and (f) Operating
Revenues shall exclude, without limitation, revenue from tenants and other
occupants of a Parcel that exceed market levels, revenues from month-to-month
tenants and other occupants, and revenues from tenants and other occupants that
are in free rent periods, that are in monetary default or have filed for
bankruptcy protection or are not in occupancy of their space. As used above,
(i) ”market occupancy” means the average occupancy rate of self storage
facilities projects that are similar in size and quality to the Parcel in
question and that are located in such Parcel’s geographic market or sub‑market
area, all as determined by Lender, and (ii) ”market levels” means the average
revenue from tenants and other occupants of self storage facilities projects
that are similar in size and quality to the Parcel in question and that are
located in such Parcel’s geographic market or sub‑market area, all as determined
by Lender.
“State” means the State of New York.
“Subordination of Management Agreement” means that certain Manager’s Consent and
Subordination of Management Agreement, dated the date hereof, by the Manager in
favor of Lender.
“Transfer” has the meaning assigned in Section 8.1.
“UCC” means the Uniform Commercial Code as enacted and in effect in the state
where the Project is located (and as it may from time to time be amended);
provided that, to the extent that the UCC is used to define any term in this
Agreement or in any other Loan Document and such term is defined differently in
different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern; provided further, however, that
if, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of, or remedies with respect to, Lender’s or any Liens on
any Collateral is governed by the Uniform Commercial Code as enacted and in
effect in a jurisdiction other than the state where the Project is located, the
term “UCC” shall mean the Uniform Commercial Code as enacted and in effect in
such other jurisdiction solely for the purposes of the provisions thereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions.
“Underwritten NOI” means the amount by which Underwritten Operating Revenues
exceed Underwritten Operating Expenses.
“Underwritten Operating Expenses” means Operating Expenses as determined and
adjusted by Lender to reflect the Standard Adjustments and otherwise in
accordance with its then current audit policies and procedures for properties
similar to the Project.
“Underwritten Operating Revenues” means Operating Revenues as determined and
adjusted by Lender to reflect the Standard Adjustments and otherwise in
accordance with its then current audit policies and procedures for properties
similar to the Project.

8

--------------------------------------------------------------------------------




“U.S. Person” means any United States citizen, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories.
“Webster Parcel” means that portion of the Project located at 4077 Park Avenue,
Bronx, New York and containing 676 self-storage units, and all related leases,
rents, income, facilities, amenities, fixtures, and personal property owned by
Borrower and any improvements now or hereafter located on the portion of the
real property described in Exhibit A-5.
ARTICLE 2    

LOAN TERMS
Section 2.1.    The Loans and Notes.
(1)    Loans. Lender agrees, on the terms and conditions of this Agreement, to
make term loans to Borrower in Dollars in a principal amount up to but not
exceeding the aggregate amount of up to Forty Two Million Dollars
($42,000,000.00). The Loans shall be funded in one advance and repaid in
accordance with this Agreement. The initial advance of the Loans, in the
aggregate amount of Forty Two Million Dollars ($42,000,000.00), shall be made
upon Borrower’s satisfaction of the conditions to the initial advance described
in Schedule 2.1. The Loans are not revolving credit loans, and Borrower is not
entitled to any readvances of any portion of a Loan which it may (or is
otherwise required to) prepay pursuant to the provisions of this Agreement.
(2)    Notes. The Loans shall be evidenced by (i) an amended and restated
promissory note of Borrower substantially in the form of Exhibit C-1, payable to
Lender in the principal amount of $35,168,536.00 and secured by the Mortgages
encumbering the Fordham Parcel, the Webster Parcel, the Lawrence Parcel, the
Jersey City and the Linden Parcel, and otherwise duly completed; and (ii) a
promissory note of Borrower substantially in the form of Exhibit C-2, payable to
Lender in the principal amount of $6,831,464.00 and secured by the Mortgage
encumbering the Ridgewood Parcel. The Notes are made by Borrower in replacement
and increase, but not in novation or discharge, of its March 17, 2008 Promissory
Note in the original principal amount of $41,500,000.00 payable to the order of
Lender.
Section 2.2.    Interest Rate; Late Charge. During each Interest Period, the
outstanding principal balance of the Loans (including any amounts added to
principal under the Loan Documents) shall bear interest at a rate of interest
(the “Contract Rate”) equal to the greater of (1) four and 15/100 percent
(4.15%) per annum in excess of the Libor Rate in effect for such Interest
Period, or (2) four and 65/100 percent (4.65%) per annum. Interest owing for
each month shall be computed on the basis of a fraction, the denominator of
which is three hundred sixty (360) and the numerator of which is the actual
number of days elapsed from the first day of such month (or, for the initial
advance, from the date of such advance). Principal and other amortization
payments shall be applied to the Loan balance as and when actually received. If
Borrower fails to pay any installment of interest or principal within five (5)
days after the date on which the same is due, Borrower shall pay to Lender a
late charge on such past‑due amount, as liquidated damages and not as a penalty,
equal to five percent (5%) of such amount, but not in excess of the maximum
amount of interest allowed by applicable law. The foregoing late charge is
intended to compensate Lender for the expenses incident to handling any such
delinquent payment and for the losses incurred by Lender as a result of such
delinquent payment. Borrower and Lender agree that, considering all of the
circumstances existing on the date this Agreement is executed, the late charge
represents a reasonable estimate of the costs and losses Lender will incur by
reason of late payment. Borrower and Lender further agree that proof of actual
losses would be costly, inconvenient, impracticable and extremely difficult to
fix. Acceptance of the late charge

9

--------------------------------------------------------------------------------




shall not constitute a waiver of the default arising from the overdue
installment, and shall not prevent Lender from exercising any other rights or
remedies available to Lender. While any Event of Default exists, the Loans shall
bear interest at the Default Rate.
Section 2.3.    Terms of Payment. The Loans shall be payable as follows:
(1)    Interest. Beginning on September 1, 2011, Borrower shall pay interest in
arrears on the first day of each month until all amounts due under the Loan
Documents are paid in full.
(2)    Principal Amortization. Commencing on September 1, 2012, and continuing
on the first day of each month until all amounts due under the Loan Documents
are paid in full, Borrower shall make monthly principal amortization payments in
accordance with this Section 2.3(2), which payments shall be applied to the
outstanding principal balance of the Loans as and when actually received. Lender
shall calculate the total amount of principal payments payable for such Loan
Year based upon a 30-year amortization schedule, an amortization period which
begins on September 1, 2011, a fixed interest rate equal to the Contract Rate in
effect as of August 1 of such Loan Year, and the outstanding principal balance
of the Loans as of August 1 of such Loan Year. The monthly amortization payment
for any Loan Year shall equal the total amount of principal payments payable for
such Loan Year (calculated as set forth above) divided by twelve. Lender’s
determination of the amount of the monthly amortization payments to be made by
Borrower under this Agreement shall be conclusive absent manifest error.
(3)    Maturity. On the Maturity Date, Borrower shall pay to Lender all
outstanding principal, accrued and unpaid interest, and any other amounts due
under the Loan Documents.
(4)    Lockout/Prepayment. The Loans are closed to prepayment, in whole or in
part, through February 29, 2012 (the “Lockout Period”). After the Lockout Period
until May 31, 2012 (the “Prepayment Premium Period”), Borrower may prepay the
Loans, in whole but not in part, upon not less than thirty (30) days’ prior
written notice to Lender and upon payment of a prepayment premium equal to the
Spread Maintenance Amount. If any of the Loans is accelerated during the Lockout
Period for any reason other than casualty or condemnation, Borrower shall pay to
Lender, in addition to all other amounts outstanding under the Loan Documents, a
prepayment premium equal to five percent (5%) of the outstanding balance of such
Loan plus the Spread Maintenance Amount. If any of the Loans is accelerated
during the Prepayment Premium Period for any reason other than casualty or
condemnation, Borrower shall pay to Lender the Spread Maintenance Amount.
(5)    Application of Payments. All payments received by Lender under the Loan
Documents shall be applied to the following, in such order as Lender may elect
in its sole discretion: (a) to any fees and expenses due to Lender under the
Loan Documents; (b) to any Default Rate interest or late charges; (c) to accrued
and unpaid interest; (d) to amounts owed under any reserves or escrows required
by Lender; and (e) to the principal sum and other amounts due under the Loan
Documents. Prepayments of principal, if permitted or accepted, shall be applied
against amounts owing in inverse order of maturity.
(6)    Repayment Fee. In addition to all other sums due under the Loan
Documents, Borrower shall pay to Lender a repayment fee in the amount of One
Hundred Eighty-Nine Thousand and 00/100 Dollars ($189,000.00) (the “Repayment
Fee”), due upon repayment of the Loans, the Maturity Date, or any earlier date
on which the Loans are required to be paid in full, by acceleration or
otherwise, under this Agreement or any of the other Loan Documents, provided,
however, that payment of the Repayment Fee shall be waived by Lender if the
Loans are refinanced with Lender; Borrower expressly acknowledging and agreeing
that Lender has made no commitment and has no obligation, express or implied, to
provide such refinancing, and that any such refinancing would be subject to
Lender’s approval in its sole and absolute

10

--------------------------------------------------------------------------------




discretion.
Section 2.4.    Security. The Loans shall be secured by the Mortgages creating a
first lien on each of the Parcels, the Assignment of Rents and Leases and the
other Loan Documents. As further security for the Loans, Borrower agrees to fund
the Capital Improvements Reserve in accordance with Schedule 2.4(1).
Section 2.5.    Withdrawal of Ridgewood Property from Condominium Regime.
Provided there exists no Potential Default or Event of Default, Lender will
execute and deliver such documents and instruments as shall be necessary to
voluntarily terminate the condominium regime to which the Ridgewood Parcel is
subject, withdraw all of the property of the Condominium from the provision of
Article 9-B of the New York Real Property Law (§333‑d et seq.) and provide for
the allocation of the common elements of the condominium among the condominium
unit owners; and subject to the following conditions:
(1)    Lender shall have received and approved such documents and instruments;
(2)    Borrower shall provide Lender with at least thirty (30) days but no more
than ninety (90) days prior written notice of its request to withdraw the
Ridgewood Parcel from its condominium regime of ownership, which notice shall
specify the Ridgewood Parcel and the common elements of the condominium
allocated to the Ridgewood Parcel and the proposed termination and withdrawal
date;
(3)    Lender shall have completed its due diligence with respect to the
Ridgewood Parcel and the common elements of the condominium to be allocated to
the Ridgewood Parcel and, based on Lender’s then current underwriting criteria,
determined that such collateral is acceptable to Lender;
(4)    Lender shall have determined that (i) the Cash on Cash Return, Debt
Service Coverage Ratio and Loan to Value Ratio after giving effect to such
termination and withdrawal equals or exceeds the Cash on Cash Return, Debt
Service Coverage Ratio and Loan to Value Ratio immediately prior to such
termination and withdrawal, and (ii) the Cash on Cash Return equals or exceeds
8.90% during the first Loan Year and 9.6% thereafter;
(5)    Such termination and withdrawal will not, in Lender’s judgment, have a
material adverse effect on the Ridgewood Parcel or the validity, binding effect,
or enforceability of any material provisions of any of the Loan Documents;
(6)    Borrower shall execute and deliver such instruments, certificates,
opinions of counsel and documentation as Lender shall request in order to
subject the Ridgewood Parcel and the common elements of the condominium to be
allocated to the Ridgewood Parcel to the Liens and security granted by the Loan
Documents and any amendments, modifications or supplements to any of the
existing Loan Documents as may be required by Lender and a title insurance
endorsement satisfactory to Lender confirming the continued validity and
priority of the Mortgage on the Ridgewood Parcel and the common elements of the
condominium to be allocated to the Ridgewood Parcel;
(7)    The Ridgewood Parcel and the common elements of the condominium allocated
to the Ridgewood Parcel will, after such termination and withdrawal, be in
compliance with and permitted under all applicable zoning, building and land use
law, rules, regulations and ordinances; and
(8)    Borrower shall have paid all costs and expenses incurred by Lender in
connection with such termination and withdrawal.
Section 2.6.    Partial Release. Provided there exists no Potential Default or
Event of Default,

11

--------------------------------------------------------------------------------




Lender will release individual Parcels (each, a “Release Parcel”), in whole but
not in part, from the lien of the Mortgage and the other Loan Documents in
connection with a bona fide sale of the Release Parcel to a third party that is
not an Affiliate of Borrower; and subject to the following conditions:
(1)    No release shall be permitted during the Lockout Period, and no more than
two (2) Parcels may be released before the Ridgewood Parcel is so released;
(2)    No release shall be permitted for refinancing or other recapitalizations;
(3)    The Release Parcel shall be conveyed to a third party unrelated to and
not Affiliated with Borrower, and Borrower shall deliver to Lender such
documents, certificates and assurances that Lender shall reasonably request to
evidence and confirm the foregoing including a fully executed copy of the
contract of sale for the Release Parcel, certified by Borrower as being true and
correct;
(4)    Borrower shall provide Lender with at least thirty (30) days but no more
than ninety (90) days prior written notice of its request to obtain a release,
which notice shall specify the proposed release date (such notice shall be
revocable by Borrower prior to the date that is ten (10) days before the
proposed release date, without penalty or premium, and thereafter provided that
Borrower shall reimburse Lender for all losses, costs and expenses expended,
advanced or incurred by Lender in connection with such proposed release
including, without limitation, the sum of any Yield Maintenance Amount plus the
Make Whole Breakage Amount, any Make Whole Breakage Amount, and any Extension
Make Whole Breakage Amount;
(5)    Lender determines that (i) the Cash on Cash Return, Debt Service Coverage
and Loan to Value after giving effect to such release equals or exceeds the Cash
on Cash Return, Debt Service Coverage and Loan to Value immediately prior to
such release, (ii) the Cash on Cash Return equals or exceeds 8.9% during the
first Loan Year and 9.6% thereafter and (iii) the Debt Service Coverage equals
or exceeds 1.30 to 1:00;
(6)    Simultaneously with the release of the Release Parcel from the lien of
the Mortgage, Borrower shall pay to Lender, for application in accordance with
Section 2.3(5), a release price equal to the sum of (a) the greater of (i) 85%
of the actual gross sales price for such Release Parcel minus the usual and
ordinary costs and expenses actually incurred by Borrower in connection with the
sale of such Release Parcel, which costs and expenses (1) shall be subject to
review and approval by Lender, (2) shall be substantiated by evidence reasonably
satisfactory to Lender, (3) shall not include any costs and expenses paid to
parties that are employees of or otherwise associated or affiliated with
Borrower, and (4) shall in no event exceed 10% of the gross sales price of such
Release Parcel, and (ii) 120% of the Release Parcel’s Allocated Loan Basis, plus
(b) any Spread Maintenance Amount or other prepayment premium due under Section
2.3(4), and if such allocation would result in the aggregate outstanding
principal amount of the Loans being less than $20,000,000.00, Lender may, at its
option, declare the entire amount of the Loans to be due and payable, in which
event, Borrower shall pay to Lender simultaneously with such release all
outstanding principal, accrued and unpaid interest, and any other amounts due
under the Loan Documents;
(7)    Such partial release will not, in Lender’s judgment, have a material
adverse effect on the Project, the remaining Parcels or the validity, binding
effect, or enforceability of any material provisions of any of the Loan
Documents;
(8)    Lender shall have received a title insurance endorsement satisfactory to
Lender confirming the continued validity and priority of the Mortgage on the
remaining Collateral; and
(9)    Borrower shall have paid all costs and expenses incurred by Lender in
connection

12

--------------------------------------------------------------------------------




with such partial release.
Section 2.7.    Fees. As partial consideration for Lender’s agreement to make
the Loans, Borrower shall pay to Lender (a) the Commitment Fee, and (b) the
Repayment Fee. Borrower hereby agrees that by entering into this Agreement, and
regardless of whether Borrower satisfies the conditions set forth in Schedule
2.1, the Commitment Fee and the Repayment Fee have been fully earned by Lender.
Borrower shall pay to Lender the Commitment Fee, as offset by any good faith
deposit held by and not otherwise used to pay Lender’s fees, costs and expenses,
on the Closing Date.
ARTICLE 3    

INSURANCE, CONDEMNATION, AND IMPOUNDS
Section 3.1.    Insurance. Borrower shall maintain insurance as follows:
(1)    Casualty; Business Interruption. Borrower shall keep the Project insured
against damage by fire and the other hazards covered by a standard extended
coverage and all‑risk insurance policy for the full insurable value thereof on a
replacement cost claim recovery basis (without reduction for depreciation or
co‑insurance and without any exclusions or reduction of policy limits for acts
of domestic and foreign terrorism or other specified action/inaction), and shall
maintain boiler and machinery insurance, acts of domestic and foreign terrorism
endorsement coverage and such other casualty insurance as reasonably required by
Lender. Lender reserves the right to require from time to time the following
additional insurance: flood, earthquake/sinkhole, windstorm and/or building law
or ordinance. Borrower shall keep the Project insured against loss by flood if
the Project is located currently or at any time in the future in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards and in which flood insurance has been made available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994 (as such acts may from time
to time be amended) in an amount at least equal to the lesser of (a) the maximum
amount of the Loans or (b) the maximum limit of coverage available under said
acts. Any such flood insurance policy shall be issued in accordance with the
requirements and current guidelines of the Federal Insurance Administration.
Borrower shall maintain business interruption insurance, including use and
occupancy, rental income loss and extra expense, against all periods covered by
Borrower’s property insurance for a limit equal to twelve (12) calendar months’
exposure, all without any exclusions or reduction of policy limits for acts of
domestic and foreign terrorism or other specified action/inaction. Borrower
shall not maintain any separate or additional insurance which is contributing in
the event of loss unless it is properly endorsed and otherwise satisfactory to
Lender in all respects. The proceeds of insurance paid on account of any damage
or destruction to the Project shall be paid to Lender to be applied as provided
in Section 3.2.
(2)    Liability. Borrower shall maintain (a) commercial general liability
insurance with respect to the Project providing for limits of liability of not
less than $5,000,000 for both injury to or death of a person and for property
damage per occurrence, and (b) other liability insurance as reasonably required
by Lender.
(3)    Form and Quality. All insurance policies shall be endorsed in form and
substance acceptable to Lender to name Lender as an additional insured, loss
payee or mortgagee thereunder, as its interest may appear, with loss payable to
Lender, without contribution, under a standard New York (or local equivalent)
mortgagee clause. All such insurance policies and endorsements shall be fully
paid for, shall be issued by appropriately licensed insurance companies
acceptable to Lender with a rating of “A‑:IX” or better as established by
A.M. Best’s Rating Guide, and shall be in such form, and shall contain such
provisions, deductibles (with no increased deductible for acts of domestic and
foreign terrorism or other specified action/

13

--------------------------------------------------------------------------------




inaction) and expiration dates, as are acceptable to Lender. Each policy shall
provide that such policy may not be canceled or materially changed except upon
thirty (30) days’ prior written notice of intention of non‑renewal, cancellation
or material change to Lender and that no act or thing done by Borrower shall
invalidate any policy as against Lender. Blanket policies shall be permitted
only if Lender receives appropriate endorsements and/or duplicate policies
containing Lender’s right to continue coverage on a pro rata pass‑through basis
and that coverage will not be affected by any loss on other properties covered
by the policies. If Borrower fails to maintain insurance in compliance with this
Section 3.1, Lender may obtain such insurance and pay the premium therefor and
Borrower shall, on demand, reimburse Lender for all expenses incurred in
connection therewith.
(4)    Assignment. Borrower shall assign the policies or proofs of insurance to
Lender, in such manner and form that Lender and its successors and assigns shall
at all times have and hold the same as security for the payment of the Loans. If
requested by Lender, Borrower shall deliver copies of all original policies
certified to Lender by the insurance company or authorized agent as being true
copies, together with the endorsements required hereunder. If Borrower elects to
obtain any insurance which is not required under this Agreement (including
earthquake insurance), all related insurance policies shall be endorsed in
compliance with Section 3.1(3), and such additional insurance shall not be
canceled without prior notice to Lender. From time to time upon Lender’s
request, Borrower shall identify to Lender all insurance maintained by Borrower
with respect to the Project. The proceeds of insurance policies coming into the
possession of Lender shall not be deemed trust funds, and Lender shall be
entitled to apply such proceeds as herein provided.
(5)    Adjustments. Borrower shall give immediate written notice of any loss to
the insurance carrier and to Lender. Borrower hereby irrevocably authorizes and
empowers Lender, as attorney‑in‑fact for Borrower coupled with an interest, to
notify any of Borrower’s insurance carriers to add Lender as a loss payee,
mortgagee insured or additional insured, as the case may be, to any policy
maintained by Borrower (regardless of whether such policy is required under this
Agreement), to make proof of loss, to adjust and compromise any claim under
insurance policies, to appear in and prosecute any action arising from such
insurance policies, to collect and receive insurance proceeds, and to deduct
therefrom Lender’s expenses incurred in the collection of such proceeds. Nothing
contained in this Section 3.1(5), however, shall require Lender to incur any
expense or take any action hereunder.
Section 3.2.    Use and Application of Insurance Proceeds. Lender shall apply
insurance proceeds to costs of restoring the damaged Parcel or the Loans as
follows:
(1)    if the loss is less than or equal to the Restoration Threshold, Lender
shall apply the insurance proceeds to restoration provided (a) no Event of
Default or Potential Default exists, and (b) Borrower promptly commences and is
diligently pursuing restoration of the damaged Parcel;
(2)    if the loss exceeds the Restoration Threshold, but is not more than ten
percent (10%) of the replacement value of the improvements located on the
damaged Parcel, Lender shall apply the insurance proceeds to restoration
provided that at all times during such restoration (a) no Event of Default or
Potential Default exists; (b) Lender determines that there are sufficient funds
available to restore and repair the damaged Parcel to a condition approved by
Lender; (c) Lender determines that the Underwritten NOI during restoration will
be sufficient to pay Debt Service during restoration; (d) Lender determines that
after restoration the Loan-to-Value Ratio, Debt Service Coverage Ratio and the
Cash on Cash Return will be at least equal to the Loan-to-Value, Debt Service
Coverage Ratio and Cash on Cash Return amounts set forth in Paragraph 1 of
Schedule 2.1; (e) Lender determines that restoration and repair of the damaged
Parcel to a condition approved by Lender will be completed within six months
after the date of loss or casualty and in any event ninety (90) days prior to
the Maturity Date; (f) Borrower promptly commences and is diligently pursuing
restoration of the damaged Parcel; and (g) the damaged Parcel after the
restoration will be in compliance with and permitted

14

--------------------------------------------------------------------------------




under all applicable zoning, building and land use laws, rules, regulations and
ordinances;
(3)    if the conditions set forth above are not satisfied or the loss exceeds
the maximum amount specified in Section 3.2(2) above, in Lender’s sole
discretion, Lender may apply any insurance proceeds it may receive to amounts
owing under the Loan Documents in such order and manner as Lender in its sole
discretion determines, or allow all or a portion of such proceeds to be used for
the restoration of the damaged Parcel; and
(4)    insurance proceeds applied to restoration will be disbursed on receipt of
satisfactory plans and specifications, contracts and subcontracts, schedules,
budgets, lien waivers and architects’ certificates, and otherwise in accordance
with prudent commercial construction lending practices for construction loan
advances, including, as applicable, the advance conditions under
Schedule 2.4(1). Any insurance proceeds remaining after payment of all
restoration costs shall be applied by Lender to the outstanding principal
balance of the Loans or, at Lender’s sole option, remitted to Borrower.
Section 3.3.    Condemnation Awards. Borrower shall immediately notify Lender of
the institution of any proceeding for the condemnation or other taking of a
Parcel or any portion thereof. Lender may participate in any such proceeding and
Borrower will deliver to Lender all instruments necessary or required by Lender
to permit such participation. Without Lender’s prior consent, which consent
shall not be unreasonably withheld or delayed, Borrower (1) shall not agree to
any compensation or award, and (2) shall not take any action or fail to take any
action which would cause the compensation to be determined. All awards and
compensation for the taking or purchase in lieu of condemnation of a Parcel or
any part thereof are hereby assigned to and shall be paid to Lender. Borrower
authorizes Lender to collect and receive such awards and compensation, to give
proper receipts and acquittances therefor, and in Lender’s sole discretion to
apply the same toward the payment of the Loans, notwithstanding that the Loans
may not then be due and payable, or to the restoration of the condemned Parcel;
however, if the award is less than or equal to $50,000 and Borrower requests
that such proceeds be used for non‑structural site improvements (such as
landscape, driveway, walkway and parking area repairs) required to be made as a
result of such condemnation, Lender will apply the award to such restoration in
accordance with disbursement procedures applicable to insurance proceeds
provided there exists no Potential Default or Event of Default. Borrower, upon
request by Lender, shall execute all instruments requested to confirm the
assignment of the awards and compensation to Lender, free and clear of all
liens, charges or encumbrances.
Section 3.4.    Impounds. Borrower shall deposit into a reserve with Lender,
monthly on the first day of each month, one‑twelfth (1/12th) of the annual
charges for real estate taxes, assessments and similar charges relating to the
Project. At or before the initial advance of the Loans, Borrower shall deposit
with Lender a sum of money which together with the monthly installments will be
sufficient to make each of such payments thirty (30) days prior to the date any
delinquency or penalty becomes due with respect to such payments. Deposits shall
be made on the basis of Lender’s estimate from time to time of the charges for
the current year (after giving effect to any reassessment or, at Lender’s
election, on the basis of the charges for the prior year, with adjustments when
the charges are fixed for the then current year). All funds so deposited shall
be held by Lender under its sole dominion and control, without interest, and may
be commingled with Lender’s general funds. Borrower hereby grants to Lender a
security interest in all funds so deposited with Lender for the purpose of
securing the Loans. While an Event of Default exists, the funds deposited may be
applied in payment of the charges for which such funds have been deposited, or
to the payment of the Loans or any other charges affecting the security of
Lender, as Lender may elect, but no such application shall be deemed to have
been made by operation of law or otherwise until actually made by Lender.
Borrower shall furnish Lender with bills for the charges for which such deposits
are required at least thirty (30) days prior to the date on which the charges
first become payable. If at any time the amount on deposit with Lender, together
with amounts to be deposited by Borrower before such charges are payable,

15

--------------------------------------------------------------------------------




is insufficient to pay such charges, Borrower shall deposit any deficiency with
Lender immediately upon demand. Lender shall pay such charges when the amount on
deposit with Lender is sufficient to pay such charges and Lender has received a
bill for such charges.
ARTICLE 4    

REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Lender that:
Section 4.1.    Organization and Power. Borrower and each Borrower Party is duly
organized, validly existing and in good standing under the laws of the state of
its formation or existence, and is in compliance with all legal requirements
applicable to doing business in the state in which the Project is located.
Borrower is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code. Borrower and each Borrower Party has only one state
of incorporation or organization, which is set forth in Schedule 4.1. All other
information regarding Borrower and each Borrower Party contained in
Schedule 4.1, including the ownership structure of Borrower and its constituent
entities, is true and correct as of the Closing Date.
Section 4.2.    Validity of Loan Documents. The execution, delivery and
performance by Borrower and each Borrower Party of the Loan Documents: (1) are
duly authorized and do not require the consent or approval of any other party or
governmental authority which has not been obtained; and (2) will not violate any
law or result in the imposition of any lien, charge or encumbrance upon the
assets of any such party, except as contemplated by the Loan Documents. The Loan
Documents constitute the legal, valid and binding obligations of Borrower and
each Borrower Party, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, or similar laws generally
affecting the enforcement of creditors’ rights.
Section 4.3.    Liabilities; Litigation; Other Secured Transactions.
(1)    The financial statements delivered by Borrower and each Borrower Party
are true and correct with no significant change since the date of preparation.
Except as disclosed in such financial statements, there are no liabilities
(fixed or contingent) affecting the Project, Borrower or any Borrower Party.
Except as disclosed in such financial statements, there is no litigation,
administrative proceeding, investigation or other legal action (including any
proceeding under any state or federal bankruptcy or insolvency law) pending or,
to the knowledge of Borrower, threatened, against the Project, Borrower or any
Borrower Party which if adversely determined could have a material adverse
effect on such party, the Project or the Loans.
(2)    Borrower is not, and has not been, bound (whether as a result of a merger
or otherwise) as a debtor under a pledge or security agreement entered into by
another Person, which has not heretofore been terminated.
Section 4.4.    Taxes and Assessments. The Project is comprised of one or more
parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot. There are no pending or, to
Borrower’s best knowledge, proposed, special or other assessments for public
improvements or otherwise affecting the Project, nor are there any contemplated
improvements to the Project that may result in such special or other
assessments.
Section 4.5.    Other Agreements; Defaults. Neither Borrower nor any Borrower
Party is

16

--------------------------------------------------------------------------------




a party to any agreement or instrument or subject to any court order,
injunction, permit, or restriction which might adversely affect the Project or
the business, operations, or condition (financial or otherwise) of Borrower or
any Borrower Party. Neither Borrower nor any Borrower Party is in violation of
any agreement which violation would have an adverse effect on the Project,
Borrower, or any Borrower Party or Borrower’s or any Borrower Party’s business,
properties, or assets, operations or condition, financial or otherwise.
Section 4.6.    Compliance with Law.
(1)    Borrower and each Borrower Party have all requisite licenses, permits,
franchises, qualifications, certificates of occupancy or other governmental
authorizations to own, lease and operate the Project and carry on its business.
The Project is in compliance with all applicable zoning, subdivision, building
and other legal requirements and is free of structural defects. All of the
Project’s building systems are in good working order, subject to ordinary wear
and tear. The Project does not constitute, in whole or in part, a legally
non‑conforming use under applicable legal requirements.
(2)    No condemnation has been commenced or, to Borrower’s knowledge, is
contemplated with respect to all or any portion of the Project or for the
relocation of roadways providing access to the Project.
(3)    The Project has adequate rights of access to public ways and is served by
adequate water, sewer, sanitary sewer and storm drain facilities. All public
utilities necessary or convenient to the full use and enjoyment of the Project
are located in the public right‑of‑way abutting the Project, and all such
utilities are connected so as to serve the Project without passing over other
property, except to the extent such other property is subject to a perpetual
easement for such utility benefiting the Project. All roads necessary for the
full utilization of the Project for its current purpose have been completed and
dedicated to public use and accepted by all governmental authorities.
Section 4.7.    Location of Borrower. Borrower’s principal place of business and
chief executive offices are located at the address stated in Section 12.1 and,
except as otherwise set forth in Schedule 4.1, Borrower at all times has
maintained its principal place of business and chief executive office at such
location or at other locations within the same state.
Section 4.8.    ERISA.
(1)    As of the Closing Date and throughout the term of the Loans, (a) Borrower
is not and will not be an “employee benefit plan” as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), which
is subject to Title I of ERISA, and (b) the assets of Borrower do not and will
not constitute “plan assets” of one or more such plans for purposes of Title I
of ERISA; and
(2)    As of the Closing Date and throughout the term of the Loans (a) Borrower
is not and will not be a “governmental plan” within the meaning of Section 3(3)
of ERISA and (b) transactions by or with Borrower are not and will not be
subject to state statutes applicable to Borrower regulating investments of and
fiduciary obligations with respect to governmental plans.
(3)    Borrower has no employees.
Section 4.9.    Margin Stock. No part of proceeds of the Loans will be used for
purchasing or acquiring any “margin stock” within the meaning of Regulations T,
U or X of the Board of Governors of the Federal Reserve System.
Section 4.10.    Tax Filings. Borrower and each Borrower Party have filed (or
have obtained

17

--------------------------------------------------------------------------------




effective extensions for filing) all federal, state and local tax returns
required to be filed and have paid or made adequate provision for the payment of
all federal, state and local taxes, charges and assessments payable by Borrower
and each Borrower Party, respectively.
Section 4.11.    Solvency. Giving effect to the Loans, the fair saleable value
of Borrower’s assets exceeds and will, immediately following the making of the
Loans, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loans, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its Debts as such Debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loans will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Debts and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Debts as they mature (taking into account the timing and amounts of
cash to be received by Borrower and the amounts to be payable on or in respect
of obligations of Borrower). Except as expressly disclosed to Lender in writing,
no petition in bankruptcy has been filed by or against Borrower or any Borrower
Party in the last seven (7) years, and neither Borrower nor any Borrower Party
in the last seven (7) years has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
Neither Borrower nor any Borrower Party is contemplating either the filing of a
petition by it under state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property, and neither
Borrower nor any Borrower Party has knowledge of any Person contemplating the
filing of any such petition against it.
Section 4.12.    Full and Accurate Disclosure. No statement of fact made by or
on behalf of Borrower or any Borrower Party in this Agreement or in any of the
other Loan Documents contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained herein or
therein not misleading. There is no fact presently known to Borrower which has
not been disclosed to Lender which adversely affects, nor as far as Borrower can
foresee, might adversely affect, the Project or the business, operations or
condition (financial or otherwise) of Borrower or any Borrower Party. All
information supplied by Borrower regarding any other Collateral is accurate and
complete in all material respects. All evidence of Borrower’s and each Borrower
Party’s identity provided to Lender is genuine, and all related information is
accurate.
Section 4.13.    Single Purpose Entity. Borrower is and has at all times since
its formation been a Single Purpose Entity.
Section 4.14.    No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien (other than pursuant
to the Loan Documents) upon any of the property or assets of Borrower pursuant
to the terms of any indenture, mortgage, deed of trust, loan agreement,
operating agreement or other agreement or instrument to which Borrower is a
party or by which any of Borrower’s property or assets is subject, nor will such
action result in any violation of the provisions of any statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over Borrower or any of Borrower’s properties or assets, and any
consent, approval, authorization, order, registration or qualification of or
with any court or any such regulatory authority or other governmental agency or
body required for the execution, delivery and performance by Borrower of this
Agreement or any other Loan Documents has been obtained and is in full force and
effect.
Section 4.15.    Title. Borrower has good, marketable and insurable title to
each Parcel, free

18

--------------------------------------------------------------------------------




and clear of all Liens whatsoever, except for the Permitted Encumbrances and
such other Liens as are permitted pursuant to the Loan Documents and has rights
and the power to transfer each item of Collateral upon which it purports to
grant a Lien under the Mortgages or any of the other Loan Documents. The
Mortgages create (and upon the recordation thereof and of any related financing
statements there will be perfected) (1) valid Liens on the Parcels encumbered
thereby, subject only to Permitted Encumbrances and (2) security interests in
and to, and collateral assignments of, all personality (including the leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances and such other Liens as are permitted pursuant
to the Loan Documents. There are no claims for payment for work, labor or
materials affecting the Project which are or may become a Lien prior to, or of
equal priority with, the Liens created by the Loan Documents. None of the
Permitted Encumbrances, individually or in the aggregate, materially interfere
with the benefits of the security intended to be provided by the Mortgages and
this Agreement, materially and adversely affect the value of the Project, impair
the use or operations of the Project or impair Borrower’s ability to pay its
obligations in a timely manner.
Section 4.16.    Use of Project. The Project is being, and will continue to be,
used exclusively for self storage facilities and other appurtenant and related
uses.
Section 4.17.    Flood Zone. No portion of the Improvements is located in an
area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Act of 1994, as amended, or any successor law.
Section 4.18.    Insurance. Borrower has obtained and has delivered to Lender
certified copies of all of the insurance policies for the Project reflecting the
insurance coverages, amounts and other insurance requirements set forth in this
Agreement. No claims have been made under any such policy, and no Person,
including Borrower, has done, by act or omission, anything which would impair
the coverage of any such policy.
Section 4.19.    Certificate of Occupancy; Licenses. All certifications,
permits, licenses and approvals, including without limitation, certificates of
completion and occupancy permits, required for the legal use, occupancy and
operation of the Project as self storage facilities (collectively, the
“Licenses”) have been obtained and are in full force and effect. Borrower shall
keep and maintain all Licenses in full force and effect. The use being made of
the Project is in conformity with any applicable certificate of occupancy issued
for the Property.
Section 4.20.    Physical Condition. Except as disclosed in the building
condition reports certified to Lender and delivered in connection with the
initial advance of the Loans, the Project, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; to Borrower’s knowledge, there exists no
structural or other material defects or damages in the Project, whether latent
or otherwise, and Borrower has not received written notice from any insurance
company or bonding company of any defects or inadequacies in the Project, or any
part thereof, which would adversely affect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.
Section 4.21.    Boundaries. All of the Improvements on each Parcel lie wholly
within the boundaries and building restriction lines of such Parcel, and no
improvements on adjoining properties encroach upon such Parcel, and no
Improvements encroach upon or violate any easements or other

19

--------------------------------------------------------------------------------




encumbrances upon such Parcel, so as to materially adversely affect the value or
marketability of such Parcel, except those which are insured against by title
insurance.
Section 4.22.    Separate Lots. Each Parcel is comprised of one (1) or more
parcels which constitutes one (1) or more separate tax lots and does not
constitute a portion of any other tax lot not a part of the Project.
Section 4.23.    Survey. The survey for each Parcel delivered to Lender in
connection with this Agreement does not fail to reflect any material matter
affecting such Parcel or the title thereto.
Section 4.24.    Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable legal requirements currently in effect in
connection with the transfer of the Project to Borrower or any transfer of a
controlling interest in Borrower have been paid. All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person under applicable legal requirements currently in effect in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Mortgages, have been paid and, under current legal requirements, the Mortgages
are enforceable in accordance with their respective terms by Lender or any
subsequent holder thereof, subject to applicable bankruptcy, insolvency, or
similar laws generally affecting the enforcement of creditors’ rights.
Section 4.25.    Investment Company Act. Borrower is not (1) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (2) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (3) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
Section 4.26.    Management Agreement. Self Storage Management LLC is the
Manager of the Project. The management agreement for the Project delivered to
Lender in connection with this Agreement is the only management agreement for
the Project.
ARTICLE 5    

ENVIRONMENTAL MATTERS
Section 5.1.    Representations and Warranties on Environmental Matters.
Borrower represents and warrants to Lender that, to Borrower’s knowledge, except
as set forth in the Site Assessment, (1) no Hazardous Material is now or was
formerly used, stored, generated, manufactured, installed, disposed of or
otherwise present at or about the Project or any property adjacent to the
Project (except for cleaning and other products currently used in connection
with the routine maintenance or repair of the Project in full compliance with
Environmental Laws), (2) all permits, licenses, approvals and filings required
by Environmental Laws have been obtained, and the use, operation and condition
of the Project do not, and did not previously, violate any Environmental Laws,
and (3) no civil, criminal or administrative action, suit, claim, hearing,
investigation or proceeding has been brought or been threatened, nor have any
settlements been reached by or with any parties or any liens imposed in
connection with the Project concerning Hazardous Materials or Environmental
Laws.
Section 5.2.    Covenants on Environmental Matters.
(1)    Borrower shall (a) comply with applicable Environmental Laws; (b) notify
Lender

20

--------------------------------------------------------------------------------




immediately upon Borrower’s discovery of any spill, discharge, release or
presence of any Hazardous Material at, upon, under, within, contiguous to or
otherwise affecting the Project; (c) promptly remove such Hazardous Materials
and remediate the Project in full compliance with Environmental Laws and in
accordance with the recommendations and specifications of an independent
environmental consultant approved by Lender; and (d) promptly forward to Lender
copies of all orders, notices, permits, applications or other communications and
reports in connection with any spill, discharge, release or the presence of any
Hazardous Material or any other matters relating to the Environmental Laws or
any similar laws or regulations, as they may affect the Project or Borrower.
(2)    Borrower shall not cause, shall prohibit any other Person within the
control of Borrower from causing, and shall use prudent, commercially reasonable
efforts to prohibit other Persons (including tenants and other occupants) from
causing (a) any spill, discharge or release, or the use, storage, generation,
manufacture, installation, or disposal, of any Hazardous Materials at, upon,
under, within or about the Project or the transportation of any Hazardous
Materials to or from the Project (except for cleaning and other products used in
connection with routine maintenance or repair of the Project in full compliance
with Environmental Laws), (b) any underground storage tanks to be installed at
the Project, or (c) any activity that requires a permit or other authorization
under Environmental Laws to be conducted at the Project.
(3)    Borrower shall provide to Lender, at Borrower’s expense promptly upon the
written request of Lender from time to time, a Site Assessment or, if required
by Lender, an update to any existing Site Assessment, to assess the presence or
absence of any Hazardous Materials and the potential costs in connection with
abatement, cleanup or removal of any Hazardous Materials found on, under, at or
within the Project. Borrower shall pay the cost of no more than one such Site
Assessment or update in any twelve (12)‑month period, unless Lender’s request
for a Site Assessment is based on either information provided under
Section 5.2(1), a reasonable suspicion of Hazardous Materials at or near the
Project, a breach of representations under Section 5.1, or an Event of Default,
in which case any such Site Assessment or update shall be at Borrower’s expense.
Section 5.3.    Allocation of Risks and Indemnity. As between Borrower and
Lender, all risk of loss associated with non‑compliance with Environmental Laws,
or with the presence of any Hazardous Material at, upon, within, contiguous to
or otherwise affecting the Project, shall lie solely with Borrower. Accordingly,
Borrower shall bear all risks and costs associated with any loss (including any
loss in value attributable to Hazardous Materials), damage or liability
therefrom, including all costs of removal of Hazardous Materials or other
remediation required by Lender or by law. Borrower shall at all times indemnify,
defend and hold Lender harmless from and against any and all claims, suits,
actions, debts, damages, losses, liabilities, litigations, judgments, charges,
costs and expenses (including reasonable costs of defense), of any nature
whatsoever proffered or incurred by Lender, whether as mortgagee or beneficiary
under the Mortgages, as mortgagee in possession, or as successor‑in‑interest to
Borrower by foreclosure deed or deed in lieu of foreclosure, and whether based
in contract, tort, implied or express warranty, strict liability, criminal or
civil statute or common law, including those arising from the joint, concurrent
or comparative negligence of Lender, under or on account of the Environmental
Laws, including the assertion of any lien thereunder, with respect to: (1) a
breach of any representation, warranty or covenant of Borrower contained in this
Article 5; (2) any acts performed by Lender pursuant to the provisions of this
Article 5; (3) any discharge of Hazardous Materials, the threat of discharge of
any Hazardous Materials or the storage or presence of any Hazardous Materials
affecting the Project whether or not the same originates or emanates from the
Project or any contiguous real estate, including any loss of value of the
Project as a result of the foregoing; (4) any costs of removal or remedial
action incurred by the United States Government or any costs incurred by any
other Person or damages from injury to, destruction of, or loss of natural
resources including reasonable costs of assessing such injury, destruction or
loss incurred pursuant to any Environmental Laws; (5) liability for

21

--------------------------------------------------------------------------------




personal injury or property damage arising under any statutory or common law
tort theory, including without limitation damages assessed for the maintenance
of a public or private nuisance or for the carrying on of an abnormally
dangerous activity at, upon, under or within the Project; and/or (6) any other
environmental matter affecting the Project within the jurisdiction of the
Environmental Protection Agency, any other federal agency or any state or local
environmental agency. The foregoing notwithstanding, Borrower shall not be
liable under the foregoing indemnification to the extent any such loss,
liability, damage, claim, cost or expense results solely from Lender’s gross
negligence or willful misconduct. Borrower’s obligations under this Article 5
shall arise upon the discovery of the presence of any Hazardous Material,
whether or not the Environmental Protection Agency, any other federal agency or
any state or local environmental agency has taken or threatened any action in
connection with the presence of any Hazardous Materials and whether or not the
existence of any such Hazardous Material or potential liability on account
thereof is disclosed in the Site Assessment, and shall continue notwithstanding
the repayment of the Loans or any transfer or sale of any right, title and
interest in the Project (by foreclosure, deed in lieu of foreclosure or
otherwise). Notwithstanding the foregoing, subject to the conditions specified
below in this Section 5.3, Borrower shall not be liable under this Section 5.3
for such indemnified matters directly created or arising from events or
conditions caused or created by Lender and first existing after Lender acquires
title to the Project by foreclosure or acceptance of a deed in lieu thereof, but
only if (a) Borrower delivers to Lender a current site assessment evidencing the
presence of no Hazardous Materials on the Project and no violation of any
Environmental Laws with respect to the Project not more than ninety (90) days
and not less than thirty (30) days prior thereto, and (b) such loss, liability,
damage, claim, cost or expense does not directly or indirectly arise from or
relate to any release of or exposure to any Hazardous Material (including
personal injury or damage to property), non‑compliance with any Environmental
Laws, or remediation existing or occurring prior to the date Lender acquires
title to the Project.
Section 5.4.    Lender’s Right to Protect Collateral. If (1) any discharge of
Hazardous Materials or the threat of a discharge of Hazardous Material affecting
the Project occurs, whether originating or emanating from the Project or any
contiguous real estate, and/or (2) Borrower fails to comply with any
Environmental Laws or related regulations, Lender may at its election, but
without the obligation so to do, give such notices and/or cause such work to be
performed at the Project and/or take any and all other actions as Lender shall
deem necessary or advisable in order to abate the discharge of any Hazardous
Material, remove the Hazardous Material or cure Borrower’s noncompliance.
Section 5.5.    No Waiver. Notwithstanding any provision in this Article 5 or
elsewhere in the Loan Documents, or any rights or remedies granted by the Loan
Documents, Lender does not waive and expressly reserves all rights and benefits
now or hereafter accruing to Lender under any “security interest” or “secured
creditor” exception under applicable Environmental Laws, as the same may be
amended. No action taken by Lender pursuant to the Loan Documents shall be
deemed or construed to be a waiver or relinquishment of any such rights or
benefits under any “security interest exception.”
ARTICLE 6    

LEASING MATTERS
Section 6.1.    Representations and Warranties on Leases. Borrower represents
and warrants to Lender with respect to leases of the Project that: (1) the rent
roll delivered to Lender is true and correct, and the leases are valid and in
full force and effect; (2) the leases (including amendments) are in writing, and
there are no oral agreements with respect thereto; (3) the copies of the leases
delivered to Lender are true and complete; (4) neither the landlord nor, except
as disclosed in the rent roll, any tenant is in default under any of the leases;
(5) Borrower has no knowledge of any notice of termination or default with
respect to any lease; (6) Borrower has not assigned or pledged any of the
leases, the rents or any interests therein

22

--------------------------------------------------------------------------------




except to Lender; (7) no tenant or other party has an option to purchase all or
any portion of the Project; (8) no tenant has the right to terminate its lease
prior to expiration of the stated term of such lease; (9) no tenant has prepaid
more than three-months rent in advance (except for bona fide security deposits
not in excess of an amount equal to two month’s rent); and (10) all existing
leases are subordinate to the Mortgages either pursuant to their terms or a
recorded subordination agreement.
Section 6.2.    Standard Lease Form; Approval Rights. All leases and other
rental arrangements shall in all respects be approved by Lender and shall be on
a standard lease form approved by Lender with no modifications (except as
approved by Lender). Such lease form shall provide that the tenant shall attorn
to Lender, and that any cancellation, surrender, or amendment of such lease
without the prior written consent of Lender shall be voidable by Lender.
Borrower shall hold, in trust, all tenant security deposits in a segregated
account, and, to the extent required by applicable law, shall not commingle any
such funds with any other funds of Borrower. Within ten (10) days after Lender’s
request, Borrower shall furnish to Lender a statement of all tenant security
deposits, and copies of all leases not previously delivered to Lender, certified
by Borrower as being true and correct. Notwithstanding anything contained in the
Loan Documents, Lender’s approval shall not be required for future leases or
lease extensions of individual storage units if the following conditions are
satisfied: (1) there exists no Potential Default or Event of Default; (2) the
lease is on the standard lease form approved by Lender with no material
modifications; and (3) the lease does not conflict with any restrictive covenant
affecting the Project or any other lease for space in the Project.
Section 6.3.    Covenants. Borrower (1) shall perform the obligations which
Borrower is required to perform under the leases; (2) shall enforce the
obligations to be performed by the tenants and other occupants; (3) shall
promptly furnish to Lender any notice of default or termination received by
Borrower from any tenant, and any notice of default or termination given by
Borrower to any tenant; (4) shall not collect any rents for more than
thirty (30) days in advance of the time when the same shall become due, except
for bona fide security deposits not in excess of an amount equal to two months
rent; (5) shall not enter into any ground lease or master lease of any part of
the Project; (6) shall not further assign or encumber any lease; (7) shall not,
except with Lender’s prior written consent, cancel or accept surrender or
termination of any lease; and (8) shall not, except with Lender’s prior written
consent, modify or amend any lease (except for minor modifications and
amendments entered into in the ordinary course of business, consistent with
prudent property management practices, not affecting the economic terms of the
lease), and any action in violation of clauses (5), (6), (7), and (8) of this
Section 6.3 shall be void at the election of Lender.
Section 6.4.    Tenant Estoppels. At Lender’s request, Borrower shall obtain and
furnish to Lender, written estoppels in form and substance satisfactory to
Lender, executed by tenants under leases in the Project and confirming the term,
rent, and other provisions and matters relating to the leases.
ARTICLE 7    

FINANCIAL REPORTING
Section 7.1.    Financial Statements.
(1)    Monthly Reports. Within thirty (30) days after the end of each calendar
month, Borrower shall furnish to Lender a current (as of the calendar month just
ended) balance sheet, a detailed operating statement (showing monthly activity
and year‑to‑date) stating Operating Revenues, Operating Expenses and Net Cash
Flow for the calendar month just ended, an updated rent roll, and, as requested
by Lender, a written statement setting forth any variance from the annual
budget, a general ledger, copies of bank statements and bank reconciliations and
other documentation supporting the information disclosed in the most recent
financial statements.

23

--------------------------------------------------------------------------------




(2)    Quarterly Reports. Within forty-five (45) days after the end of each
calendar quarter, Borrower shall furnish to Lender a detailed operating
statement (showing quarterly activity and year‑to‑date) stating Operating
Revenues, Operating Expenses and Net Cash Flow for the calendar quarter just
ended.
(3)    Annual Reports. Within one hundred twenty (120) days after the end of
each fiscal year of Borrower’s operation of the Project, Borrower shall furnish
to Lender a current (as of the end of such fiscal year) balance sheet, a
detailed operating statement stating Operating Revenues, Operating Expenses and
Net Cash Flow for each of Borrower and the Project, and, if required by Lender,
prepared on a review basis and certified by an independent public accountant
satisfactory to Lender.
(4)    Certification; Supporting Documentation. Each such financial statement
shall be in scope and detail satisfactory to Lender and certified by the chief
financial representative of Borrower.
(5)    Tax Returns. Borrower shall furnish to Lender, within thirty (30) days
after filing, copies of (i) Borrower’s filed federal, state and (if applicable)
local income tax returns for each taxable year (with all forms and supporting
schedules attached), if any, and (ii) any other filed tax return on which
Borrower’s income and operations is includable.
Section 7.2.    Accounting Principles. All financial statements shall be
prepared in accordance with generally accepted accounting principles,
consistently applied from year to year. If the financial statements are prepared
on an accrual basis, such statements shall be accompanied by a reconciliation to
cash basis accounting principles.
Section 7.3.    Other Information. Borrower shall deliver to Lender such
additional information regarding Borrower, its subsidiaries, its business, any
Borrower Party, and the Project within thirty (30) days after Lender’s request
therefor.
Section 7.4.    Annual Budget. At least thirty (30) days prior to the
commencement of each fiscal year, Borrower shall provide to Lender its proposed
annual capital improvements budget for such fiscal year for Lender’s review and
approval, and Borrower shall provide to Lender its proposed annual operating
budget for such fiscal year for Lender’s review.
Section 7.5.    Audits. Lender’s employees and third party consultants shall be
entitled to perform such financial investigations and audits of Borrower’s books
and records as Lender shall deem necessary. Borrower shall permit Lender and
Lender’s agents and consultants to examine such records, books and papers of
Borrower which reflect upon its financial condition, the income and expenses
relative to the Project and the representations set forth in Article 9. Borrower
authorizes Lender to communicate directly with Borrower’s independent certified
public accountants, and authorizes such accountants to disclose to Lender any
and all financial statements and other supporting financial documents and
schedules, including copies of any management letter, with respect to the
business, financial condition and other affairs of Borrower.
ARTICLE 8    

COVENANTS
Borrower covenants and agrees with Lender as follows:
Section 8.1.    Due on Sale and Encumbrance; Transfers of Interests. Without the
prior written consent of Lender,
(1)    no Transfer shall occur or be permitted, nor shall Borrower enter into
any easement

24

--------------------------------------------------------------------------------




or other agreement granting rights in or restricting the use or development of
the Project;
(2)    no Transfer shall occur or be permitted which would (a) cause Acadia
Strategic Opportunity Fund III to own less than ninety-two percent (92%) of the
beneficial interest in Borrower and the Project, or (b) result in a new general
partner, member or limited partner having the ability to control the affairs of
Borrower being admitted to or created in Borrower (or result in any existing
general partner or member or controlling limited partner withdrawing from
Borrower); and
(3)    except in connection with an Acadia Permitted Transfer (as hereinafter
defined), no Transfer shall occur or be permitted which, either alone or
together with all prior Transfers during the term of the Loans, would result in
the Transfer of more than twenty‑five percent (25%) of the direct or indirect
beneficial or other ownership interest in Borrower.
As used in this Agreement, “Transfer” shall mean any direct or indirect sale,
transfer, conveyance, installment sale, master lease, mortgage, pledge,
encumbrance, grant of Lien or other interest, license, lease, alienation or
assignment, whether voluntary or involuntary, of all or any portion of the
direct or indirect legal or beneficial ownership of, or any interest in (a) the
Project or any part thereof, or (b) Borrower, including any agreement to
transfer or cede to another Person any voting, management or approval rights, or
any other rights, appurtenant to any such legal or beneficial ownership or other
interest. “Transfer” is specifically intended to include any pledge or
assignment, directly or indirectly, of a controlling interest in Borrower or its
general partner, controlling limited partner or controlling member for purposes
of securing so‑called “mezzanine” indebtedness. “Transfer” shall not include
(i) the leasing of individual units within the Project so long as Borrower
complies with the provisions of the Loan Documents relating to such leasing
activity; or (ii) the transfer of limited partner or non‑managing member
interests in Borrower so long as the transfer does not violate the provisions of
Sections 8.1(2) and 8.1(3), and does not violate the provisions of Article 9.
As used in this Agreement, “Acadia Permitted Transfer” shall mean (i) a transfer
by Acadia Realty Trust of its interest in Borrower and/or (ii) a transfer by
Acadia Strategic Opportunity Fund III LLC to a passive investor of up to
forty-nine (49%) percent of its membership interest in Acadia Self Storage LLC,
in each case only upon satisfaction of the following conditions:
(a)    Borrower shall give Lender not less than ten (10) days prior written
notice of such transfer, together with an organizational chart updating all
information regarding Borrower and each Borrower Party contained in
Schedule 4.1, including the ownership structure of Borrower and its constituent
entities;
(b)    No Potential Default or Event of Default shall have occurred and be
continuing or shall result therefrom;
(c)    The transferee shall be organized pursuant to organizational documents
and an operating or joint venture agreement reasonably satisfactory to Lender;
(d)    The transferee shall be a subsidiary of a real estate investment trust,
an institutional investor, a publicly traded entity, or a high net worth
individual reasonably acceptable to Lender, which (or who) has complied with all
obligations of an Interest Holder set forth below;
(e)    The transfer does not violate the provisions of Article 9; and
(f)    Borrowers shall pay Lender’s reasonable costs and expenses associated
with each transfer.

25

--------------------------------------------------------------------------------




Without limiting the foregoing, Borrower further agrees that it will require
each Person that proposes to become a partner, member or shareholder (each such
Person, an “Interest Holder”) in Borrower or to acquire any direct or indirect
legal or beneficial interest in of Borrower after the Closing Date to sign and
deliver to Borrower, within thirty (30) days after such transfer (and Borrower
shall deliver to Lender promptly after receipt), a certificate executed by a
duly authorized officer of the new Interest Holder containing representations,
warranties and covenants substantially the same as the representations,
warranties and covenants provided by Borrower in Article 9 hereof.
Section 8.2.    Taxes; Charges. Borrower shall pay before any fine, penalty,
interest or cost may be added thereto, and shall not enter into any agreement to
defer, any real estate taxes and assessments, franchise taxes and charges, and
other governmental charges that may become a Lien upon the Project or become
payable during the term of the Loans, and will promptly furnish Lender with
evidence of such payment; however, Borrower’s compliance with Section 3.4 of
this Agreement relating to impounds for taxes and assessments shall, with
respect to payment of such taxes and assessments, be deemed compliance with this
Section 8.2. Borrower shall not suffer or permit the joint assessment of the
Project with any other real property constituting a separate tax lot or with any
other real or personal property. Borrower shall pay when due all claims and
demands of mechanics, materialmen, laborers and others which, if unpaid, might
result in a Lien on the Project; however, Borrower may contest the validity of
such claims and demands so long as (1) Borrower notifies Lender that it intends
to contest such claim or demand, (2) Borrower provides Lender with an indemnity,
bond or other security satisfactory to Lender (including an endorsement to
Lender’s title insurance policy insuring against such claim or demand) assuring
the discharge of Borrower’s obligations for such claims and demands, including
interest and penalties, and (3) Borrower is diligently contesting the same by
appropriate legal proceedings in good faith and at its own expense and concludes
such contest prior to the tenth (10th) day preceding the earlier to occur of the
Maturity Date or the date on which the Project is scheduled to be sold for
non‑payment.
Section 8.3.    Control; Management. Without the prior written consent of
Lender, there shall be no change in the day‑to‑day control and management of
Borrower or Borrower’s general partner or managing member, and no change in
their respective organizational documents relating to control over Borrower,
Borrower’s general partner or managing member and/or the Project. Borrower shall
not terminate, replace or appoint any property manager or terminate or amend the
property management agreement for the Project without Lender’s prior written
approval. Any change in ownership or control of the property manager shall be
cause for Lender to re‑approve such property manager and property management
agreement. Each property manager shall hold and maintain all necessary licenses,
certifications and permits required by law. Borrower shall fully perform all of
its covenants, agreements and obligations under the property management
agreement.
Section 8.4.    Operation; Maintenance; Inspection. Borrower shall observe and
comply with all legal requirements applicable to its existence and to the
ownership, use and operation of the Project. Borrower shall maintain the Project
in good condition and promptly repair any damage or casualty. Borrower shall
not, without the prior written consent of Lender, undertake any material
alteration of the Project or permit any of the fixtures or personalty owned by
Borrower to be removed at any time from the Project, unless the removed item is
removed temporarily for maintenance and repair or, if removed permanently, is
obsolete and is replaced by an article of equal or better suitability and value,
owned by Borrower and free and clear of any Liens except those in favor of
Lender. Borrower shall permit Lender and its agents, representatives and
employees, upon reasonable prior notice to Borrower, to inspect the Project and
conduct such environmental and engineering studies as Lender may require,
provided such inspections and studies do not materially interfere with the use
and operation of the Project.
Section 8.5.    Taxes on Security. Borrower shall pay all taxes, charges,
filing, registration

26

--------------------------------------------------------------------------------




and recording fees, excises and levies payable with respect to the Notes or the
Liens created or secured by the Loan Documents, other than income, franchise and
doing business taxes imposed on Lender. If there shall be enacted any law
(1) deducting the Loans from the value of the Project for the purpose of
taxation, (2) affecting any Lien on the Project, or (3) changing existing laws
of taxation of mortgages, deeds of trust, security deeds, or debts secured by
real property, or changing the manner of collecting any such taxes, Borrower
shall promptly pay to Lender, on demand, all taxes, costs and charges for which
Lender is or may be liable as a result thereof; however, if such payment would
be prohibited by law or would render the Loans usurious, then instead of
collecting such payment, Lender may declare all amounts owing under the Loan
Documents to be immediately due and payable.
Section 8.6.    Legal Existence; Name, Etc. Borrower shall preserve and keep in
full force and effect its existence as, and at all times operate as, a Single
Purpose Entity, and Borrower and each general partner or managing member in
Borrower shall preserve and keep in full force and effect its entity status,
franchises, rights and privileges under the laws of the state of its formation,
and all qualifications, licenses and permits applicable to the ownership, use
and operation of the Project. Neither Borrower nor any general partner or
managing member of Borrower shall wind up, liquidate, dissolve, reorganize,
merge, or consolidate with or into any Person, or permit any subsidiary or
Affiliate of Borrower to do so. Without limiting the foregoing, Borrower shall
not reincorporate or reorganize itself under the laws of any jurisdiction other
than the jurisdiction in which it is incorporated or organized as of the Closing
Date. Borrower and each general partner or managing member in Borrower shall
conduct business only in its own name and shall not change its name, identity,
organizational structure, state of formation or the location of its chief
executive office or principal place of business unless Borrower (1) shall have
obtained the prior written consent of Lender to such change, and (2) shall have
taken all actions necessary or requested by Lender to file or amend any
financing statement or continuation statement to assure perfection and
continuation of perfection of security interests under the Loan Documents.
Borrower (and each general partner or managing member in Borrower, if any) shall
maintain its separateness as an entity, including maintaining separate books,
records, and accounts and observing corporate and partnership formalities
independent of any other entity, shall pay its obligations with its own funds
and shall not commingle funds or assets with those of any other entity. If
Borrower does not have an organizational identification number and later obtains
one, Borrower shall promptly notify Lender of its organizational identification
number.
Section 8.7.    Affiliate Transactions. Without the prior written consent of
Lender, Borrower shall not engage in any transaction affecting the Project with
an Affiliate of Borrower or of any Borrower Party.
Section 8.8.    Limitation on Other Debt. Borrower (and each general partner or
managing member in Borrower, if any) shall not, without the prior written
consent of Lender, incur any Debt other than the Loans and customary trade
payables which are payable, and shall be paid, within sixty (60) days of when
incurred.
Section 8.9.    Further Assurances. Borrower shall promptly (1) cure any defects
in the execution and delivery of the Loan Documents, (2) provide, and to cause
each Borrower Party to provide, Lender such additional information and
documentation on Borrower’s and each Borrower Party’s legal or beneficial
ownership, policies, procedures and sources of funds as Lender deems necessary
or prudent to enable Lender to comply with Anti‑Money Laundering Laws as now in
existence or hereafter amended, and (3) execute and deliver, or cause to be
executed and delivered, all such other documents, agreements and instruments as
Lender may reasonably request to further evidence and more fully describe the
collateral for the Loans, to correct any omissions in the Loan Documents, to
perfect, protect or preserve any Liens created under any of the Loan Documents,
or to make any recordings, file any notices, or obtain any consents, as may be
necessary or appropriate in connection therewith. From time to time upon the
written request of

27

--------------------------------------------------------------------------------




Lender, Borrower shall deliver to Lender a schedule of the name, legal domicile
address and jurisdiction of organization, if applicable, for each Borrower Party
and each holder of a legal interest in Borrower.
Section 8.10.    Estoppel Certificates. Borrower, within ten (10) days after
request, shall furnish to Lender a written statement, duly acknowledged, setting
forth the amount due on the Loans, the terms of payment of the Loans, the date
to which interest has been paid, whether any offsets or defenses exist against
the Loans and, if any are alleged to exist, the nature thereof in detail, and
such other matters as Lender reasonably may request.
Section 8.11.    Notice of Certain Events. Borrower shall promptly notify Lender
of (1) any Potential Default or Event of Default, together with a detailed
statement of the steps being taken to cure such Potential Default or Event of
Default; (2) any notice of default received by Borrower under other obligations
relating to the Project or otherwise material to Borrower’s business; and
(3) any threatened or pending legal, judicial or regulatory proceedings,
including any dispute between Borrower and any governmental authority, affecting
Borrower or the Project.
Section 8.12.    Indemnification. Borrower shall indemnify, defend and hold
Lender harmless from and against any and all losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs and
disbursements (including the reasonable fees and actual expenses of Lender’s
counsel) of any kind or nature whatsoever, including those arising from the
joint, concurrent, or comparative negligence of Lender, in connection with
(1) any inspection, review or testing of or with respect to the Project, (2) any
investigative, administrative, mediation, arbitration, or judicial proceeding,
whether or not Lender is designated a party thereto, commenced or threatened at
any time (including after the repayment of the Loans) in any way related to the
execution, delivery or performance of any Loan Document or to the Project,
(3) any proceeding instituted by any Person claiming a Lien, and (4) any
brokerage commissions or finder’s fees claimed by any broker or other party in
connection with the Loans, the Project, or any of the transactions contemplated
in the Loan Documents, except to the extent any of the foregoing is caused by
Lender’s gross negligence or willful misconduct.
Section 8.13.    Application of Operating Revenues. Borrower shall apply all
Operating Revenues to the payment of Debt Service and other payments due under
the Loan Documents, taxes, assessments, water charges, sewer rents and other
governmental charges levied, assessed or imposed against the Project, insurance
premiums, operations and maintenance charges relating to the Project, and other
obligations of the lessor under leases of space at the Project, before using
Operating Revenues for any other purpose.
Section 8.14.    Payment for Labor and Materials. Borrower will promptly pay
when due all bills and costs for labor, materials, and specifically fabricated
materials incurred in connection with the Project and never permit to exist
beyond the due date thereof in respect of the Project or any part thereof any
Lien, even though inferior to the Liens of the Loan Documents, and in any event
never permit to be created or exist in respect of the Project or any part
thereof any other or additional Lien other than the Liens or security of the
Loan Documents, except for the Permitted Encumbrances.
Section 8.15.    Alterations. Borrower shall obtain Lender’s prior written
consent, which consent shall not be unreasonably withheld or delayed, to any
alterations to any improvements that may have a material adverse effect on
Borrower’s financial condition, the use, operation or value of the Project or
the Actual Net Operating Income with respect to the Project, other than
alterations performed in connection with the restoration of the Project after
the occurrence of a casualty in accordance with the terms and provisions of this
Agreement.
Section 8.16.    Handicapped Access.

28

--------------------------------------------------------------------------------




(1)    Borrower (a) agrees that it shall use commercially reasonable efforts to
ensure that the Project shall at all times comply with the requirements of the
Americans with Disabilities Act of 1990, the Fair Housing Amendments Act of
1988, all state and local laws and ordinances related to handicapped access and
all rules, regulations, and orders issued pursuant thereto including, without
limitation, the Americans with Disabilities Act Accessibility Guidelines for
Buildings and Facilities (collectively, “Access Laws”) and (b) has no actual
knowledge as to the Project’s non-compliance with any Access Laws where the
failure to so comply could have a material adverse effect on the Project or on
Borrower’s ability to repay the Loans in accordance with the terms hereof.
(2)    Notwithstanding any provisions set forth herein or in any other document
regarding Lender’s approval of alterations of the Project, Borrower shall not
alter the Project in any manner which would materially increase Borrower’s
responsibilities for compliance with the applicable Access Laws without the
prior written approval of Lender. Lender may condition any such approval upon
receipt of a certificate of Access Law compliance from an architect, engineer,
or other person reasonably acceptable to Lender.
(3)    Borrower agrees to give prompt notice to Lender of the receipt by
Borrower of any written complaints related to violation of any Access Laws with
respect to the Project and of the commencement of any proceedings or
investigations which relate to compliance with applicable Access Laws.
Section 8.17.    Cap Agreement. On or before the Closing Date, but in any event
as a condition precedent to the initial advance, Borrower shall enter into and
at all times thereafter maintain an interest rate cap agreement or other hedging
device (“Cap Agreement”) in connection with the Loans, which Cap Agreement shall
have a notional amount not less than the aggregate outstanding balance of the
Loans and shall cap Borrower’s Libor Rate exposure at three and one-half percent
(3.5%) during the first and second Loan Years. The form of the Cap Agreement
required pursuant to this Section, and the counterparty to the Cap Agreement
(the “Counterparty”), shall be reasonably satisfactory to Lender (and shall
otherwise satisfy the ratings criteria set forth below). Borrower also shall
have delivered to Lender an Interest Rate Protection Pledge, duly executed and
delivered by Borrower in favor of Lender, together with the consent of the
Counterparty to such collateral assignment. The Counterparty must have long-term
debt obligations rated not lower than “A+” by Standard & Poor's and “A1” by
Moody's; or a Counterparty Rating not lower than “A-” by Standard & Poor’s and
“A3” by Moody's. In the event of any downgrade or withdrawal of the Counterparty
rating below “A-” from Standard & Poor's or below “A3” from Moody's, Borrower
shall replace the Cap Agreement with a replacement Cap Agreement with an
acceptable Counterparty not later than ten (l0) Business Days following receipt
of notice from Counterparty or Lender of such downgrade or withdrawal, which
substitute Cap Agreement shall otherwise comply with the foregoing provisions of
this Section. The Cap Agreement shall at all times cover the outstanding balance
of the Loans.
Section 8.18.    Representations and Warranties. Borrower will cause all
representations and warranties to remain true and correct all times while any
portion of the Loans remain outstanding.
Section 8.19.    Post‑Closing Work. Within sixty (60) days following the Closing
Date, Borrower shall repair the electric entrance gate to the Ridgewood Parcel.
ARTICLE 9    

ANTI‑MONEY LAUNDERING AND
INTERNATIONAL TRADE CONTROLS
Section 9.1.    Compliance with International Trade Control Laws and OFAC

29

--------------------------------------------------------------------------------




Regulations. Borrower represents, warrants and covenants to Lender that:
(1)    It is not now nor shall it be at any time until after the Loans are fully
repaid a Person with whom a U.S. Person, including a Financial Institution, is
prohibited from transacting business of the type contemplated by this Agreement,
whether such prohibition arises under U.S. law, regulation, executive orders and
lists published by the OFAC (including those executive orders and lists
published by OFAC with respect to Specially Designated Nationals and Blocked
Persons) or otherwise.
(2)    No Borrower Party and no Person who owns a direct interest in Borrower is
now nor shall be at any time until after the Loans are fully repaid a Person
with whom a U.S. Person, including a Financial Institution, is prohibited from
transacting business of the type contemplated by this Agreement, whether such
prohibition arises under U.S. law, regulation, executive orders and lists
published by the OFAC (including those executive orders and lists published by
OFAC with respect to Specially Designated Nationals and Blocked Persons) or
otherwise.
Section 9.2.    Borrower’s Funds. Borrower represents, warrants and covenants to
Lender that:
(1)    It has taken, and shall continue to take until after the Loans are fully
repaid, such measures as are required by law to verify that the funds invested
in the Borrower are derived (a) from transactions that do not violate U.S. law
nor, to the extent such funds originate outside the United States, do not
violate the laws of the jurisdiction in which they originated; and (b) from
permissible sources under U.S. law and to the extent such funds originate
outside the United States, under the laws of the jurisdiction in which they
originated.
(2)    To the best of its knowledge, neither Borrower, nor any Borrower Party,
nor any holder of a direct interest in Borrower, nor any Person providing funds
to Borrower (a) is under investigation by any governmental authority for, or has
been charged with, or convicted of, money laundering, drug trafficking,
terrorist‑related activities, any crimes which in the United States would be
predicate crimes to money laundering, or any violation of any Anti‑Money
Laundering Laws; (b) has been assessed civil or criminal penalties under any
Anti‑Money Laundering Laws; and (c) has had any of its/his/her funds seized or
forfeited in any action under any Anti‑Money Laundering Laws.
(3)    Borrower shall make payments on the Loans using funds invested in
Borrower, Operating Revenues or insurance proceeds unless otherwise agreed to by
Lender.
(4)    To the best of Borrower’s knowledge, as of the Closing Date and at all
times during the term of the Loans, all Operating Revenues are and will be
derived from lawful business activities of Project tenants and other occupants
or other permissible sources under U.S. law.
(5)    On the Maturity Date, Borrower will take reasonable steps to verify that
funds used to repay the Loans in full (whether in connection with a refinancing,
asset sale or otherwise) are from sources permissible under U.S. law and to the
extent such funds originate outside the United States, permissible under the
laws of the jurisdiction in which they originated.
ARTICLE 10    

EVENTS OF DEFAULT
Each of the following shall constitute an Event of Default under the Loans:
Section 10.1.    Payments. Borrower’s failure to pay any regularly scheduled
installment of

30

--------------------------------------------------------------------------------




principal, interest or other amount due under the Loan Documents within five (5)
days after the date when due, or Borrower’s failure to pay the Loans at the
Maturity Date, whether by acceleration or otherwise.
Section 10.2.    Insurance. Borrower’s failure to maintain insurance as required
under Section 3.1 of this Agreement.
Section 10.3.    Transfer. Any Transfer occurs in violation of Section 8.1 of
this Agreement.
Section 10.4.    Covenants. Borrower’s failure to perform, observe or comply
with any of the agreements, covenants or provisions contained in this Agreement
or in any of the other Loan Documents (other than those agreements, covenants
and provisions referred to elsewhere in this Article 10), and the continuance of
such failure for ten (10) days after notice by Lender to Borrower; however,
subject to any shorter period for curing any failure by Borrower as specified in
any of the other Loan Documents, Borrower shall have an additional sixty (60)
days to cure such failure if (1) such failure does not involve the failure to
make payments on a monetary obligation; (2) such failure cannot reasonably be
cured within ten (10) days but, using reasonable diligence, is curable within
such 60‑day period; (3) Borrower is diligently undertaking to cure such default,
and (4) Borrower has provided Lender with security reasonably satisfactory to
Lender against any interruption of payment or impairment of collateral as a
result of such continuing failure. The notice and cure provisions of this
Section 10.4 do not apply to the other Events of Default described in this
Article 10 or to Borrower’s failure to perform, observe or comply with any of
the agreements, covenants or provisions contained in Article 9 (for which no
notice and cure period shall apply).
Section 10.5.    Representations and Warranties. Any representation or warranty
made in any Loan Document proves to be untrue in any material respect when made
or deemed made.
Section 10.6.    Other Encumbrances. Any default under any document or
instrument, other than the Loan Documents, evidencing or creating a Lien on the
Project or any part thereof.
Section 10.7.    Involuntary Bankruptcy or Other Proceeding. Commencement of an
involuntary case or other proceeding against Borrower, any Borrower Party or any
other Person having an ownership or security interest in the Project (each, a
“Bankruptcy Party”) which seeks liquidation, reorganization or other relief with
respect to it or its Debts or other liabilities under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeks the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
of its property, and such involuntary case or other proceeding shall remain
undismissed or unstayed for a period of ninety (90) days; or an order for relief
against a Bankruptcy Party shall be entered in any such case under the Federal
Bankruptcy Code.
Section 10.8.    Voluntary Petitions, Etc. Commencement by a Bankruptcy Party of
a voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its Debts or other liabilities under any
bankruptcy, insolvency or other similar law or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official for it or any
of its property, or consent by a Bankruptcy Party to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or the making by a Bankruptcy Party of
a general assignment for the benefit of creditors, or the failure by a
Bankruptcy Party, or the admission by a Bankruptcy Party in writing of its
inability, to pay its debts generally as they become due, or any action by a
Bankruptcy Party to authorize or effect any of the foregoing.
ARTICLE 11    

REMEDIES

31

--------------------------------------------------------------------------------




Section 11.1.    Remedies ‑ Insolvency Events. Upon the occurrence of any Event
of Default described in Section 10.7 or 10.8, all amounts due under the Loan
Documents immediately shall become due and payable, all without written notice
and without presentment, demand, protest, notice of protest or dishonor, notice
of intent to accelerate the maturity thereof, notice of acceleration of the
maturity thereof, or any other notice of default of any kind, all of which are
hereby expressly waived by Borrower; however, if the Bankruptcy Party under
Section 10.7 or 10.8 is other than Borrower, then all amounts due under the Loan
Documents shall become immediately due and payable at Lender’s election, in
Lender’s sole discretion.
Section 11.2.    Remedies ‑ Other Events. Except as set forth in Section 11.1
above, while any Event of Default exists, Lender may (1) by written notice to
Borrower, declare the entire amount of the Loans to be immediately due and
payable without presentment, demand, protest, notice of protest or dishonor,
notice of intent to accelerate the maturity thereof, notice of acceleration of
the maturity thereof, or other notice of default of any kind, all of which are
hereby expressly waived by Borrower, and (2)  exercise all rights and remedies
therefor under the Loan Documents and at law or in equity.
Section 11.3.    Lender’s Right to Perform the Obligations. If Borrower shall
fail, refuse or neglect to make any payment or perform any act required by the
Loan Documents, then while any Event of Default exists, and without notice to or
demand upon Borrower and without waiving or releasing any other right, remedy or
recourse Lender may have because of such Event of Default, Lender may (but shall
not be obligated to) make such payment or perform such act for the account of
and at the expense of Borrower, and shall have the right to enter upon the
Project for such purpose and to take all such action thereon and with respect to
the Project as it may deem necessary or appropriate. If Lender shall elect to
pay any sum due with reference to the Project, Lender may do so in reliance on
any bill, statement or assessment procured from the appropriate governmental
authority or other issuer thereof without inquiring into the accuracy or
validity thereof. Similarly, in making any payments to protect the security
intended to be created by the Loan Documents, Lender shall not be bound to
inquire into the validity of any apparent or threatened adverse title, lien,
encumbrance, claim or charge before making an advance for the purpose of
preventing or removing the same. Borrower shall indemnify, defend and hold
Lender harmless from and against any and all losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements of any kind or nature whatsoever, including reasonable attorneys’
fees, incurred or accruing by reason of any acts performed by Lender pursuant to
the provisions of this Section 11.3, including those arising from the joint,
concurrent, or comparative negligence of Lender, except as a result of Lender’s
gross negligence or willful misconduct. All sums paid by Lender pursuant to this
Section 11.3 and all other sums expended by Lender to which it shall be entitled
to be indemnified, together with interest thereon at the Default Rate from the
date of such payment or expenditure until paid, shall constitute additions to
the Loans, shall be secured by the Loan Documents and shall be paid by Borrower
to Lender upon demand.
ARTICLE 12    

MISCELLANEOUS
Section 12.1.    Notices. Any notice required or permitted to be given under
this Agreement shall be in writing and either shall be mailed by certified mail,
postage prepaid, return receipt requested, or sent by overnight air courier
service, or personally delivered to a representative of the receiving party, or
sent by telecopy or electronic mail (provided that for both telecopy and
electronic mail delivery, an identical notice is also sent simultaneously by
mail, overnight courier or personal delivery as otherwise provided in this
Section 12.1). All such notices shall be mailed, sent or delivered, addressed to
the party for whom it is intended at its address set forth below.

32

--------------------------------------------------------------------------------




If to Borrower:
Acadia Storage Post Portfolio Company LLC
c/o Acadia Realty Trust
1311 Mamaroneck Ave., Suite 260
White Plains, NY 10605
Attention:    Robert Masters, Esq.
Telecopy:    (914) 288-2139
E-Mail: rmasters@acadiarealty.com
 
 
If to Lender:
General Electric Capital Corporation
GE Real Estate
280 Park Ave., 8th Floor
New York, NY 10017-1216
Attention:    Asset Manager/AKR Self Storage Portfolio
Liz Madzula
Telecopy:    212-850-5828
E-Mail:    lizmadzula@gecapital.com



Any notice so addressed and sent by United States mail or overnight courier
shall be deemed to be given on the earliest of (1) when actually delivered,
(2) on the first Business Day after deposit with an overnight air courier
service, or (3) on the third Business Day after deposit in the United States
mail, postage prepaid, in each case to the address of the intended addressee
(except as otherwise provided in the Mortgages). Any notice so delivered in
person shall be deemed to be given when receipted for by, or actually received
by Lender or Borrower, as the case may be. If given by telecopy, a notice shall
be deemed given and received when the telecopy is transmitted to the party’s
telecopy number specified above and confirmation of complete receipt is received
by the transmitting party during normal business hours or on the next Business
Day if not confirmed during normal business hours, and an identical notice is
also sent simultaneously by mail, overnight courier, or personal delivery as
otherwise provided in this Section 12.1. If given by electronic mail, a notice
shall be deemed given and received when the electronic mail is transmitted to
the recipient’s electronic mail address specified above and electronic
confirmation of receipt (either by reply from the recipient or by automated
response to a request for delivery receipt) is received by the sending party
during normal business hours or on the next Business Day if not confirmed during
normal business hours, and an identical notice is also sent simultaneously by
mail, overnight courier or personal delivery as otherwise provided in this
Section 12.1. Except for telecopy and electronic mail notices sent as expressly
described above, no notice hereunder shall be effective if sent or delivered by
electronic means. Either party may designate a change of address by written
notice to the other by giving at least ten (10) days prior written notice of
such change of address.
Section 12.2.    Amendments and Waivers; References. No amendment or waiver of
any provision of the Loan Documents shall be effective unless in writing and
signed by the party against whom enforcement is sought. This Agreement and the
other Loan Documents shall not be executed, entered into, altered, amended, or
modified by electronic means. Without limiting the generality of the foregoing,
the Borrower and Lender hereby agree that the transactions contemplated by this
Agreement shall not be conducted by electronic means, except as specifically set
forth in Section 12.1 regarding notices. Any reference to a Loan Document,
whether in this Agreement or in any other Loan Document, shall be deemed to be a
reference to such Loan Document as it may hereafter from time to time be
amended, modified, supplemented and restated in accordance with the terms
hereof.
Section 12.3.    Limitation on Interest. It is the intention of the parties
hereto to conform strictly to applicable usury laws. Accordingly, all agreements
between Borrower, Lender with respect to the Loans are hereby expressly limited
so that in no event, whether by reason of acceleration of maturity or otherwise,
shall the amount paid or agreed to be paid to Lender or charged by Lender for
the use, forbearance or detention of the money to be lent hereunder or
otherwise, exceed the maximum amount allowed by law. If any of the Loans would
be usurious under applicable law, then, notwithstanding anything to the contrary
in the Loan Documents: (1) the aggregate of all consideration which constitutes
interest under applicable law that is contracted for, taken, reserved, charged
or received under the Loan Documents shall under no circumstances exceed the
maximum amount of interest allowed by applicable law, and any excess shall be
credited on the Notes by the holders thereof (or, if the Notes have been paid in
full, refunded to Borrower); and (2) if maturity is accelerated by reason of an
election by Lender, or in the event of any prepayment, then any consideration
which constitutes interest may never include more than the maximum amount
allowed by applicable law. In such case, excess interest, if any, provided for
in the Loan Documents or otherwise, to the extent permitted by applicable law,
shall be amortized, prorated, allocated and spread from the date of advance
until payment in full so that the actual rate of interest is uniform through the
term hereof. If such

33

--------------------------------------------------------------------------------




amortization, proration, allocation and spreading is not permitted under
applicable law, then such excess interest shall be canceled automatically as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited on the Notes (or, if the Notes have been paid in full, refunded to
Borrower). The terms and provisions of this Section 12.3 shall control and
supersede every other provision of the Loan Documents. If at any time the laws
of the United States of America permit Lender to contract for, take, reserve,
charge or receive a higher rate of interest than is allowed by applicable state
law (whether such federal laws directly so provide or refer to the law of any
state), then such federal laws shall to such extent govern as to the rate of
interest which Lender may contract for, take, reserve, charge or receive under
the Loan Documents.
Section 12.4.    Invalid Provisions. If any provision of any Loan Document is
held to be illegal, invalid or unenforceable, such provision shall be fully
severable; the Loan Documents shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part thereof;
the remaining provisions thereof shall remain in full effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom; and in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically as a part of such Loan Document a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible to be legal, valid and enforceable.
Section 12.5.    Reimbursement of Expenses. Borrower shall pay all costs and
expenses incurred by Lender in connection with the negotiation, documentation,
closing, disbursement and administration of the Loans, including fees and
expenses of Lender’s attorneys and Lender’s environmental, engineering,
accounting and other consultants; fees, charges and taxes for the recording or
filing of Loan Documents; financial investigation, audit and inspection fees and
costs; settlement of condemnation and casualty awards; title search costs,
premiums for title insurance and endorsements thereto; and fees and costs for
UCC and litigation searches and background checks. Borrower shall, upon request,
promptly reimburse Lender for all amounts expended, advanced or incurred by
Lender to collect the Notes, or to enforce the rights of Lender under this
Agreement or any other Loan Document, or to defend or assert the rights and
claims of Lender under the Loan Documents or with respect to the Project (by
litigation or other proceedings), which amounts will include all court costs,
attorneys’ fees and expenses, fees of auditors and accountants, and
investigation expenses as may be incurred by Lender in connection with any such
matters (whether or not litigation is instituted), together with interest at the
Default Rate on each such amount from the date of disbursement until the date of
reimbursement to Lender, all of which shall constitute part of the Loans and
shall be secured by the Loan Documents.
Section 12.6.    Approvals; Third Parties; Conditions. All rights retained or
exercised by Lender to review or approve leases, contracts, plans, studies and
other matters, including Borrower’s and any other Person’s compliance with the
provisions of Article 9 and compliance with laws applicable to Borrower, the
Project or any other Person, are solely to facilitate the Lender’s credit
underwriting, and shall not be deemed or construed as a determination that
Lender has passed on the adequacy thereof for any other purpose and may not be
relied upon by Borrower or any other Person. This Agreement is for the sole and
exclusive use of Lender and Borrower and may not be enforced, nor relied upon,
by any Person other than Lender and Borrower. All conditions of the obligations
of Lender hereunder, including the obligation to make advances, are imposed
solely and exclusively for the benefit of Lender, its successors and assigns,
and no other Person shall have standing to require satisfaction of such
conditions or be entitled to assume that Lender will refuse to make advances in
the absence of strict compliance with any or all of such conditions, and no
other Person shall, under any circumstances, be deemed to be a beneficiary of
such conditions, any and all of which may be freely waived in whole or in part
by Lender at any time in their sole discretion.
Section 12.7.    Lender Not in Control; No Partnership. None of the covenants or
other provisions contained in this Agreement shall, or shall be deemed to, give
Lender the right or power to exercise

34

--------------------------------------------------------------------------------




control over the affairs or management of Borrower, the power of Lender being
limited to the rights to exercise the remedies referred to in the Loan
Documents. The relationship between Borrower and Lender is, and at all times
shall remain, solely that of debtor and creditor. No covenant or provision of
the Loan Documents is intended, nor shall it be deemed or construed, to create a
partnership, joint venture, agency or common interest in profits or income
between Lender and Borrower or to create an equity in the Project in Lender.
Lender neither undertakes nor assumes any responsibility or duty to Borrower or
to any other person with respect to the Project or the Loans, except as
expressly provided in the Loan Documents; and notwithstanding any other
provision of the Loan Documents: (1) Lender is not, and shall not be construed
as, a partner, joint venturer, alter ego, manager, controlling person or other
business associate or participant of any kind of Borrower or its stockholders,
members, or partners and Lender does not intend to ever assume such status;
(2) Lender shall not in any event be liable for any Debts, expenses or losses
incurred or sustained by Borrower; and (3) Lender shall not be deemed
responsible for or a participant in any acts, omissions or decisions of Borrower
or its stockholders, members, or partners. Lender and Borrower disclaim any
intention to create any partnership, joint venture, agency or common interest in
profits or income between Lender and Borrower, or to create an equity in the
Project in Lender, or any sharing of liabilities, losses, costs or expenses.
Section 12.8.    Time of the Essence. Time is of the essence with respect to
this Agreement.
Section 12.9.    Successors and Assigns; Secondary Market Transactions.
(1)    This Agreement shall be binding upon and inure to the benefit of Lender
and Borrower and their respective successors and assigns of Lender and Borrower,
provided that neither Borrower nor any other Borrower Party shall, without the
prior written consent of Lender, assign any rights, duties or obligations
hereunder.
(2)    Borrower acknowledges that Lender and its successors and assigns may
without notice to or consent from Borrower (a) sell this Agreement, the
Mortgages, the Notes, the other Loan Documents, and any and all servicing rights
thereto, or any portions thereof, to one or more investors, (b) participate
and/or syndicate the Loans to one or more investors, (c) deposit this Agreement,
the Notes and the other Loan Documents, or any portions thereof, with a trust,
which trust may sell certificates to investors evidencing an ownership interest
in the trust assets, or (d) otherwise sell, transfer or assign the Loans or
interests therein in one or more transactions to investors (the transactions
referred to in clauses (a) through (d) are hereinafter each referred to as a
“Secondary Market Transaction”). Borrower shall reasonably cooperate with Lender
in effecting any such Secondary Market Transaction and shall reasonably
cooperate and use all reasonable efforts to satisfy the market standards to
which Lender customarily adheres or which may be reasonably required by any
participant, investor or purchaser involved in any Secondary Market Transaction
(including, without limitation, delivery of opinions of counsel in form and
substance similar to the opinions of counsel delivered to Lender on the date
hereof). Borrower shall provide such information and documents relating to
Borrower and the Project as Lender may reasonably request in connection with
such Secondary Market Transaction. In addition, Borrower shall make available to
Lender all information concerning the Project, its business and operations that
Lender may reasonably request. Lender shall be permitted to share all
information with the participants, investors, purchasers, investment banking
firms, accounting firms, law firms and third-party advisory firms involved with
the Loans and Loan Documents or the applicable Secondary Market Transaction.
Lender and all of the aforesaid participants, investors, purchasers, advisors
and professional firms shall be entitled to rely on the information supplied by
or on behalf of Borrower. Borrower also agrees to execute any amendment of or
supplement to this Agreement and the other Loan Documents as Lender may
reasonably request in connection with any Secondary Market Transaction, provided
that such amendment or supplement does not change the economic terms of the
Loans or materially increase Borrower’s duties, responsibilities or liabilities
under the Loan Documents.
(3)    Lender shall have the right, at any time (whether prior to, in connection
with, or after

35

--------------------------------------------------------------------------------




any Secondary Market Transaction), with respect to all or any portion of the
Loans, to modify, split and/or sever all or any portion of the Loans as
hereinafter provided. Without limiting the foregoing, Lender may (i) cause the
Notes and Mortgages to be split into first and second mortgage loans,
(ii) create one more senior and subordinate notes, (iii) create multiple
components of the Notes (and allocate or reallocate the principal balance of the
Loans among such components) or (iv) otherwise sever membership interests
(directly or indirectly) in Borrower (i.e., a senior loan/mezzanine loan
structure), in each such case, in whatever proportion and whatever priority
Lender determines; provided, however, in each such instance the outstanding
principal balance of all the Notes evidencing the Loans (or components of such
Notes) immediately after the effective date of such modification equals the
outstanding principal balance of the Loans immediately prior to such
modification and the weighted average of the interest rates for all such Notes
(or components of such Notes) immediately after the effective date of such
modification equals the interest rate of the original Note immediately prior to
such modification. If requested by Lender, Borrower (and Borrower’s constituent
members, if applicable) shall execute within two (2) Business Days after such
request, such documentation as Lender may reasonably request to evidence and/or
effectuate any such modification or severance.
Section 12.10.    Renewal, Extension or Rearrangement. All provisions of the
Loan Documents shall apply with equal effect to each and all promissory notes
and amendments thereof hereinafter executed which in whole or in part represent
a renewal, extension, increase or rearrangement of the Loans. For portfolio
management purposes, Lender may elect to divide the Loans into two or more
separate loans evidenced by separate promissory notes so long as the payment and
other obligations of Borrower are not effectively increased or otherwise
modified. Borrower agrees to cooperate with Lender and to execute such documents
as Lender reasonably may request to effect such division of the Loans.
Section 12.11.    Waivers. No course of dealing on the part of Lender, its
officers, employees, consultants or agents, nor any failure or delay by Lender
with respect to exercising any right, power or privilege of Lender under any of
the Loan Documents, shall operate as a waiver thereof.
Section 12.12.    Cumulative Rights. Rights and remedies of Lender under the
Loan Documents shall be cumulative, and the exercise or partial exercise of any
such right or remedy shall not preclude the exercise of any other right or
remedy.
Section 12.13.    Singular and Plural. Words used in this Agreement and the
other Loan Documents in the singular, where the context so permits, shall be
deemed to include the plural and vice versa. The definitions of words in the
singular in this Agreement and the other Loan Documents shall apply to such
words when used in the plural where the context so permits and vice versa.
Section 12.14.    Phrases. When used in this Agreement and the other Loan
Documents, the phrase “including” shall mean “including, but not limited to,”
the phrase “satisfactory to Lender” shall mean in form and substance
satisfactory to Lender in all respects, the phrases “with Lender’s consent”, or
“with Lender’s approval” shall mean such consent or approval at Lender’s
discretion, and the phrase “acceptable to Lender” shall mean acceptable to
Lender at Lender’s sole discretion.”
Section 12.15.    Exhibits and Schedules. The exhibits and schedules attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein.
Section 12.16.    Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this Agreement
and the other Loan Documents or the exhibits hereto and thereto are only for the
convenience of the parties and shall not be construed to have any effect or
meaning with respect to the other content of such articles, sections,
subsections or other divisions, such

36

--------------------------------------------------------------------------------




other content being controlling as to the agreement between the parties hereto.
Section 12.17.    Promotional Material. Borrower authorizes Lender to issue
press releases, advertisements and other promotional materials in connection
with Lender’s own promotional and marketing activities, and describing the Loans
in general terms or in detail and Lender’s participation in the Loans; provided
that all references to Borrower contained in any such press releases,
advertisements or promotional materials shall be approved in writing by Borrower
in advance of issuance. All references to Lender contained in any press release,
advertisement or promotional material issued by Borrower shall be approved in
writing by Lender in advance of issuance.
Section 12.18.    Survival. All of the representations, warranties, covenants,
and indemnities of Borrower hereunder (including environmental matters under
Article 4, and under the indemnification provisions of the other Loan Documents
shall survive (a) the repayment in full of the Loans and the release of the
Liens evidencing or securing the Loans, and (b) the transfer (by sale,
foreclosure, conveyance in lieu of foreclosure or otherwise) of any or all
right, title and interest in and to the Project to any party, whether or not an
Affiliate of Borrower.
Section 12.19.    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN)
OR ACTION OF EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE
RIGHTS UNDER THE LOAN DOCUMENTS OR IN ANY WAY RELATING TO THE LOANS OR THE
PROJECT (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS
AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR LENDER TO ENTER THIS AGREEMENT.
Section 12.20.    Waiver of Punitive or Consequential Damages. Neither Lender
nor Borrower shall be responsible or liable to the other or to any other Person
for any punitive, exemplary or consequential damages which may be alleged as a
result of the Loans or the transaction contemplated hereby, including any breach
or other default by any party hereto. Borrower represents and warrants to Lender
that as of the Closing Date neither Borrower nor any Borrower Party has any
claims against Lender in connection with the Loans.
Section 12.21.    GOVERNING LAW.
(1)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTES DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE

37

--------------------------------------------------------------------------------




CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS
CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROJECT
IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW
OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF
BORROWER AND LENDER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE
NOTES, AND THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.
(2)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THE LOAN DOCUMENTS MAY AT LENDER’S OPTION BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT
TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES
ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM
NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT ROBERT MASTERS, ESQ. AS
ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND
ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS
UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (A) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (B) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (C) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
Section 12.22.    Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between Lender and Borrower and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof, including any commitment letter (if
any) issued by Lender with respect to the Loans. Accordingly, the Loan Documents
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties. If any conflict or inconsistency exists between this Agreement and
any of the other Loan Documents, the terms of this Agreement shall control.
Section 12.23.    Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.
Section 12.24.    Brokers. Borrower hereby represents to Lender that Borrower
has not dealt

38

--------------------------------------------------------------------------------




with any broker, underwriters, placement agent, or finder in connection with the
transactions contemplated by this Agreement and the other Loan Documents.
Borrower hereby agrees to pay all fees and commissions due and payable to Broker
and to indemnify and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind in any way relating to or arising
from a claim by any Person (including Broker) that such Person acted on behalf
of Borrower in connection with the transactions contemplated herein.
ARTICLE 13    

LIMITATIONS ON LIABILITY
Section 13.1.    Limitation on Liability.
(1)    Except as provided below in this Section 13.1, Borrower shall not be
personally liable for amounts due under the Loan Documents.
(2)    Borrower shall be personally liable to t Lender for any deficiency, loss
or damage suffered by Lender because of: (a) Borrower’s commission of a criminal
act, (b) the failure by Borrower or any Borrower Party to apply any funds
derived from the Project, including Operating Revenues, security deposits,
insurance proceeds and condemnation awards, as required by the Loan Documents;
(c) the fraud or misrepresentation by Borrower or any Borrower Party made in or
in connection with the Loan Documents or the Loans; (d) Borrower’s collection of
rents more than one month in advance or entering into, modifying or canceling
leases, or receipt of monies by Borrower or any Borrower Party in connection
with the modification or cancellation of any leases, in violation of this
Agreement or any of the other Loan Documents;(e) Borrower’s interference with
Lender’s exercise of rights under the Assignment of Rents and Leases;
(f) Borrower’s failure to turn over to Lender all tenant security deposits upon
Lender’s demand following an Event of Default; (g) Borrower’s failure to timely
renew any letter of credit issued in connection with the Loans; (h) Borrower’s
failure to maintain insurance as required by this Agreement or to pay any taxes
or assessments affecting the Project; (i) damage or destruction to the Project
caused by the negligent or intentional acts or omissions of Borrower, its
agents, employees, or contractors; (j) Borrower’s failure to perform its
obligations with respect to environmental matters under Article 5;
(k) Borrower’s failure to pay for any loss, liability or expense incurred by
Lender arising out of any claim or allegation made by Borrower, its successors
or assigns, or any creditor of Borrower, that this Agreement or the transactions
contemplated by the Loan Documents establish a joint venture, partnership or
other similar arrangement between Borrower and Lender; (l) any brokerage
commission or finder’s fees claimed in connection with the transactions
contemplated by the Loan Documents; or (m) Borrower’s failure to obtain and keep
in full force and effect at all times a permanent certificate of occupancy for
the improvements located on each Parcel or, if applicable, a letter or
certificate of compliance or completion stating that the construction of the
improvements located on each Parcel with all requirements and restrictions of
all governmental ordinances, rules and regulations, and all other certificates,
licenses, permits and approvals necessary for the use, occupancy and operation
of the improvements as self storage facilities. Borrower also shall be
personally liable to Lender for any and all attorneys’ fees and expenses and
court costs incurred by Lender in enforcing this Section 13.1(2) or otherwise
incurred by Lender in connection with any of the foregoing matters, regardless
of whether such matters are legal or equitable in nature or arise under tort or
contract law.
(3)    Notwithstanding anything to the contrary contained in the Loan Documents,
the limitation on Borrower’s liability contained in Section 13.1(1) SHALL BECOME
NULL AND VOID and shall be of no further force and effect if:
(a)    any Transfer in violation of the Loan Documents occurs;

39

--------------------------------------------------------------------------------




(b)    Borrower or any of its members, partners or shareholders (other than its
or their limited partners or non managing members) files a petition under the
United States Bankruptcy Code or similar state insolvency laws; or
(c)    Borrower becomes the subject of an involuntary proceeding under the
United States Bankruptcy Code or similar state insolvency laws, and either
(i) Borrower or any Affiliate of Borrower conspired or cooperated with one or
more creditors of Borrower to commence such involuntary proceeding, or
(ii) Borrower fails to use commercially reasonable efforts to obtain a dismissal
of such involuntary proceeding.
(4)    The limitation on Borrower’s personal liability in Section 13.1(1) shall
not modify, diminish or discharge the personal liability of any Joinder Party.
(5)    Nothing in this Section 13.1 shall be deemed to be a waiver of any right
which Lender may have under Sections 506(a), 506(b), 1111(b) or any other
provision of the United States Bankruptcy Code, as such sections may be amended,
or corresponding or superseding sections of the Bankruptcy Amendments and
Federal Judgeship Act of 1984, to file a claim for the full amount due to Lender
under the Loan Documents or to require that all Collateral shall continue to
secure the amounts due under the Loan Documents.
Section 13.2.    Limitation on Liability of Lender’s Officers, Employees, Etc.
Any obligation or liability whatsoever of Lender which may arise at any time
under this Agreement or any other Loan Document shall be satisfied, if at all,
out of Lender’s assets only. No such obligation or liability shall be personally
binding upon, nor shall resort for the enforcement thereof be had to, the
property of any of Lender shareholders, directors, officers, employees or
agents, regardless of whether such obligation or liability is in the nature of
contract, tort or otherwise.

40

--------------------------------------------------------------------------------




EXECUTED as of the date first written above.
 
LENDER:


GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation




By:    _/s/ David R. Martindale_______________
Name:    
 Title:    
 
 
 
BORROWER:


Acadia Storage Post Portfolio Company LLC


By:    _/s/ Robert Masters__________________
Name:    Robert Masters
Title:    Senior Vice President




41

--------------------------------------------------------------------------------




JOINDER
By executing this Joinder (the “Joinder”), the undersigned (“Joinder Parties”)
jointly and severally guarantee the payment and performance by Borrower of
Borrower’s obligations with respect to environmental matters under Article 5 of
this Agreement, and all obligations and liabilities for which Borrower is
personally liable under Section 13.1 of the Agreement to which this Joinder is
attached. Without limiting the foregoing, upon the occurrence of any of the
events described in Section 13.1(3), Borrower shall be personally liable for,
and the Joinder Parties shall jointly and severally guaranty the payment and
performance by Borrower of, the Loans and all principal, interest and other sums
owing under the Loan Documents. This Joinder is a guaranty of full and complete
payment and performance and not of collectibility.
1.    Waivers. To the fullest extent permitted by applicable law, each Joinder
Party waives all rights and defenses of sureties, accommodation parties and/or
co‑makers and agrees that its obligations under this Joinder shall be primary,
absolute and unconditional, and that its obligations under this Joinder shall be
unaffected by any of such rights or defenses, including:
(a)    the unenforceability of any Loan Document against Borrower and/or any
other Joinder Party;
(b)    any release or other action or inaction taken by Lender with respect to
the Collateral, the Loans, Borrower, any other Joinder Party, whether or not the
same may impair or destroy any subrogation rights of any Joinder Party, or
constitute a legal or equitable discharge of any surety or indemnitor;
(c)    the existence of any collateral or other security for the Loans, and any
requirement that Lender pursue any of such collateral or other security, or
pursue any remedies it may have against Borrower, any other Joinder Party;
(d)    any requirement that Lender provide notice to or obtain a Joinder Party’s
consent to any modification, increase, extension or other amendment of the
Loans, including the guaranteed obligations;
(e)    any right of subrogation (until payment in full of the Loans, including
the guaranteed obligations, and the expiration of any applicable preference
period and statute of limitations for fraudulent conveyance claims);
(f)    any defense based on any statute of limitations;
(g)    any payment by Borrower to Lender if such payment is held to be a
preference or fraudulent conveyance under bankruptcy laws or Lender is otherwise
required to refund such payment to Borrower or any other party; and
(h)    any voluntary or involuntary bankruptcy, receivership, insolvency,
reorganization or similar proceeding affecting Borrower or any of its assets.
2.    Agreements. Each Joinder Party further represents, warrants and agrees
that:
(a)    The obligations under this Joinder are enforceable against each such
party and are not subject to any defenses, offsets or counterclaims;
(b)    The provisions of this Joinder are for the benefit of Lender and its
successors and assigns;

42

--------------------------------------------------------------------------------




(c)    Lender shall have the right to (i) renew, modify, extend or accelerate
the Loans, (ii) pursue some or all of its remedies against Borrower, any Joinder
Party, (iii) add, release or substitute any collateral for the Loans or party
obligated thereunder, and (iv) release Borrower, any Joinder Party from
liability, all without notice to or consent of any Joinder Party (or other
Joinder Party) and without affecting the obligations of any Joinder Party (or
other Joinder Party) hereunder;
(d)    Each Joinder Party covenants and agrees to furnish to Lender, within
ninety (90) days after the end of each fiscal year of such Joinder Party, a
current (as of the end of such fiscal year) balance sheet of such Joinder Party,
in scope and detail satisfactory to Lender, certified by the chief financial
representative of such Joinder Party and, if required by Lender, prepared on a
review basis and certified by an independent public accountant satisfactory to
Lender;
(e)    Each Joinder Party has reviewed the provisions of Article 9 of the
Agreement, and hereby makes, for itself, himself, or herself (as applicable), in
the place and stead of Borrower, all representations, warranties, covenants and
agreements contained in Article 9;
(f)    To the maximum extent permitted by law, each Joinder Party hereby
knowingly, voluntarily and intentionally waives the right to a trial by jury in
respect of any litigation based hereon. This waiver is a material inducement to
Lender to enter into the Agreement.
(g)    THE PROVISIONS OF SECTION 12.21 OF THE LOAN AGREEMENT ARE HEREBY
INCORPORATED HEREIN BY REFERENCE AND SHALL BE APPLICABLE TO THIS JOINDER.
(h)    The obligations of Joinder Party under this Joinder shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of Borrower in respect of any of the obligations Joinder Party
hereunder is rescinded or must be otherwise restored by any holder of the Notes
or other obligations under this Agreement, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise; and Joinder Party
agrees that it will indemnify Lender on demand for all reasonable costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.
(i)    TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH JOINDER PARTY AND LENDER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON. THIS WAIVER IS A MATERIAL
INDUCEMENT TO LENDER TO ENTER INTO THIS AGREEMENT.
(j)    Each Joinder Party covenants and agrees to cooperate with Lender upon the
sale, assignment or transfer of the Loans, or any portion thereof, in accordance
with the provisions of Section 12.9 of this Agreement.
(k)    THE PROVISIONS OF SECTION 12.21 OF THE LOAN AGREEMENT ARE HEREBY
INCORPORATED HEREIN BY REFERENCE AND SHALL BE APPLICABLE TO THIS JOINDER.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS JOINDER AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND

43

--------------------------------------------------------------------------------




PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.
TO THE FULLEST EXTENT PERMITTED BY LAW, EACH JOINDER PARTY AND LENDER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS JOINDER, AND THIS JOINDER SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR ANY JOINDER ARISING OUT
OF OR RELATING TO THE LOAN DOCUMENTS MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND EACH JOINDER PARTY
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. EACH JOINDER PARTY DOES HEREBY DESIGNATE AND APPOINT ROBERT MASTERS
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO SUCH JOINDER PARTY IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH JOINDER PARTY, IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH JOINDER PARTY
(A) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED
AGENT HEREUNDER, (B) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (C) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.
Executed as of August 25, 2011.
 
JOINDER PARTIES:


Acadia StRATEGIC OPPORTUNITY FUND III LLC


By:    _/s/ Robert Masters_________________
Name: Robert Masters    
Title: Senior Vice President
 
 








44

--------------------------------------------------------------------------------




EXHIBIT A-1
LEGAL DESCRIPTION OF THE FORDHAM PARCEL
All that certain lot, piece or parcel of land, situate, lying and being in the
Borough and County of the Bronx, City and State of New York bounded and
described as follows:
Commencing from the intersection of the northerly line of Landing Road as shown
on the Final Map of the Borough of the Bronx as being a 100’ wide R.O.W and the
westerly line of a 30 foot wide easement of right of way as set forth in a deed
from Despatch Shops, Inc. and J.M.B. Holding Corporation dated April 29, 1965
and recorded May 3, 1695 in the Bronx County Register’s Office in Liber 2655 Cp.
239, thence;
a)
Along the westerly line of said right of way, North 13 degrees 42 minutes 14
seconds East, 105.81 feet to a point of curvature, thence;

b)
Northerly along an arc concave to the west having a radius of 1835.00 feet,
68.589 feet to the herein described POINT or PLACE of BEGINNING, running thence;

1.
N 79 degrees 50 minutes 04 seconds W, 90.00 feet; thence,

2.
N 78 degrees 20 minutes 17 seconds W, 241.035 feet to the United States Pier and
Bulkhead Line, which point is also distant 200.47 feet north of the intersection
of the northerly side of Landing Road as measured along the said United States
Pier and Bulkhead Line; thence,

3.
Along said United States Pier and Bulkhead Line, N 06 degrees 42 minutes 41
seconds E, 102.45 feet; thence,

4.
Along the same on a curve concave to the west having a radius of 4900.00 feet,
an arc length of 182.15 feet, and a chord bearing N 05 degrees 38 minutes 52
seconds E; thence,

5.
Along the same on a curve concave to the west having a radius of 4900.00 feet,
an arc length of 270.58 feet, and a chord bearing N 03 degrees 00 minutes 03
seconds E to a point on the dividing line between Lots 130 and 125 in Block
3244; thence,

6.
Along the dividing line between the aforementioned lots, S 83 degrees 20 minutes
59 seconds E, 280.11 feet to a point; thence,

7.
Continuing along the dividing line between the aforementioned lots, N 51 degrees
39 minutes 01 seconds E, 12.67 feet to a point along the westerly line of the
aforementioned 30 foot wide easement of right of way; thence,

8.
Along said westerly line of the aforementioned 30 foot wide easement right of
way, S 08 degrees 34 minutes 49 seconds E, 197.15 feet; thence

9.
Along the same westerly line, on a curve concave to the west having a radius of
1835.00 feet, an arc length of 89.26 feet, subtended by a chord bearing of S 00
degrees 26 minutes 37 seconds W; thence

10.
Along the same westerly line, on a curve concave to the west having a radius of
1825.00 feet,

--------------------------------------------------------------------------------




an arc length of 311.53 feet, subtended by a chord bearing of S 06 degrees 42
minutes 02 seconds W to the herein described POINT OR PLACE OF BEGINNING.
TOGETHER with the benefits and subject to the burdens of a permanent and
perpetual right and easement of ingress and egress over, upon and along a strip
of land 30 feet in width adjoining the easterly line of the hereinabove
described premises from and to Landing Road.







--------------------------------------------------------------------------------




EXHIBIT A-2
LEGAL DESCRIPTION OF THE JERSEY CITY PARCEL


ALL that certain tract or parcel of land and premises, situate, lying and being
in the City of Jersey City, in the County of Hudson, and State of New Jersey,
more particularly described as follows:
BEGINNING at the intersection of the southwesterly line of Broadway (N.J. State
Highway Route No. 1 and 9) with the northwesterly line of Mead Avenue and
running thence:
(1)    South 45 degrees 00 minutes 00 seconds West, along the said line of Mead
Avenue, 293.04 feet to a point; thence
(2)    North 46 degrees 59 minutes 31 seconds West, along the lands of the
Jersey City Housing Authority known as the "Marion Gardens," adjoining on the
southwest, 358.80 feet to the southerly line of N.J. State Highway Route 1 and
9; thence
(3)    On a curve to the right with a radius of 1552.63 feet, along the said
southerly line of N.J. State Highway Route 1 and 9 and also along the former
line of Freeman Avenue, vacated March 20, 1973, an arc distance of 344.91 feet,
to the aforesaid line of Broadway; thence
(4)    South 45 degrees 00 minutes 00 seconds East, partly along the former line
of Freeman Avenue, and along the aforesaid southwesterly line of Broadway,
200.06 feet to the point or place of BEGINNING.
BEING further described in accordance with a survey drawn by Mountain View
Layout, dated November 22, 2007 and last revised January 28, 2008 as follows:
BEGINNING at the intersection of the southwesterly line of Broadway (N.J. State
Highway Route No. 1 and 9) with the southerly line of Lincoln Highway (N.J.
State Highway Route No. 1 and 9) and running thence:
(1)    South 45 degrees 00 minutes 00 seconds East, along the aforesaid
southwesterly line of Broadway, 200.06 feet to the point of intersection of the
said line of Broadway and the northwesterly line of Mead Avenue: thence
(2)    South 45 degrees 00 minutes 00 seconds West, along the said line of Mead
Avenue, 293.04 feet to a point; thence
(3)    North 46 degrees 59 minutes 31 seconds West, 358.80 feet to the southerly
line of Lincoln Highway (N.J. State Highway Route 1 and 9); thence
(4)    On a curve to the right with a radius of 1552.63 feet, along the said
southerly line of Lincoln Highway (N.J. State Highway Route 1 and 9), an arc
distance of 344.91 feet to the point and place of BEGNNING.









--------------------------------------------------------------------------------




EXHIBIT A-3
LEGAL DESCRIPTION OF THE LAWRENCE PARCEL
ALL that certain plot, piece or parcel of land, situate, lying and being at
Cedarhurst, Town of Hempstead, County of Nassau and State of New York, known and
designated as and by Lots 10 through 21 inclusive in Block B, Lots 17 through 20
inclusive in Block E, Lots 1 through 9 inclusive in Block F, the entire roadbed
of Isabel Street and the southerly portion of Benjamin Avenue as shown on
Corrected Sales Map of 301 Bungalow Lots at Cedarhurst, Nassau County, New York,
filed August 18, 1926 in the Office of the Clerk of the County of Nassau as Map
No. 612, Case No. 676, all being more particularly bounded and described as
follows:
BEGINNING at the point on the easterly side of Rockaway Turnpike distant 180.00
feet southerly from the corner formed by the intersection of the southerly side
of Valentine Avenue with the easterly side of Rockaway Turnpike; said point also
being where the division line between Lots 9 and 10 in Block “B” on the
aforementioned map intersect the easterly on Rockaway Turnpike;
RUNNING THENCE North 72 degrees 45 minutes 10 seconds East along side dividing
line between Lots 9 and 10 in block B, 89.87 feet;
THENCE South 17 degrees 14 minutes 50 seconds East, 60 feet;
THENCE North 72 degrees 45 minutes 10 seconds East, 157.96 feet to the westerly
bank of Motts Creek Canal;
THENCE along said westerly bank of Motts Creek Canal, in a general southeasterly
direction, the following five courses and distances:
1.
South 29 degrees 23 minutes 04 seconds East, 30.69 feet;

2.
South 15 degrees 48 minutes 42 seconds East, 30.01 feet;

3.
South 25 degrees 15 minutes 45 seconds East, 33.33 feet;

4.
South 35 degrees 35 minutes 12 seconds East, 47.23 feet

5.
South 21 degrees 43 minutes 54 seconds East, 40.69 feet;

THENCE along the northerly banks of Mott Creek, a.k.a. Cedarhurst Lake, in a
general westerly direction, the following four courses and distances:
1.
South 70 degrees 01 minutes 21 seconds West, 63.07 feet;

2.
South 78 degrees 34 minutes 09 seconds West, 130.76 feet;

3.
South 88 degrees 15 minutes 28 seconds West, 38.67 feet;

4.
South 72 degrees 45 minutes 10 seconds West 29.51 feet;

THENCE along the easterly side of Rockaway Turnpike in a general northerly
direction, the following five courses and distances:

--------------------------------------------------------------------------------




1.
North 17 degrees, 14 minutes 50 seconds West, 37.83 feet;

2.
North 21 degrees 24 minutes 37 seconds West 29.98 feet;

3.
South 68 degrees 35 minutes 21 seconds West, 12.99 feet;

4.
North 19 degrees 30 minutes 00 seconds West, 31.98 feet;

5.
North 17 degrees 14 minutes 00 seconds West, 119.06 feet to the point or place
of BEGINNING, subject to erosion and accretion along the southerly and easterly
boundaries.












--------------------------------------------------------------------------------




EXHIBIT A-4
LEGAL DESCRIPTION OF LINDEN PARCEL


ALL that certain tract or parcel of land and premises, situate, lying and being
in the City of Linden, in the County of Union, and State of New Jersey, more
particularly described as follows:


BEGINNING at a point in the northeasterly sideline of Park Avenue (60.00 feet
wide), said point being North 49 degrees 37 minutes 30 seconds West, 295.00 feet
as measured along said line from the intersection of the same with the
northwesterly right of way of Edgar Road, (U.S. Route 1 & 9), (100.00 feet wide)
and running thence:


(1)    Along the aforesaid lien of Park Avenue, North 49 degrees 37 minutes 30
seconds West, 330.03 feet; thence
(2)    Along the southeasterly line of lands now or formerly of
Bell-Atlantic-New Jersey, Inc., North 40 degrees 22 minutes 30 seconds East,
380.44 feet; thence
(3)    Along the southeasterly line of lands now or formerly of Jon Jay Corp.,
North 43 degrees 25 minutes 00 seconds East, 194.86 feet; thence
(4)    Along the southwesterly line of lands now or formerly of Jeanette Blitz
and Mark S. Blitz, South 46 degrees 35 minutes 00 seconds East, 244.93 feet;
thence
(5)    Along the northwesterly line of lands now or formerly of Howard H. Gelb
and Eunice Gelb, South 32 degrees 45 minutes 45 seconds West, 566.92 feet to the
point of BEGINNING.









--------------------------------------------------------------------------------




EXHIBIT A-5
LEGAL DESCRIPTION OF WEBSTER PARCEL
ALL that certain plot, piece or parcel of land situate, lying and being in the
Borough and County of Bronx, City and State of New York, being bounded and
described as follows:
BEGINNING at the corner formed by the intersection of the northerly side of
Ittner Place and the westerly side of Park Avenue;
RUNNING THENCE westerly along the northerly side of Ittner Place, 90 feet;
THENCE northerly and parallel with the westerly side of Park Avenue, 102 feet;
THENCE easterly and parallel with the northerly side of Ittner Place, 90 feet to
the westerly side of Park Avenue;
THENCE southerly along the westerly side of Park Avenue, 102 feet to the
northerly side of Ittner Place to the point or place of BEGINNING.









--------------------------------------------------------------------------------




EXHIBIT A-6
LEGAL DESCRIPTION OF RIDGEWOOD PARCEL
The condominium unit (the “Unit”) in the building (the “Building”) known as The
48-05 Metropolitan Avenue Condominium located at 48-05 Metropolitan Avenue, in
the Borough and County of Queens, City and State of New York, said unit being
designated and described as Unit No. 2 in that certain declaration dated
November 1, 1979, made pursuant to Article 9-B of the Real Property Law of the
State of New York (hereinafter referred to as the "Condominium Act")
establishing a plan for condominium ownership of the Building and the land
(hereinafter referred to as the "Land") upon which the Building is situate
(which Land is more particularly described below), which declaration was
recorded in the Office of the New York City Register, County of Queens, on
December 26, 2001, in Reel 6143, page 2230 (the "Declaration"). This Unit is
also designated as Tax Lot 1002 in Block 2611 of the Borough of Queens on the
Tax Map of the Real Property Assessment Department of the City of New York and
on the Floor Plans of the Building, certified by George Schwarz, Architect, on
December 26, 2001 and filed in the in the Queens County Office of the Register
of the City of New York on December 26, 2001, as Condominium Plan No. 408;


TOGETHER WITH an undivided 50.00% interest in the Common Elements (as such term
is defined in the Declaration); and


TOGETHER WITH AND SUBJECT TO all easements favor of the Unit and in favor of the
other units in the Building and the Common Elements.


The Premises within which the Unit is located are more particularly described as
follows:


All that certain piece or parcel of land, lying and being in the Borough of
Queens, City and State of New York more particularly described as follows:


PARCEL A


COMMENCING at the intersection of the westerly boundary of Flushing Avenue and
the northerly boundary of Metropolitan Avenue as laid down on the Final City
Map.


THENCE westerly along said northerly boundary North 76 degrees 40 minutes 42
seconds West a distance of 490.42 feet to the point BEGINNING.


THENCE RUNNING northerly and along the center line of the right-of-way North 36
degrees 16 minutes 47 seconds East a distance of 375.05 feet to a point;


THENCE still northerly and along said center-line the following three courses:


1.    North 3 degrees 30 minutes 45 seconds West 39.00 feet;
2.    North 16 degrees 18 minutes 52 seconds West 39.00 feet;
3.
North 45 degrees 15 minutes 27 seconds West 179.28 feet (176.28 per survey) to
the division line between the land belonging to the Long Island Railroad
Company- Bushwick Branch and the premises herein described.



THENCE along the said division line on a curve to the left having a radius of
1881.08 feet and an arc length of 349.08 feet to a point;



--------------------------------------------------------------------------------




THENCE still along said division line South 51 degrees 09 minutes 50 seconds
West a distance of 144.86 feet to a point;


THENCE easterly along a one story brick building, the following three courses
and distance;


1.     South 38 degrees 54 minutes 10 seconds East 24.50 feet;
2.     North 51 degrees 05 minutes 50 seconds East 120.50 feet;
3.
South 76 degrees 40 minutes 42 seconds East 25.08 feet to the centerline of a
foot common wall.



THENCE along said center-line of common wall, the following five courses and
distances:


1.    South 13 degrees 19 minutes 18 seconds West 15.50 feet;
2.     South 76 degrees 40 minutes 42 seconds East 9.55 feet;
3.     South 13 degrees 13 minutes 01 seconds West 189.20 feet;
4.     North 76 degrees 40 minutes 42 seconds West 9.30 feet;
5.
South 13 degrees 19 minutes 18 seconds West 15.44 feet to the northerly boundary
of Metropolitan Avenue.

 
THENCE along said boundary line easterly South 76 degrees 40 minutes 42 seconds
East a distance of 243.32 feet to the point or place of BEGINNING.


SUBJECT TO the burdens of right of way for ingress and egress for others over
the following:


PARCEL B


COMMENCING at the intersection of the westerly boundary of Flushing Avenue and
the northerly boundary of Metropolitan Avenue as laid down on the Final City
Map.


THENCE westerly along said northerly boundary North 76 degrees 40 minutes 42
seconds West a distance of 490.42 feet to the point of BEGINNING.


THENCE still along said boundary line, North 76 degrees 40 minutes 42 seconds
West a distance of 15.25 feet to the westerly line of right-of-way.


THENCE along said westerly line of right-of-way, North 36 degrees 16 minutes 47
seconds East a distance of 340.34 feet to a point;


THENCE northerly the following four courses and distances


1.     on a curve to the left, having a radius of 30.00 feet and an arc length
of 46.18 feet;
2.     on a curve to the right having a radius of 39.00 feet and an arc length
of 73.10 feet;
3.     South 16 degrees 18 minutes 52 seconds East 39.00 feet;
4.     South 3 degrees 30 minutes 45 seconds East 39.00 feet to a point;


THENCE along the centerline of right-of-way South 36 degrees16 minutes 47
seconds West a distance of 375.05 feet to a point or place of BEGINNING.


SUBJECT TO the burdens of a right of way for ingress and egress for others over
the following:


PARCEL C


COMMENCING at the intersection of the northerly boundary of Metropolitan Avenue
and the easterly

--------------------------------------------------------------------------------




boundary of Long Island Railroad Bushwick Branch:


RUNNING THENCE along said Long Island Railroad line the following courses and
distances;


1.     North 51 degrees 09 minutes 50 seconds East 323.60 feet;
2.
on a curve to the right, having a radius of 1881.08 feet and an arc length of
349.08 feet to a point;



THENCE in a southeasterly direction south 48 degrees 00 minutes 22 seconds (45
degrees 15 minutes 27 seconds per survey) East a distance of 69.74 feet to the
point or place of BEGINNING.


THENCE still along the prolongation of the last mentioned course, the following
courses and distances


1.
South 48 degrees 00 minutes 22 seconds (45 degrees 15 minutes 27 seconds per
survey) east 109.54 feet (106.54 per survey) to a curve of an existing
right-of-way;

2.
thence on a curve to the left, having a radius of 39.00 feet and an arc length
of 20.98 feet to a point

3.
thence parallel 30.00 feet (20 feet per survey) there from of the first
mentioned course North 48 degrees 00 minutes 22 seconds (45 degrees 15 minutes
27 seconds per survey) West 101.73 feet;

4.
North 41 degrees 59 minutes 38 seconds East 20.00 feet to a point or place of
BEGINNING.



SUBJECT TO the burdens of a right of way for ingress or egress for others over
the following:


PARCEL D


COMMENCING at the intersection of the northerly boundary of Metropolitan Avenue
and the easterly boundary of Long Island Railroad Bushwick Branch;


RUNNING THENCE along said Long Island Railroad line north 51 degrees 09 minutes
50 seconds East a distance of 178.74 feet to the point or place of BEGINNING.


THENCE still northeasterly along the railroad line, North 51 degrees 09 minutes
50 seconds East a distance of 118.66 feet to a point;


THENCE in a southeasterly direction South 43 degrees 12 minutes 50 seconds East
a distance of 24.43 feet to the corner of a one story brick building.


THENCE along said one story brick building the following two courses and
distances;


1.     South 51 degrees 05 minutes 50 seconds West 120.50 feet;
2.
North 38 degrees 54 minutes 10 seconds West 24.50 feet to the point or place of
BEGINNING:



TOGETHER WITH a right to ingress and egress over the following;


PARCEL E


COMMENCING at the intersection of the westerly boundary of Flushing Avenue and
the northerly boundary of Metropolitan Avenue as laid down on the Final City
Map;


THENCE westerly along said northerly boundary North 76 degrees 40 minutes 42
seconds West a distance of 490.42 feet, to a point of BEGINNING.


THENCE along center line of existing right-of-way, North 36 degrees 16 minutes
47 seconds East 375.05 feet to a point:

--------------------------------------------------------------------------------






THENCE North 3 degrees 30 minutes 45 seconds West 39.00 feet:


THENCE North 16 degrees 18 minutes 52 seconds West 39.00 feet;


THENCE on a curve to the right having a radius of 39.00 feet and an arc length
of 97.07 feet to a point;


THENCE along the easterly line of said right-of-way South 36 degrees 16 minutes
47 seconds West 399.06 feet to a point on the northerly boundary of the here and
before mentioned boundary of Metropolitan Avenue.


THENCE along said boundary North 76 degrees 40 minutes 42 seconds West 15.25
feet to the point or place of BEGINNING.









--------------------------------------------------------------------------------




EXHIBIT B
BUDGET
SOURCES AND USES OF FUNDS


Sources
Uses
GECC Existing Loan
$41,500,000
GECC Existing Loan
$41,500,000
GECC Increased Funding
$500,000
GECC Exit Fee
$415,000
GECC Expense Deposit Received
$45,000
GECC Commitment Fee
$84,000
Borrower Funds
$383,300.65
GECC Out-of-Pocket & Expenses
$28,961.02
 
 
Real Estate Tax Escrow
$64,532.42
 
 
New York Land Title Charges
$282,642.31
 
 
Interest Rate Cap
$12,390
 
 
Bingham McCutchen Legal Fees
$40,774.9
Total Sources
$42,428,300.65
Total Uses
$42,428,300.65














--------------------------------------------------------------------------------




EXHIBIT C-1
AMENDED AND RESTATED PROMISSORY NOTE
$35,168,536.00    August 25, 2011
New York, New York
FOR VALUE RECEIVED, Acadia Storage Post Portfolio Company LLC, a Delaware
limited liability company (“Borrower”), promises and agrees to pay to the order
of General Electric Capital Corporation, a Delaware corporation (“Lender”), in
lawful money of the United States of America, the principal sum of
$35,168,536.00 or so much thereof as may be outstanding under the Amended and
Restated Loan Agreement of even date herewith between Borrower and Lender (the
“Loan Agreement”), with interest on the unpaid principal sum owing thereunder at
the rate or rates or in the amounts computed in accordance with the Loan
Agreement, together with all other amounts due Lender under the Loan Agreement,
all payable in the manner and at the time or times provided in the Loan
Agreement. Capitalized terms used herein, but not defined, shall have the
meanings assigned to them in the Loan Agreement.
If not sooner due and payable in accordance with the Loan Agreement, Borrower
shall pay to Lender all amounts due and unpaid under the Loan Agreement on
August 31, 2013, or on any earlier Maturity Date as set forth in the Loan
Agreement. Unless otherwise specified in writing by Lender, all payments
hereunder shall be paid to Lender at GEMSA Loan Services LP, File #55307, Los
Angeles, CA 90074-5307. Lender reserves the right to require any payment on this
Note, whether such payment is a regular installment, prepayment or final
payment, to be by wired federal funds or other immediately available funds. All
payments to Lender shall be drawn on an account owned by Borrower or another
Person approved in writing in advance by Lender and maintained at a banking
institution organized under the laws of the United States or one of its
constituent States, or at a federally-regulated securities broker-dealer.
Borrower, co-makers, sureties, endorsers and guarantors, and each of them,
expressly waive demand and presentment for payment, notice of nonpayment,
protest, notice of protest, notice of dishonor, notice of intent to accelerate
the maturity hereof, notice of the acceleration of the maturity hereof, bringing
of suit and diligence in taking any action to collect amounts called for
hereunder and in the handling of securities at any time existing in connection
herewith; such parties are and shall be jointly, severally, directly and
primarily liable for the payment of all sums owing and to be owing hereon,
regardless of and without any notice, diligence, act or omission as or with
respect to the collection of any amount called for hereunder or in connection
with any right, lien, interest or property at any and all times had or existing
as security for any amount called for hereunder.
This Note is one of the Notes referred to in the Loan Agreement. This Note and
the other Notes evidence all advances made, interest due and all amounts
otherwise owed to Lender under the Loan Agreement. This Note is executed in
conjunction with the Loan Agreement and is secured by the liens and security
interests created under the Loan Documents (including those arising under the
Mortgages encumbering the Fordham Parcel, the Webster Parcel, the Lawrence
Parcel, the Jersey City and the Linden Parcel, but excluding those arising under
the Mortgage encumbering the Ridgewood Parcel). Reference is made to the Loan
Agreement for provisions relating to repayment of the indebtedness evidenced by
this Note, including mandatory repayment, acceleration following default, late
charges, default rate of interest, limitations on interest, restrictions on
prepayment, and participation interest (if any).
Borrower's liability hereunder is subject to the limitation on liability
provisions of Article 13 of the Loan Agreement. This Note has been executed and
delivered in and shall be construed in accordance with and governed by the laws
of the State of New York without regard to conflicts of laws principles other

--------------------------------------------------------------------------------




than Section 5-1401 of the General Obligations Law of the State of New York, and
of the United States of America.
This Note is made by Borrower in partial replacement and in amendment and
restatement, but not in novation or discharge, of its March 17, 2008 Promissory
Note in the original principal amount of $41,500,000.00 payable to the order of
Lender.
 
Acadia Storage Post Portfolio Company LLC




By:    ___________________________________
Name:    _____________________________
Title:    _____________________________




--------------------------------------------------------------------------------




EXHIBIT C-2
PROMISSORY NOTE
$6,831,464.00    August 25, 2011
New York, New York
FOR VALUE RECEIVED, Acadia Storage Post Portfolio Company LLC, a Delaware
limited liability company (“Borrower”), promises and agrees to pay to the order
of General Electric Capital Corporation, a Delaware corporation (“Lender”), in
lawful money of the United States of America, the principal sum of $6,831,464.00
or so much thereof as may be outstanding under the Amended and Restated Loan
Agreement of even date herewith between Borrower and Lender (the “Loan
Agreement”), with interest on the unpaid principal sum owing thereunder at the
rate or rates or in the amounts computed in accordance with the Loan Agreement,
together with all other amounts due Lender under the Loan Agreement, all payable
in the manner and at the time or times provided in the Loan Agreement.
Capitalized terms used herein, but not defined, shall have the meanings assigned
to them in the Loan Agreement.
If not sooner due and payable in accordance with the Loan Agreement, Borrower
shall pay to Lender all amounts due and unpaid under the Loan Agreement on
August 31, 2013, or on any earlier Maturity Date as set forth in the Loan
Agreement. Unless otherwise specified in writing by Lender, all payments
hereunder shall be paid to Lender at GEMSA Loan Services LP, File #55307, Los
Angeles, CA 90074-5307. Lender reserves the right to require any payment on this
Note, whether such payment is a regular installment, prepayment or final
payment, to be by wired federal funds or other immediately available funds. All
payments to Lender shall be drawn on an account owned by Borrower or another
Person approved in writing in advance by Lender and maintained at a banking
institution organized under the laws of the United States or one of its
constituent States, or at a federally-regulated securities broker-dealer.
Borrower, co-makers, sureties, endorsers and guarantors, and each of them,
expressly waive demand and presentment for payment, notice of nonpayment,
protest, notice of protest, notice of dishonor, notice of intent to accelerate
the maturity hereof, notice of the acceleration of the maturity hereof, bringing
of suit and diligence in taking any action to collect amounts called for
hereunder and in the handling of securities at any time existing in connection
herewith; such parties are and shall be jointly, severally, directly and
primarily liable for the payment of all sums owing and to be owing hereon,
regardless of and without any notice, diligence, act or omission as or with
respect to the collection of any amount called for hereunder or in connection
with any right, lien, interest or property at any and all times had or existing
as security for any amount called for hereunder.
This Note is one of the Notes referred to in the Loan Agreement. This Note and
the other Notes evidence all advances made, interest due and all amounts
otherwise owed to Lender under the Loan Agreement. This Note is executed in
conjunction with the Loan Agreement and is secured by the liens and security
interests created under the Loan Documents (including those arising under the
Mortgage encumbering the Ridgewood Parcel, but excluding those arising under the
Mortgages encumbering the Fordham Parcel, the Webster Parcel, the Lawrence
Parcel, the Jersey City and the Linden Parcel). Reference is made to the Loan
Agreement for provisions relating to repayment of the indebtedness evidenced by
this Note, including mandatory repayment, acceleration following default, late
charges, default rate of interest, limitations on interest, restrictions on
prepayment, and participation interest (if any).
Borrower's liability hereunder is subject to the limitation on liability
provisions of Article 13 of the Loan Agreement. This Note has been executed and
delivered in and shall be construed in accordance with and governed by the laws
of the State of New York without regard to conflicts of laws principles other

--------------------------------------------------------------------------------




than Section 5-1401 of the General Obligations Law of the State of New York, and
of the United States of America.
This Note is made by Borrower in partial replacement and in increase, but not in
novation or discharge, of its March 17, 2008 Promissory Note in the original
principal amount of $41,500,000.00 payable to the order of Lender.
 
Acadia Storage Post Portfolio Company LLC




By:    ___________________________________
Name:    _____________________________
Title:    _____________________________



 







--------------------------------------------------------------------------------




SCHEDULE 2.1
ADVANCE CONDITIONS
The initial advance of the Loans shall be subject to the terms of any commitment
letter (if any) issued with respect to the Loans, and Lender’s receipt, review,
approval and/or confirmation of the following, at Borrower’s cost and expense,
each in form and content satisfactory to Lender in its sole discretion:
1.    The Cash on Cash Return equals at least 8.9%, the Debt Service Coverage
equals at least 1.36 to 1.00 and the Loan-to-Value Ratio does not exceed 74.5%.
2.    The Commitment Fee of $84,000 in cash.
4.    The Loan Documents, executed by Borrower and, as applicable, each Borrower
Party and each other party thereto.
5.    (i) An ALTA (or equivalent) mortgagee policy of title insurance in an
amount equal to the aggregate Allocated Loan Basis of the Fordham Parcel and the
Webster Parcel, with reinsurance and endorsements as Lender may require,
insuring that the Mortgage encumbering the Fordham Parcel and the Webster Parcel
is a first‑priority Lien on such Parcels and related collateral, (ii) an ALTA
(or equivalent) mortgagee policy of title insurance in an amount equal to the
Allocated Loan Basis of the Ridgewood Parcel, with reinsurance and endorsements
as Lender may require, insuring that the Mortgage encumbering the Ridgewood
Parcel is a first‑priority Lien on such Parcel and related collateral, and (iii)
date down endorsements to the existing policies of title insurance insuring the
Mortgages encumbering the Lawrence Parcel, the Jersey City and the Linden
Parcel, in each case containing no exceptions to title (printed or otherwise)
which are unacceptable to Lender.
6.    All documents evidencing the formation, organization, valid existence,
good standing, and due authorization of and for Borrower and each Borrower Party
and the authorization for the execution, delivery, and performance of the Loan
Documents by Borrower and each Borrower Party.
7.    Legal opinions issued by counsel for Borrower and each Borrower Party,
opining as to the due organization, valid existence and good standing of
Borrower and each Borrower Party, and the due authorization, execution,
delivery, enforceability and validity of the Loan Documents with respect to,
Borrower and each Borrower Party; that the Loans, as reflected in the Loan
Documents, are not usurious; to the extent that Lender is not otherwise
satisfied, that the Project and its use is in full compliance with all legal
requirements; and as to such other matters as Lender and Lender’s counsel
reasonably may specify.
8.    Current UCC searches and litigation, bankruptcy and judgment reports as
requested by Lender, with respect to Borrower and Borrower’s partners and
members.
9.    Evidence of insurance as required by this Agreement, and conforming in all
respects to the requirements of Lender.
10.    A current ALTA/ACSM land title survey of the Ridgewood Parcel, dated or
updated to a date not earlier than thirty (30) days prior to the date hereof,
certified to Lender and the issuer of the mortgagee policy of title insurance
covering the Ridgewood Parcel, prepared by a licensed surveyor acceptable to
Lender and such title insurer, and conforming to Lender’s current standard
survey requirements.
11.    A current engineering report or architect’s certificate with respect to
the Project,

--------------------------------------------------------------------------------




covering, among other matters, inspection of heating and cooling systems, roof
and structural details and showing no failure of compliance with building plans
and specifications, applicable legal requirements (including requirements of the
Americans with Disabilities Act) and fire, safety and health standards. As
requested by Lender, such report shall also include an assessment of the
Project’s tolerance for earthquake and seismic activity.
12.    A current Site Assessment.
13.    A current rent roll of the Project, which Borrower or the current owner
of the Project shall represent and warrant is true and correct. Such rent roll
shall include the following information: (a) tenant names; (b) unit/suite
numbers; (c) area of each demised premises and total area of the Project (stated
in net rentable square feet); (d) rental rate (including escalations) (stated in
gross amount and in amount per net rentable square foot per year);(e) lease term
(commencement, expiration and renewal options); (f) expense pass‑throughs;
(g) cancellation/termination provisions; (h) security deposit; and (i) material
operating covenants and co‑tenancy clauses. In addition, Borrower shall provide
Lender with a copy of the standard lease form to be used by Borrower in leasing
space in the Project, and, at Lender’s request, true and correct copies of all
leases of the Project.
14.    A copy of the management agreement for the Project, certified by Borrower
as being true, correct and complete.
15.    Borrower’s deposit with Lender of the amount required by Lender to
impound for taxes and assessments under Article 3 and to fund any other required
escrows or reserves.
16.    Evidence that the Project and the operation thereof comply with all legal
requirements, including that all requisite certificates of occupancy, building
permits, and other licenses, certificates, approvals or consents required of any
governmental authority have been issued without variance or condition and that
there is no litigation, action, citation, injunctive proceedings, or like matter
pending or threatened with respect to the validity of such matters. At Lender’s
request, Borrower shall furnish Lender with a zoning endorsement to Lender’s
title insurance policy, zoning letters from applicable municipal agencies, and
utility letters from applicable service providers.
17.    No change shall have occurred in the financial condition of Borrower or
any Borrower Party or in the Underwritten NOI of the Project, or in the
financial condition of any major or anchor tenant, which would have, in Lender’s
sole judgment, a material adverse effect on the Project or on Borrower’s or any
Borrower Party’s ability to repay the Loans or otherwise perform its obligations
under the Loan Documents.
18.    No condemnation or adverse zoning or usage change proceeding shall have
occurred or shall have been threatened against the Project; the Project shall
not have suffered any significant damage by fire or other casualty which has not
been repaired; no law, regulation, ordinance, moratorium, injunctive proceeding,
restriction, litigation, action, citation or similar proceeding or matter shall
have been enacted, adopted, or threatened by any governmental authority, which
would have, in Lender’s judgment, a material adverse effect on Borrower, any
Borrower Party or the Project.
19.    All fees and commissions payable to real estate brokers, mortgage
brokers, or any other brokers or agents in connection with the Loans or the
acquisition of the Project have been paid, such evidence to be accompanied by
any waivers or indemnifications deemed necessary by Lender.
20.    The Budget showing all sources of funds and total costs relating to
closing of the

--------------------------------------------------------------------------------




proposed transaction, all uses of the initial advance, and amounts allocated for
future advances (if any).
21.    Payment of Lender’s costs and expenses in underwriting, documenting, and
closing the transaction, including fees and expenses of Lender’s inspecting
engineers, consultants, and outside counsel.
22.    Estoppel certificates and subordination, non‑disturbance and attornment
agreements from tenants and other occupants, as requested by Lender.
23.    Such credit checks, background investigations and other information
required by Lender regarding Borrower, each Borrower Party and any other Person
holding a direct or indirect interest in Borrower, including such additional
information as Lender may request regarding compliance by Borrower, and by
direct and indirect interest holders in Borrower, with the provisions of
Article 9.
24.    Such other documents or items as Lender or its counsel may require.
25.    The representations and warranties contained in this Loan Agreement and
in all other Loan Documents are true and correct.
26.    No Potential Default or Event of Default shall have occurred or exist.





--------------------------------------------------------------------------------




SCHEDULE 2.4(1)
CAPITAL IMPROVEMENTS RESERVE
Capital Improvements Reserve. On January 15, 2012, and by the fifteenth (15th)
day of each January thereafter, Borrower shall deposit into a reserve with
Lender (the “Capital Improvements Reserve”) an amount equal to the positive
difference between (1) the greater of (a) the product obtained by multiplying
the greater of $0.15 by the existing number of rentable square feet in the
Project and (b) the annual capital reserve amount determined by Lender from time
to time, and (2) the sum of all expenditures by Borrower for capital
improvements and replacements to the Project during the preceding calendar year
which were approved in advance by Lender and not paid with disbursements from
the Capital Improvements Reserve (provided that for the calendar year in which
the Closing Date occurs, such amount shall be pro-rated to reflect the portion
of the calendar year during which the Loans are outstanding). The Capital
Improvements Reserve will be held by Lender without interest and may be
commingled with Lender’s own funds. The Capital Improvement Reserve shall be
advanced by Lender to Borrower for capital improvements and capital repairs to
the Project, as approved by Lender; however, funds in the Capital Improvements
Reserve shall not be available for financing any of the improvements for which
capital improvements advances are contemplated by the Budget. Borrower grants to
Lender a security interest in the Capital Improvements Reserve. While an Event
of Default or a Potential Default exists, Lender shall not be obligated to
advance to Borrower any portion of the Capital Improvements Reserve, and
while an Event of Default exists, Lender shall be entitled, without notice to
Borrower, to apply any funds in the Capital Improvements Reserve to satisfy
Borrower’s obligations under the Loan Documents. Borrower and Lender shall meet
annually on a date selected by Lender to establish monthly, quarterly, and
annual budgets for capital expenditures for the Project for the succeeding
calendar year (the “Capital Expenditures Budget”). The Capital Expenditures
Budget shall be based on the previous year’s experience and an assessment of
anticipated future needs, and shall be subject to Lender’s approval.
Each advance of the Capital Improvements Reserve shall be subject to Lender’s
receipt, review, approval and/or confirmation of the following, each in form and
content satisfactory to Lender in its sole discretion:
1.    There shall exist no Potential Default or Event of Default (currently and
after giving effect to the requested advance).
2.    The representations and warranties contained in this Loan Agreement and in
all other Loan Documents are true and correct as of the date of the requested
advance.
3.    No change shall have occurred in the financial condition of Borrower or
any Borrower Party, or in the Underwritten NOI of the Project, or in the
financial condition of any major or anchor tenant, which would have, in Lender’s
sole judgment, a material adverse effect on the Loans, the Project, or
Borrower’s or any Borrower Party’s ability to perform its obligations under the
Loan Documents.
4.    No condemnation or adverse, as determined by Lender, zoning or usage
change proceeding shall have occurred or shall have been threatened against the
Project; the Project shall not have suffered any damage by fire or other
casualty which has not been repaired or is not being restored in accordance with
this Agreement; no law, regulation, ordinance, moratorium, injunctive
proceeding, restriction, litigation, action, citation or similar proceeding or
matter shall have been enacted, adopted, or threatened by any governmental
authority, which would have, in Lender’s judgment, a material adverse effect on
the Project or Borrower’s or any Borrower Party’s ability to perform its
obligations under the Loan Documents.

--------------------------------------------------------------------------------




5.    Lender shall have no obligation to make any advance for less than
$25,000.00, or to make advances more often than once in any one‑month period.
6.    At the option of Lender (i) each advance request shall be submitted to
Lender at least ten (10) Business Days prior to the date of the requested
advance, and (ii) all advances shall be made at the address of Lender set forth
in Section 12.1 or at such other place as Lender may designate unless Lender
exercises its option to make an advance directly to the Person to whom payment
is due.
7.    Each request for such an advance shall specify the amount requested, shall
be on forms satisfactory to Lender, and shall be accompanied by appropriate
invoices, bills paid affidavits, lien waivers, title updates, endorsements to
the title insurance, and other documents as may be required by Lender. Such
advances may be made, at Lender’s election, either: (a) in reimbursement for
expenses paid by Borrower, or (b) for payment of expenses incurred and invoiced
but not yet paid by Borrower. Lender, at its option and without further
direction from Borrower, may disburse any advance to the Person to whom payment
is due or through an escrow satisfactory to Lender. Borrower hereby irrevocably
directs and authorizes Lender to so advance the Capital Improvements Reserve.
Lender may, at Borrower’s expense, conduct an audit, inspection, or review of
the Project to confirm the amount of the requested Capital Improvements Reserve
advance.
8.    Borrower shall have submitted and Lender shall have approved (a) the
improvements to be constructed, (b) the plans and specifications for such
improvements, which plans and specifications may not be changed without Lender’s
prior written consent, and (c) if requested by Lender, each contract or
subcontract for an amount in excess of $25,000.00 for the performance of labor
or the furnishing of materials for such improvements.
9.    Borrower shall have submitted and Lender shall have approved the time
schedule for completing the capital improvements. After Lender’s approval of a
detailed budget, such budget may not be changed without Lender’s prior written
consent. If the estimated cost of such improvements exceeds the unadvanced
portion of the Capital Improvements Reserve allocated for such improvements in
the approved budget, then Borrower shall provide such security as Lender may
require to assure the lien‑free completion of improvements before the scheduled
completion date.
10.    All improvements constructed by Borrower prior to the date a Capital
Improvements Reserve advance is requested shall be completed to the satisfaction
of Lender and Lender’s engineer and in accordance with the plans and budget for
such improvements, as approved by Lender, and all legal requirements.
11.    Borrower shall not use any portion of any Capital Improvements Reserve
advance for payment of any other cost except as specifically set forth in a
request for advance approved by Lender in writing.
12.    Borrower shall have submitted to Lender evidence (including canceled
checks, invoices and receipts) satisfactory to Lender that the proceeds of all
prior advances have been used for the purposes for which such advances were
requested.
Each request for and acceptance of an advance of the Loans shall be deemed to
constitute, as of the date of such request or acceptance, a representation and
warranty by Borrower that the statements contained in paragraphs 1 and 2 above
are true and correct.





--------------------------------------------------------------------------------






SCHEDULE 4.1
ORGANIZATIONAL MATTERS
A.
Borrower’s Organizational Structure.

--------------------------------------------------------------------------------




[storatepostorganizationalcha.jpg]

--------------------------------------------------------------------------------






B.
Organizational Information: (Borrower and each Borrower Party).





Legal Name *
State of Incorporation or Organization
Type of
Entity
State Organizational ID No.
Federal
Tax ID No.
1. Acadia Storage Post Portfolio Company LLC
Delaware
LLC
4477511
26-1637779
1. Acadia Storage Post LLC *
Delaware
LLC
4477520
26-1635701
2. Acadia Self Storage LLC *
Delaware
LLC
4477515
26-1635662
3. Acadia Strategic Opportunity Fund III LLC *
Delaware
LLC
4327939
20-8949312
4. Acadia Realty Acquisition III LLC*
Delaware
LLC
4327926
20-8949427
5. Acadia Realty Limited Partnership *
Delaware
Limited Partnership
2336203
23-2715194
6. Acadia Realty Trust*
Maryland
Real Estate Investment Trust
 
23-2715194



C.
Location Information.

1.    Borrower:
a.    Chief Executive Office:
 
1311 Mamaroneck Ave., Suite 260    
White Plains, NY 10605    
Telephone No.: 914-288-8113
 
 
 
b.    Location of any prior Chief Executive Office (during last 5 years):
 




    
    
    
 
 
 
c.    Other Office Location:
 
    
    
    
 
 
 
d.    Location of Collateral:
 
At the Project and     
    
    
 
 
 
2.    Borrower Parties (Chief Executive Office):
 
 
a.    Kenneth F. Bernstein :
 
 
b.    Robert Masters :
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------




$        4
Acadia Permitted Transfer
1

Affiliate
1

Agreement
1, 2

Allocated Loan Basis
2

Anti‑Money Laundering Laws
2

Appraisal
2

Assignment of Rents and Leases
2

Bank Secrecy Act
2

Bankruptcy Party
2, 38

Borrower
1

Borrower Party
2

Budget
2

Business Day
3

Cap Agreement
3

Capital Improvements Reserve
3

Cash on Cash Return
3

Closing Date
3

Collateral
3

Commitment Fee
3

Contract Rate
3

Control
3

Counterparty
3

Debt
3

Debt Service
4

Debt Service Coverage Ratio
4

Default Rate
4

Dollars
4

Environmental Laws
4

ERISA
4, 21

Event of Default
4

Financial Institution
4

Fordham Parcel
4

GECC
5

Hazardous Materials
5

Improvements
5

Indebtedness
5

Interest Holder
5, 31

Interest Period
5

Interest Rate Protection Pledge
5

Jersey City Parcel
5

Joinder Party
5

Lawrence Parcel
5

Lender
1

Libor Rate
6

Licenses
6, 23

Lien
6

Linden Parcel
6

Loan
6

--------------------------------------------------------------------------------




Loan Documents
6

Loan Year
7

Loan-to-Value Ratio
7

Lockout Period
7, 13

Maturity Date
7

Mortgages
7

Net Cash Flow
7

Notes
8

OFAC
8

Operating Expenses
8

Operating Revenues
8

Parcel
8

Patriot Act
8

Permitted Encumbrances
9

Person
9

Potential Default
9

Prepayment Premium Period
9, 13

Project
9

Repayment Fee
9

Restoration Threshold
9

Ridgewood Parcel
9

Secondary Market Transaction
9, 43

Single Purpose Entity
9

Site Assessment
10

Specially Designated National and Blocked Persons
10

Standard Adjustments
10

State
10

Subordination of Management Agreement
10

Transfer
11, 30

U.S. Person
11

UCC
11

Underwritten NOI
11

Underwritten Operating Expenses
11

Underwritten Operating Revenues
11

Webster Parcel
11






--------------------------------------------------------------------------------




MORTGAGE MODIFICATION AGREEMENT
401 South Park Avenue, Linden, NJ
THIS MORTGAGE MODIFICATION AGREEMENT (this “Agreement”) is executed as of August
25, 2011, by ACADIA STORAGE POST PORTFOLIO COMPANY LLC, a Delaware limited
liability company (“Mortgagor”), whose address for notice hereunder is c/o
Acadia Realty Trust, 1311 Mamaroneck Ave., Suite 260, White Plains, NY 10605,
for the benefit of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(“Mortgagee”), whose address for notice is 280 Park Ave., 8th Floor, New York,
NY 10017.
W I T N E S S E T H:
WHEREAS, Mortgagor and Mortgagee are parties to that certain Loan Agreement,
dated as of March 17, 2008 (the “Original Loan Agreement”), pursuant to which
Mortgagee made a loan to Mortgagor in the original principal amount of
$41,500,000.00 (the “Original Loan”);
WHEREAS, the Original Loan is evidenced by that certain Promissory Note, dated
as of March 17, 2008, in the stated principal amount of $41,500,000, executed by
Mortgagor, and payable to the order of Mortgagee (the “Existing Note”);
WHEREAS, Mortgagor is the owner of those certain premises more particularly
described in Schedule A annexed hereto and made a part hereof (the “Premises”);
WHEREAS, in order to secure the full and timely payment of, among other things,
the sum of all principal, interest and other amounts due under, and the full and
timely performance of all obligations made or undertaken by Mortgagor or any
other person or entity to Mortgagee or others as set forth in, the Original Loan
Agreement, Mortgagor executed and delivered to Mortgagee (i) that certain
Mortgage, Security Agreement and Fixture Filing dated as of March 17, 2008 and
recorded in the Union County Clerk’s Office on March 20, 2008 in Book 12441,
Page 263 (the “Existing Mortgage”), and (ii) that certain Assignment of Rents
and Leases dated as of March 17, 2008 and recorded in the Union County Clerk’s
Office on March 20, 2008 in Book 12441, Page 282 (the “Existing Collateral
Assignment”);


WHEREAS, there is now due under and owing on the Original Loan Agreement and the
Existing Note the principal amount of $41,500,000.00;
WHEREAS, Mortgagor and Mortgagee desire and have agreed (i) to increase the
principal amount of the Original Loan to $42,000,000.00 (the “Increased Loan”),
and (ii) to modify and restate in their entirety the terms and conditions of the
Original Loan Agreement and the Existing Note.
NOW, THEREFORE, in consideration of the mutual premises herein contained and
other good and valuable consideration, the receipt and legal sufficiency whereof
are hereby acknowledged, Mortgagor and Mortgagee hereby agree as follows:
1.All capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed thereto in the Existing Mortgage.
2.    From and after the date hereof, the following terms used in the Existing
Mortgage and the Existing Collateral Assignment shall have the following
meanings:
All references to the “Indebtedness” shall be deemed to mean and refer to the
sum of all

1

--------------------------------------------------------------------------------




(1) principal, interest and other amounts due under or secured by the Loan
Documents, (2) principal, interest and other amounts which may hereafter be
loaned by Mortgagee, its successors or assigns, to or for the benefit of the
owner of the Mortgaged Property, when evidenced by a promissory note or other
instrument which, by its terms, is secured hereby, and (3) all other
indebtedness, obligations and liabilities now or hereafter existing of any kind
of Mortgagor to Mortgagee under documents which recite that they are intended to
be secured by this Mortgage; provided, however, that for purposes of this
Mortgage the Indebtedness shall not include (X) the principal, interest and
other amounts evidenced by the Promissory Note of even date, executed by
Mortgagor, payable to the order of Mortgagee, in the stated principal amount of
$6,831,464.00, and evidencing a portion of the Increased Loan (the “Ridgewood
Promissory Note”), (Y) the principal, interest and other amounts due under or
secured by the Mortgage, Security Agreement and Fixture Filing securing the
Ridgewood Promissory Note executed and delivered by Mortgagor to Mortgagee and
encumbering the Ridgewood Parcel (as defined in the Amended and Restated Loan
Agreement) (the “Ridgewood Mortgage”) , and (Z) any other indebtedness,
obligations and liabilities now or hereafter existing of any kind of Mortgagor
to Mortgagee under documents which recite that they are intended to be secured
by the Ridgewood Mortgage.
All references to the “Loan Agreement” shall be deemed to mean and refer to the
Amended and Restated Loan Agreement.
All references to the “Loan Documents” shall be deemed to mean and refer to the
(1) Amended and Restated Loan Agreement of even date between Mortgagor and
Mortgagee (the “Amended and Restated Loan Agreement”), (2) Amended and Restated
Promissory Note of even date, executed by Mortgagor, payable to the order of
Mortgagee, in the stated principal amount of $35,168,536.00 (the “Amended and
Restated Note”), which matures on August 24, 2013, (3) the Mortgage, (4) all
other documents now or hereafter executed by Mortgagor, or any other person or
entity to evidence or secure the payment of the Indebtedness or the performance
of the Obligations and (5) all modifications, restatements, extensions, renewals
and replacements of the foregoing; provided, however, that for purposes of this
Mortgage, the Loan Documents shall not include the Ridgewood Promissory Note,
the Ridgewood Mortgage and any other documents now or hereafter executed by
Mortgagor, or any other person or entity to evidence or secure the payment of
the indebtedness or the performance of the obligations under the Ridgewood Note
and the Ridgewood Mortgage.
All references to the “Mortgage” shall be deemed to mean and refer to the
Existing Mortgage as modified by this Agreement.
All references to the “Note” shall be deemed to mean and refer to the Amended
and Restated Note.
All references to the “Obligations” shall be deemed to mean and refer to all of
the agreements, covenants, conditions, warranties, representations and other
obligations (other than to repay the Indebtedness) made or undertaken by
Mortgagor or any other person or entity to Mortgagee or others as set forth in
the Loan Documents; provided, however, that for purposes of this Mortgage, the
Obligations shall not include the agreements, covenants, conditions, warranties,
representations and other obligations made or undertaken by Mortgagor or any
other person or entity to Mortgagee or others as set forth in the Ridgewood
Promissory Note, the Ridgewood Mortgage and any other documents now or hereafter
executed by Mortgagor, or any other person or entity to evidence or secure the
payment of the indebtedness or the performance of the obligations under the
Ridgewood Note and the Ridgewood Mortgage.

2

--------------------------------------------------------------------------------




3.    Except as expressly amended hereby, all of the representations,
warranties, provisions, covenants, terms and conditions of the Existing Mortgage
and the Existing Collateral Assignment shall remain in full force and effect,
and are hereby ratified and confirmed in all respects by Mortgagor.
4.    This Agreement may not be modified, amended, waived, changed or terminated
orally, but only by an agreement in writing signed by the party against whom the
enforcement of any modification, amendment, waiver, change or termination is
sought.
5.    This Agreement shall be binding upon and inure to the benefit of Mortgagor
and Mortgagee and their respective successors and assigns.
6.    This Agreement may be executed in any number of duplicate originals and
each such duplicate original shall be deemed to constitute but one and the same
instrument.
7.    This Agreement shall be governed, construed and interpreted in accordance
with the internal laws of the State of New Jersey, without giving effect to the
principles of conflicts of laws.
8.    Mortgagor represents and warrants (i) that as of the date hereof there is
secured by the Existing Mortgage, as modified hereby, the principal amount of
$35,168,536.00, plus interest, (ii) that as of the date hereof it has no
counterclaims, defenses or offsets to the indebtedness evidenced by or to the
enforcement of the Existing Mortgages as hereby modified, (iii) that Mortgagor
has the full power, authority and legal right to execute this Agreement and to
keep and observe all of the terms of this Agreement on Mortgagor’s part to be
performed and observed without the consent or approval of any other person or
entity and (iv) the undersigned representative of Mortgagor has the full power,
authority and legal right to execute this Agreement without the consent or
approval of any other person or entity.
9.    Mortgagor and Mortgagee each hereby irrevocably waive their respective
rights to a jury trial in any action, proceeding or counterclaim arising out of
or relating to this Agreement and Mortgagor also waives the right, in such
action, proceeding or counterclaim, to interpose any counterclaims (except to
the extent that such counterclaims are compulsory and may not be brought in a
separate action) of any kind or description.
[Signature Pages Follow.]

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Mortgagor and Mortgagee have executed this Mortgage
Modification Agreement as of the day and year first set forth above.
 
MORTGAGOR:


Acadia Storage Post Portfolio Company LLC


By:    __/s/ Robert Masters_________________
Name:    Robert Masters
Title:    Senior Vice President


STATE OF NEW YORK    )
) ss.
COUNTY OF WESTCHESTER    )
On the 24th day of August in the year 2011 before me, the undersigned,
personally appeared Robert Masters, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.




___/s/ Debra Leibler-Jones__________________
(Signature and Office of individual taking acknowledgement)



Debra Leibler-Jones
Notary Public, State of New York
No. 01LE6005994
Qualified in Dutchess County
Commission Expires April 20, 2014

4

--------------------------------------------------------------------------------




 
MORTGAGEE:


GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation




By:    __/s/ David R. Martindale_____________
Name:    David R. Martindale
Title:    Managing Director


STATE OF TEXAS    )
) ss.
COUNTY OF DALLAS    )
On the 24th day of August in the year 2011 before me, the undersigned,
personally appeared ______David R.
Martindale_____________________________________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s), or the
person upon behalf of which the individual(s) acted, executed the instrument,
and that such individual made such appearance before the undersigned in the City
of Addison, County of Dallas and State of Texas.




____/s/ Marsha Chandler____________________
(Signature and Office of individual taking acknowledgement)



Marsha Chandler
Notary Public, State of Texas
My Commission Expires March 24, 2013











5

--------------------------------------------------------------------------------




EXHIBIT A


ALL that certain tract or parcel of land and premises, situate, lying and being
in the City of Linden, in the County of Union, and State of New Jersey, more
particularly described as follows:


BEGINNING at a point in the northeasterly sideline of Park Avenue (60.00 feet
wide), said point being North 49 degrees 37 minutes 30 seconds West, 295.00 feet
as measured along said line from the intersection of the same with the
northwesterly right of way of Edgar Road, (U.S. Route 1 & 9), (100.00 feet wide)
and running thence:


(1)    Along the aforesaid lien of Park Avenue, North 49 degrees 37 minutes 30
seconds West, 330.03 feet; thence


(2)    Along the southeasterly line of lands now or formerly of
Bell-Atlantic-New Jersey, Inc., North 40 degrees 22 minutes 30 seconds East,
380.44 feet; thence


(3)    Along the southeasterly line of lands now or formerly of Jon Jay Corp.,
North 43 degrees 25 minutes 00 seconds East, 194.86 feet; thence


(4)    Along the southwesterly line of lands now or formerly of Jeanette Blitz
and Mark S. Blitz, South 46 degrees 35 minutes 00 seconds East, 244.93 feet;
thence


(5)    Along the northwesterly line of lands now or formerly of Howard H. Gelb
and Eunice Gelb, South 32 degrees 45 minutes 45 seconds West, 566.92 feet to the
point of BEGINNING.





6

--------------------------------------------------------------------------------




MORTGAGE MODIFICATION AGREEMENT
640 Rockaway Turnpike, Lawrence, NY
THIS MORTGAGE MODIFICATION AGREEMENT (this “Agreement”) is executed as of August
25, 2011, by ACADIA STORAGE POST PORTFOLIO COMPANY LLC, a Delaware limited
liability company ("Mortgagor"), whose address for notice hereunder is c/o
Acadia Realty Trust, 1311 Mamaroneck Ave., Suite 260, White Plains, NY 10605,
for the benefit of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
("Mortgagee"), whose address for notice is 280 Park Ave., 8th Floor, New York,
NY 10017.
W I T N E S S E T H:
WHEREAS, Mortgagor and Mortgagee are parties to that certain Loan Agreement,
dated as of March 17, 2008 (the “Original Loan Agreement”), pursuant to which
Mortgagee made a loan to Mortgagor in the original principal amount of
$41,500,000.00 (the “Original Loan”);
WHEREAS, the Original Loan is evidenced by that certain Promissory Note, dated
as of March 17, 2008, in the stated principal amount of $41,500,000, executed by
Mortgagor, and payable to the order of Mortgagee (the “Existing Note”);
WHEREAS, Mortgagor is the owner of those certain premises more particularly
described in Schedule A annexed hereto and made a part hereof (the “Premises”);
WHEREAS, in order to secure the full and timely payment of, among other things,
the sum of all principal, interest and other amounts due under, and the full and
timely performance of all obligations made or undertaken by Mortgagor or any
other person or entity to Mortgagee or others as set forth in, the Original Loan
Agreement, Mortgagor executed and delivered to Mortgagee (i) that certain
Mortgage, Security Agreement and Fixture Filing dated as of March 17, 2008 and
recorded in the Nassau County Clerk's Office on March 28, 2008 in Liber 32837,
page 205 (the “Existing Mortgage”), and (ii) that certain Assignment of Rents
and Leases dated as of March 17, 2008 and recorded in the Nassau County Clerk's
Office on March 28, 2008 in Liber 32837, page 233 (the “Existing Collateral
Assignment”);


WHEREAS, there is now due under and owing on the Original Loan Agreement and the
Existing Note the principal amount of $41,500,000.00;
WHEREAS, the maximum aggregate principal amount of indebtedness that is, or
under any contingency may be, secured by the Existing Mortgage and the Existing
Collateral Assignment is $13,040,000.00;
WHEREAS, Mortgagor and Mortgagee desire and have agreed (i) to increase the
principal amount of the Original Loan to $42,000,000.00 (the “Increased Loan”),
and (ii) to modify and restate in their entirety the terms and conditions of the
Original Loan Agreement and the Existing Note
NOW, THEREFORE, in consideration of the mutual premises herein contained and
other good and valuable consideration, the receipt and legal sufficiency whereof
are hereby acknowledged, Mortgagor and Mortgagee hereby agree as follows:
1.All capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed thereto in the Existing Mortgage.
2.    From and after the date hereof, the following terms used in the Existing
Mortgage

1

--------------------------------------------------------------------------------




and the Existing Collateral Assignment shall have the following meanings:
All references to the "Indebtedness" shall be deemed to mean and refer to the
sum of all (1) principal, interest and other amounts due under or secured by the
Loan Documents, (2) principal, interest and other amounts which may hereafter be
loaned by Mortgagee, its successors or assigns, to or for the benefit of the
owner of the Mortgaged Property, when evidenced by a promissory note or other
instrument which, by its terms, is secured hereby, and (3) all other
indebtedness, obligations and liabilities now or hereafter existing of any kind
of Mortgagor to Mortgagee under documents which recite that they are intended to
be secured by this Mortgage; provided, however, that for purposes of this
Mortgage the Indebtedness shall not include (X) the principal, interest and
other amounts evidenced by the Promissory Note of even date, executed by
Mortgagor, payable to the order of Mortgagee, in the stated principal amount of
$6,831,464.00, and evidencing a portion of the Increased Loan (the “Ridgewood
Promissory Note”), (Y) the principal, interest and other amounts due under or
secured by the Mortgage, Security Agreement and Fixture Filing securing the
Ridgewood Promissory Note executed and delivered by Mortgagor to Mortgagee and
encumbering the Ridgewood Parcel (as defined in the Amended and Restated Loan
Agreement) (the “Ridgewood Mortgage”) , and (Z) any other indebtedness,
obligations and liabilities now or hereafter existing of any kind of Mortgagor
to Mortgagee under documents which recite that they are intended to be secured
by the Ridgewood Mortgage.
All references to the “Loan Agreement” shall be deemed to mean and refer to the
Amended and Restated Loan Agreement.
All references to the "Loan Documents" shall be deemed to mean and refer to the
(1) Amended and Restated Loan Agreement of even date between Mortgagor and
Mortgagee (the "Amended and Restated Loan Agreement"), (2) Amended and Restated
Promissory Note of even date, executed by Mortgagor, payable to the order of
Mortgagee, in the stated principal amount of $35,168,536.00 (the "Amended and
Restated Note"), which matures on August 31, 2013, (3) the Mortgage, (4) all
other documents now or hereafter executed by Mortgagor, or any other person or
entity to evidence or secure the payment of the Indebtedness or the performance
of the Obligations and (5) all modifications, restatements, extensions, renewals
and replacements of the foregoing; provided, however, that for purposes of this
Mortgage, the Loan Documents shall not include the Ridgewood Promissory Note,
the Ridgewood Mortgage and any other documents now or hereafter executed by
Mortgagor, or any other person or entity to evidence or secure the payment of
the indebtedness or the performance of the obligations under the Ridgewood Note
and the Ridgewood Mortgage.
All references to the “Mortgage” shall be deemed to mean and refer to the
Existing Mortgage as modified by this Agreement.
All references to the “Note” shall be deemed to mean and refer to the Amended
and Restated Note.
All references to the "Obligations" shall be deemed to mean and refer to all of
the agreements, covenants, conditions, warranties, representations and other
obligations (other than to repay the Indebtedness) made or undertaken by
Mortgagor or any other person or entity to Mortgagee or others as set forth in
the Loan Documents; provided, however, that for purposes of this Mortgage, the
Obligations shall not include the agreements, covenants, conditions, warranties,
representations and other obligations made or undertaken by Mortgagor or any
other person or entity to Mortgagee or others as set forth in the Ridgewood
Promissory Note, the Ridgewood

2

--------------------------------------------------------------------------------




Mortgage and any other documents now or hereafter executed by Mortgagor, or any
other person or entity to evidence or secure the payment of the indebtedness or
the performance of the obligations under the Ridgewood Note and the Ridgewood
Mortgage.
3.    Notwithstanding anything to the contrary contained in the Mortgage, as
modified hereby, or the Existing Collateral Assignment, the maximum aggregate
principal amount of Indebtedness that is, or under any contingency may be,
secured by the Mortgage, as modified hereby, and by the Existing Collateral
Assignment either at execution of this Agreement or at any time thereafter (the
“Secured Amount”), is $13,040,000.00, plus interest thereon and any amounts that
Mortgagee expends upon and following the occurrence of any Event of Default (as
defined in the Mortgage) to the extent that any such amounts shall constitute
payment of (i) taxes that may be imposed by law upon the Premises; (ii) premiums
on insurance policies covering the Premises; (iii) expenses incurred in
upholding the lien of the Mortgage, as modified hereby, including the expenses
of any litigation to prosecute or defend the rights and lien created by the
Mortgage, as modified hereby; or (iv) any amount, cost or change to which
Mortgagee becomes subrogated, upon payment, whether under recognized principles
of law or equity, or under express statutory authority; then, and in each such
event, such amounts or costs, together with interest thereon at the Default Rate
(as defined in the Amended and Restated Loan Agreement), shall be added to the
indebtedness secured hereby and shall be secured by the Mortgage, as modified
hereby.
4.    Except as expressly amended hereby, all of the representations,
warranties, provisions, covenants, terms and conditions of the Existing Mortgage
and the Existing Collateral Assignment shall remain in full force and effect,
and are hereby ratified and confirmed in all respects by Mortgagor.
5.    This Agreement may not be modified, amended, waived, changed or terminated
orally, but only by an agreement in writing signed by the party against whom the
enforcement of any modification, amendment, waiver, change or termination is
sought.
6.    This Agreement shall be binding upon and inure to the benefit of Mortgagor
and Mortgagee and their respective successors and assigns.
7.    This Agreement may be executed in any number of duplicate originals and
each such duplicate original shall be deemed to constitute but one and the same
instrument.
8.    This Agreement shall be governed, construed and interpreted in accordance
with the internal laws of the State of New York, without giving effect to the
principles of conflicts of laws.
9.    Mortgagor represents and warrants (i) that as of the date hereof there is
secured by the Existing Mortgage, as modified hereby, the principal amount of
$11,676,000.00, plus interest, (ii) that as of the date hereof it has no
counterclaims, defenses or offsets to the indebtedness evidenced by or to the
enforcement of the Existing Mortgages as hereby consolidated, coordinated,
modified, amended and restated in their entirety, (iii) that Mortgagor has the
full power, authority and legal right to execute this Agreement and to keep and
observe all of the terms of this Agreement on Mortgagor’s part to be performed
and observed without the consent or approval of any other person or entity and
(iv) the undersigned representative of Mortgagor has the full power, authority
and legal right to execute this Agreement without the consent or approval of any
other person or entity.
10.    Mortgagor and Mortgagee each hereby irrevocably waive their respective
rights to a jury trial in any action, proceeding or counterclaim arising out of
or relating to this Agreement and Mortgagor also waives the right, in such
action, proceeding or counterclaim, to interpose any

3

--------------------------------------------------------------------------------




counterclaims (except to the extent that such counterclaims are compulsory and
may not be brought in a separate action) of any kind or description.
[Signature Pages Follow.]



4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Mortgagor and Mortgagee have executed this Mortgage
Modification Agreement as of the day and year first set forth above.
 
MORTGAGOR:


Acadia Storage Post Portfolio Company LLC


By:    __/s/ Robert Masters_________________
Name:    Robert Masters
Title:    Senior Vice President


STATE OF NEW YORK    )
) ss.
COUNTY OF WESTCHESTER    )
On the 24th day of August in the year 2011 before me, the undersigned,
personally appeared Robert Masters, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.




___/s/ Debra Leibler-Jones______________
(Signature and Office of individual taking acknowledgement)



Debra Leibler-Jones
Notary Public, State of New York
No. 01LE6005994
Qualified in Dutchess County
Commission Expires April 20, 2014





5

--------------------------------------------------------------------------------




 
MORTGAGEE:


GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation




By:    ___/s/ David R. Martindale____________
Name:    David R. Martindale
Title:    Managing Director


STATE OF TEXAS    )
) ss.
COUNTY OF DALLAS    )
On the 24th day of August in the year 2011 before me, the undersigned,
personally appeared _______David R.
Martindale_____________________________________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s), or the
person upon behalf of which the individual(s) acted, executed the instrument,
and that such individual made such appearance before the undersigned in the City
of Addison, County of Dallas and State of Texas.




____/s/ Marsha Chandler____________________
(Signature and Office of individual taking acknowledgement)



Marsha Chandler
Notary Public, State of TexasMy Commission Expires March 24, 2013





6

--------------------------------------------------------------------------------




EXHIBIT A
ALL that certain plot, piece or parcel of land, situate, lying and being at
Cedarhurst, Town of Hempstead, County of Nassau and State of New York, known and
designated as and by Lots 10 through 21 inclusive in Block B, Lots 17 through 20
inclusive in Block E, Lots 1 through 9 inclusive in Block F, the entire roadbed
of Isabel Street and the southerly portion of Benjamin Avenue as shown on
Corrected Sales Map of 301 Bungalow Lots at Cedarhurst, Nassau County, New York,
filed August 18, 1926 in the Office of the Clerk of the County of Nassau as Map
No. 612, Case No. 676, all being more particularly bounded and described as
follows:
BEGINNING at the point on the easterly side of Rockaway Turnpike distant 180.00
feet southerly from the corner formed by the intersection of the southerly side
of Valentine Avenue with the easterly side of Rockaway Turnpike; said point also
being where the division line between Lots 9 and 10 in Block "B" on the
aforementioned map intersect the easterly on Rockaway Turnpike;
RUNNING THENCE North 72 degrees 45 minutes 10 seconds East along side dividing
line between Lots 9 and 10 in block B, 89.87 feet;
THENCE South 17 degrees 14 minutes 50 seconds East, 60 feet;
THENCE North 72 degrees 45 minutes 10 seconds East, 157.96 feet to the westerly
bank of Motts Creek Canal;
THENCE along said westerly bank of Motts Creek Canal, in a general southeasterly
direction, the following five courses and distances:
1.
South 29 degrees 23 minutes 04 seconds East, 30.69 feet;

2.
South 15 degrees 48 minutes 42 seconds East, 30.01 feet;

3.
South 25 degrees 15 minutes 45 seconds East, 33.33 feet;

4.
South 35 degrees 35 minutes 12 seconds East, 47.23 feet

5.
South 21 degrees 43 minutes 54 seconds East, 40.69 feet;

THENCE along the northerly banks of Mott Creek, a.k.a. Cedarhurst Lake, in a
general westerly direction, the following four courses and distances:
1.
South 70 degrees 01 minutes 21 seconds West, 63.07 feet;

2.
South 78 degrees 34 minutes 09 seconds West, 130.76 feet;

3.
South 88 degrees 15 minutes 28 seconds West, 38.67 feet;

4.
South 72 degrees 45 minutes 10 seconds West 29.51 feet;

THENCE along the easterly side of Rockaway Turnpike in a general northerly
direction, the following five courses and distances:
1.
North 17 degrees, 14 minutes 50 seconds West, 37.83 feet;

2.
North 21 degrees 24 minutes 37 seconds West 29.98 feet;


7

--------------------------------------------------------------------------------




3.
South 68 degrees 35 minutes 21 seconds West, 12.99 feet;

4.
North 19 degrees 30 minutes 00 seconds West, 31.98 feet;

5.
North 17 degrees 14 minutes 00 seconds West, 119.06 feet to the point or place
of BEGINNING, subject to erosion and accretion along the southerly and easterly
boundaries.






8

--------------------------------------------------------------------------------




MORTGAGE MODIFICATION AGREEMENT
191 Broadway, Jersey City, NJ
THIS MORTGAGE MODIFICATION AGREEMENT (this “Agreement”) is executed as of August
25, 2011, by ACADIA STORAGE POST PORTFOLIO COMPANY LLC, a Delaware limited
liability company (“Mortgagor”), whose address for notice hereunder is c/o
Acadia Realty Trust, 1311 Mamaroneck Ave., Suite 260, White Plains, NY 10605,
for the benefit of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(“Mortgagee”), whose address for notice is 280 Park Ave., 8th Floor, New York,
NY 10017.
W I T N E S S E T H:
WHEREAS, Mortgagor and Mortgagee are parties to that certain Loan Agreement,
dated as of March 17, 2008 (the “Original Loan Agreement”), pursuant to which
Mortgagee made a loan to Mortgagor in the original principal amount of
$41,500,000.00 (the “Original Loan”);
WHEREAS, the Original Loan is evidenced by that certain Promissory Note, dated
as of March 17, 2008, in the stated principal amount of $41,500,000, executed by
Mortgagor, and payable to the order of Mortgagee (the “Existing Note”);
WHEREAS, Mortgagor is the owner of those certain premises more particularly
described in Schedule A annexed hereto and made a part hereof (the “Premises”);
WHEREAS, in order to secure the full and timely payment of, among other things,
the sum of all principal, interest and other amounts due under, and the full and
timely performance of all obligations made or undertaken by Mortgagor or any
other person or entity to Mortgagee or others as set forth in, the Original Loan
Agreement, Mortgagor executed and delivered to Mortgagee (i) that certain
Mortgage, Security Agreement and Fixture Filing dated as of March 17, 2008 and
recorded in the Hudson County Clerk’s Office on April 3, 2008 in Book 12441,
Page 232 (the “Existing Mortgage”), and (ii) that certain Assignment of Rents
and Leases dated as of March 17, 2008 and recorded in the Hudson County Clerk’s
Office on April 3, 2008 in Book 16788, Page251 (the “Existing Collateral
Assignment”);
WHEREAS, there is now due under and owing on the Original Loan Agreement and the
Existing Note the principal amount of $41,500,000.00;
WHEREAS, Mortgagor and Mortgagee desire and have agreed (i) to increase the
principal amount of the Original Loan to $42,000,000.00 (the “Increased Loan”),
and (ii) to modify and restate in their entirety the terms and conditions of the
Original Loan Agreement and the Existing Note.
NOW, THEREFORE, in consideration of the mutual premises herein contained and
other good and valuable consideration, the receipt and legal sufficiency whereof
are hereby acknowledged, Mortgagor and Mortgagee hereby agree as follows:
1.All capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed thereto in the Existing Mortgage.
2.    From and after the date hereof, the following terms used in the Existing
Mortgage and the Existing Collateral Assignment shall have the following
meanings:
All references to the “Indebtedness” shall be deemed to mean and refer to the
sum of all (1) principal, interest and other amounts due under or secured by the
Loan Documents, (2)

1

--------------------------------------------------------------------------------




principal, interest and other amounts which may hereafter be loaned by
Mortgagee, its successors or assigns, to or for the benefit of the owner of the
Mortgaged Property, when evidenced by a promissory note or other instrument
which, by its terms, is secured hereby, and (3) all other indebtedness,
obligations and liabilities now or hereafter existing of any kind of Mortgagor
to Mortgagee under documents which recite that they are intended to be secured
by this Mortgage; provided, however, that for purposes of this Mortgage the
Indebtedness shall not include (X) the principal, interest and other amounts
evidenced by the Promissory Note of even date, executed by Mortgagor, payable to
the order of Mortgagee, in the stated principal amount of $6,831,464.00, and
evidencing a portion of the Increased Loan (the “Ridgewood Promissory Note”),
(Y) the principal, interest and other amounts due under or secured by the
Mortgage, Security Agreement and Fixture Filing securing the Ridgewood
Promissory Note executed and delivered by Mortgagor to Mortgagee and encumbering
the Ridgewood Parcel (as defined in the Amended and Restated Loan Agreement)
(the “Ridgewood Mortgage”) , and (Z) any other indebtedness, obligations and
liabilities now or hereafter existing of any kind of Mortgagor to Mortgagee
under documents which recite that they are intended to be secured by the
Ridgewood Mortgage.
All references to the “Loan Agreement” shall be deemed to mean and refer to the
Amended and Restated Loan Agreement.
All references to the “Loan Documents” shall be deemed to mean and refer to the
(1) Amended and Restated Loan Agreement of even date between Mortgagor and
Mortgagee (the “Amended and Restated Loan Agreement”), (2) Amended and Restated
Promissory Note of even date, executed by Mortgagor, payable to the order of
Mortgagee, in the stated principal amount of $35,168,536.00 (the “Amended and
Restated Note”), which matures on August 24, 2013, (3) the Mortgage, (4) all
other documents now or hereafter executed by Mortgagor, or any other person or
entity to evidence or secure the payment of the Indebtedness or the performance
of the Obligations and (5) all modifications, restatements, extensions, renewals
and replacements of the foregoing; provided, however, that for purposes of this
Mortgage, the Loan Documents shall not include the Ridgewood Promissory Note,
the Ridgewood Mortgage and any other documents now or hereafter executed by
Mortgagor, or any other person or entity to evidence or secure the payment of
the indebtedness or the performance of the obligations under the Ridgewood Note
and the Ridgewood Mortgage.
All references to the “Mortgage” shall be deemed to mean and refer to the
Existing Mortgage as modified by this Agreement.
All references to the “Note” shall be deemed to mean and refer to the Amended
and Restated Note.
All references to the “Obligations” shall be deemed to mean and refer to all of
the agreements, covenants, conditions, warranties, representations and other
obligations (other than to repay the Indebtedness) made or undertaken by
Mortgagor or any other person or entity to Mortgagee or others as set forth in
the Loan Documents; provided, however, that for purposes of this Mortgage, the
Obligations shall not include the agreements, covenants, conditions, warranties,
representations and other obligations made or undertaken by Mortgagor or any
other person or entity to Mortgagee or others as set forth in the Ridgewood
Promissory Note, the Ridgewood Mortgage and any other documents now or hereafter
executed by Mortgagor, or any other person or entity to evidence or secure the
payment of the indebtedness or the performance of the obligations under the
Ridgewood Note and the Ridgewood Mortgage.
3.    Except as expressly amended hereby, all of the representations,
warranties,

2

--------------------------------------------------------------------------------




provisions, covenants, terms and conditions of the Existing Mortgage and the
Existing Collateral Assignment shall remain in full force and effect, and are
hereby ratified and confirmed in all respects by Mortgagor.
4.    This Agreement may not be modified, amended, waived, changed or terminated
orally, but only by an agreement in writing signed by the party against whom the
enforcement of any modification, amendment, waiver, change or termination is
sought.
5.    This Agreement shall be binding upon and inure to the benefit of Mortgagor
and Mortgagee and their respective successors and assigns.
6.    This Agreement may be executed in any number of duplicate originals and
each such duplicate original shall be deemed to constitute but one and the same
instrument.
7.    This Agreement shall be governed, construed and interpreted in accordance
with the internal laws of the State of New Jersey, without giving effect to the
principles of conflicts of laws.
8.    Mortgagor represents and warrants (i) that as of the date hereof there is
secured by the Existing Mortgage, as modified hereby, the principal amount of
$35,168,536.00, plus interest, (ii) that as of the date hereof it has no
counterclaims, defenses or offsets to the indebtedness evidenced by or to the
enforcement of the Existing Mortgages as hereby modified, (iii) that Mortgagor
has the full power, authority and legal right to execute this Agreement and to
keep and observe all of the terms of this Agreement on Mortgagor’s part to be
performed and observed without the consent or approval of any other person or
entity and (iv) the undersigned representative of Mortgagor has the full power,
authority and legal right to execute this Agreement without the consent or
approval of any other person or entity.
9.    Mortgagor and Mortgagee each hereby irrevocably waive their respective
rights to a jury trial in any action, proceeding or counterclaim arising out of
or relating to this Agreement and Mortgagor also waives the right, in such
action, proceeding or counterclaim, to interpose any counterclaims (except to
the extent that such counterclaims are compulsory and may not be brought in a
separate action) of any kind or description.
[Signature Pages Follow.]

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Mortgagor and Mortgagee have executed this Mortgage
Modification Agreement as of the day and year first set forth above.
 
MORTGAGOR:


Acadia Storage Post Portfolio Company LLC


By:    _/s/ Robert Masters___________________
Name:    Robert Masters
Title:    Senior Vice President


STATE OF NEW YORK    )
) ss.
COUNTY OF WESTCHESTER    )
On the 24th day of August in the year 2011 before me, the undersigned,
personally appeared Robert Masters, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.




__/s/ Debra Leibler-Jones_____________________
(Signature and Office of individual taking acknowledgement)



Debra Leibler-Jones
Notary Public, State of New York
No. 01LE6005994
Qualified in Dutchess County
Commission Expires April 20, 2014

4

--------------------------------------------------------------------------------






 
MORTGAGEE:


GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation




By:    _/s/ David R. Martindale______________
Name:    David R. Martindale
Title:    Managing Director


STATE OF TEXAS    )
) ss.
COUNTY OF DALLAS    )
On the 24th day of August in the year 2011 before me, the undersigned,
personally appeared ______David R.
Martindale______________________________________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s), or the
person upon behalf of which the individual(s) acted, executed the instrument,
and that such individual made such appearance before the undersigned in the City
of Addison, County of Dallas and State of Texas.




___/s/ Marsha Chandler_____________________
(Signature and Office of individual taking acknowledgement)



Marsha Chandler
Notary Public, State of Texas
My Commission Expires March 24, 2013

5

--------------------------------------------------------------------------------




EXHIBIT A


ALL that certain tract or parcel of land and premises, situate, lying and being
in the City of Jersey City, in the County of Hudson, and State of New Jersey,
more particularly described as follows:


BEGINNING at the intersection of the southwesterly line of Broadway (N.J. State
Highway Route No. 1 and 9) with the northwesterly line of Mead Avenue and
running thence:


(1)    South 45 degrees 00 minutes 00 seconds West, along the said line of Mead
Avenue, 293.04 feet to a point; thence


(2)    North 46 degrees 59 minutes 31 seconds West, along the lands of the
Jersey City Housing Authority known as the "Marion Gardens," adjoining on the
southwest, 358.80 feet to the southerly line of N.J. State Highway Route 1 and
9; thence


(3)    On a curve to the right with a radius of 1552.63 feet, along the said
southerly line of N.J. State Highway Route 1 and 9 and also along the former
line of Freeman Avenue, vacated March 20, 1973, an arc distance of 344.91 feet,
to the aforesaid line of Broadway; thence


(4)    South 45 degrees 00 minutes 00 seconds East, partly along the former line
of Freeman Avenue, and along the aforesaid southwesterly line of Broadway,
200.06 feet to the point or place of BEGINNING.


BEING further described in accordance with a survey drawn by Mountain View
Layout, dated November 22, 2007 and last revised January 28, 2008 as follows:


BEGINNING at the intersection of the southwesterly line of Broadway (N.J. State
Highway Route No. 1 and 9) with the southerly line of Lincoln Highway (N.J.
State Highway Route No. 1 and 9) and running thence:


(1)    South 45 degrees 00 minutes 00 seconds East, along the aforesaid
southwesterly line of Broadway, 200.06 feet to the point of intersection of the
said line of Broadway and the northwesterly line of Mead Avenue; thence


(2)    South 45 degrees 00 minutes 00 seconds West, along the said line of Mead
Avenue, 293.04 feet to a point; thence


(3)    North 46 degrees 59 minutes 31 seconds West, 358.80 feet to the southerly
line of Lincoln Highway (N.J. State Highway Route 1 and 9); thence


(4)    On a curve to the right with a radius of 1552.63 feet, along the said
southerly line of Lincoln Highway (N.J. State Highway Route 1 and 9), an arc
distance of 344.91 feet to the point and place of BEGINNING.





6

--------------------------------------------------------------------------------




MORTGAGE MODIFICATION AGREEMENT
301 West Fordham Road, Bronx, NY and 4077 Park Avenue, Bronx, NY
THIS MORTGAGE MODIFICATION AGREEMENT (this “Agreement”) is executed as of August
25, 2011, by ACADIA STORAGE POST PORTFOLIO COMPANY LLC, a Delaware limited
liability company ("Mortgagor"), whose address for notice hereunder is c/o
Acadia Realty Trust, 1311 Mamaroneck Ave., Suite 260, White Plains, NY 10605,
for the benefit of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
("Mortgagee"), whose address for notice is 280 Park Ave., 8th Floor, New York,
NY 10017.
W I T N E S S E T H:
WHEREAS, Mortgagor and Mortgagee are parties to that certain Loan Agreement,
dated as of March 17, 2008 (the “Original Loan Agreement”), pursuant to which
Mortgagee made a loan to Mortgagor in the original principal amount of
$41,500,000.00 (the “Original Loan”);
WHEREAS, the Original Loan is evidenced by that certain Promissory Note, dated
as of March 17, 2008, in the stated principal amount of $41,500,000, executed by
Mortgagor, and payable to the order of Mortgagee (the “Existing Note”);
WHEREAS, Mortgagor is the owner of those certain premises more particularly
described in Schedule A annexed hereto and made a part hereof (the “Premises”);
WHEREAS, in order to secure the full and timely payment of, among other things,
the sum of all principal, interest and other amounts due under, and the full and
timely performance of all obligations made or undertaken by Mortgagor or any
other person or entity to Mortgagee or others as set forth in, the Original Loan
Agreement, Mortgagor executed and delivered to Mortgagee (i) that certain
Mortgage, Security Agreement and Fixture Filing dated as of March 17, 2008 and
recorded in the Office of the New York City Register, Bronx County, on March 26,
2008 under CRFN 2008000121570 (the “Existing Mortgage”), and (ii) that certain
Assignment of Rents and Leases dated as of March 17, 2008 and recorded in the
Office of the New York City Register, Bronx County, on March 26, 2008 under CRFN
2008000121570 (the “Existing Collateral Assignment”);
WHEREAS, there is now due under and owing on the Original Loan Agreement and the
Existing Note the principal amount of $41,500,000.00;
WHEREAS, the maximum aggregate principal amount of indebtedness that is, or
under any contingency may be, secured by the Existing Mortgage and the Existing
Collateral Assignment is $11,676,000.00;
WHEREAS, Mortgagor and Mortgagee desire and have agreed (i) to increase the
principal amount of the Original Loan to $42,000,000.00 (the “Increased Loan”),
and (ii) to modify and restate in their entirety the terms and conditions of the
Original Loan Agreement and the Existing Note.
NOW, THEREFORE, in consideration of the mutual premises herein contained and
other good and valuable consideration, the receipt and legal sufficiency whereof
are hereby acknowledged, Mortgagor and Mortgagee hereby agree as follows:
1.All capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed thereto in the Existing Mortgage.
2.    From and after the date hereof, the following terms used in the Existing
Mortgage

1

--------------------------------------------------------------------------------




and the Existing Collateral Assignment shall have the following meanings:
All references to the "Indebtedness" shall be deemed to mean and refer to the
sum of all (1) principal, interest and other amounts due under or secured by the
Loan Documents, (2) principal, interest and other amounts which may hereafter be
loaned by Mortgagee, its successors or assigns, to or for the benefit of the
owner of the Mortgaged Property, when evidenced by a promissory note or other
instrument which, by its terms, is secured hereby, and (3) all other
indebtedness, obligations and liabilities now or hereafter existing of any kind
of Mortgagor to Mortgagee under documents which recite that they are intended to
be secured by this Mortgage; provided, however, that for purposes of this
Mortgage the Indebtedness shall not include (X) the principal, interest and
other amounts evidenced by the Promissory Note of even date, executed by
Mortgagor, payable to the order of Mortgagee, in the stated principal amount of
$6,831,464.00, and evidencing a portion of the Increased Loan (the “Ridgewood
Promissory Note”), (Y) the principal, interest and other amounts due under or
secured by the Mortgage, Security Agreement and Fixture Filing securing the
Ridgewood Promissory Note executed and delivered by Mortgagor to Mortgagee and
encumbering the Ridgewood Parcel (as defined in the Amended and Restated Loan
Agreement) (the “Ridgewood Mortgage”) , and (Z) any other indebtedness,
obligations and liabilities now or hereafter existing of any kind of Mortgagor
to Mortgagee under documents which recite that they are intended to be secured
by the Ridgewood Mortgage.
All references to the “Loan Agreement” shall be deemed to mean and refer to the
Amended and Restated Loan Agreement.
All references to the "Loan Documents" shall be deemed to mean and refer to the
(1) Amended and Restated Loan Agreement of even date between Mortgagor and
Mortgagee (the "Amended and Restated Loan Agreement"), (2) Amended and Restated
Promissory Note of even date, executed by Mortgagor, payable to the order of
Mortgagee, in the stated principal amount of $35,168,536.00 (the "Amended and
Restated Note"), which matures on August 31, 2013, (3) the Mortgage, (4) all
other documents now or hereafter executed by Mortgagor, or any other person or
entity to evidence or secure the payment of the Indebtedness or the performance
of the Obligations and (5) all modifications, restatements, extensions, renewals
and replacements of the foregoing; provided, however, that for purposes of this
Mortgage, the Loan Documents shall not include the Ridgewood Promissory Note,
the Ridgewood Mortgage and any other documents now or hereafter executed by
Mortgagor, or any other person or entity to evidence or secure the payment of
the indebtedness or the performance of the obligations under the Ridgewood Note
and the Ridgewood Mortgage.
All references to the “Mortgage” shall be deemed to mean and refer to the
Existing Mortgage as modified by this Agreement.
All references to the “Note” shall be deemed to mean and refer to the Amended
and Restated Note.
All references to the "Obligations" shall be deemed to mean and refer to all of
the agreements, covenants, conditions, warranties, representations and other
obligations (other than to repay the Indebtedness) made or undertaken by
Mortgagor or any other person or entity to Mortgagee or others as set forth in
the Loan Documents; provided, however, that for purposes of this Mortgage, the
Obligations shall not include the agreements, covenants, conditions, warranties,
representations and other obligations made or undertaken by Mortgagor or any
other person or entity to Mortgagee or others as set forth in the Ridgewood
Promissory Note, the Ridgewood

2

--------------------------------------------------------------------------------




Mortgage and any other documents now or hereafter executed by Mortgagor, or any
other person or entity to evidence or secure the payment of the indebtedness or
the performance of the obligations under the Ridgewood Note and the Ridgewood
Mortgage.
3.    Notwithstanding anything to the contrary contained in the Mortgage, as
modified hereby, or the Existing Collateral Assignment, the maximum aggregate
principal amount of Indebtedness that is, or under any contingency may be,
secured by the Mortgage, as modified hereby, and by the Existing Collateral
Assignment either at execution of this Agreement or at any time thereafter (the
“Secured Amount”), is $11,676,000.00, plus interest thereon and any amounts that
Mortgagee expends upon and following the occurrence of any Event of Default (as
defined in the Mortgage) to the extent that any such amounts shall constitute
payment of (i) taxes that may be imposed by law upon the Premises; (ii) premiums
on insurance policies covering the Premises; (iii) expenses incurred in
upholding the lien of the Mortgage, as modified hereby, including the expenses
of any litigation to prosecute or defend the rights and lien created by the
Mortgage, as modified hereby; or (iv) any amount, cost or change to which
Mortgagee becomes subrogated, upon payment, whether under recognized principles
of law or equity, or under express statutory authority; then, and in each such
event, such amounts or costs, together with interest thereon at the Default Rate
(as defined in the Amended and Restated Loan Agreement), shall be added to the
indebtedness secured hereby and shall be secured by the Mortgage, as modified
hereby.
4.    Except as expressly amended hereby, all of the representations,
warranties, provisions, covenants, terms and conditions of the Existing Mortgage
and the Existing Collateral Assignment shall remain in full force and effect,
and are hereby ratified and confirmed in all respects by Mortgagor.
5.    This Agreement may not be modified, amended, waived, changed or terminated
orally, but only by an agreement in writing signed by the party against whom the
enforcement of any modification, amendment, waiver, change or termination is
sought.
6.    This Agreement shall be binding upon and inure to the benefit of Mortgagor
and Mortgagee and their respective successors and assigns.
7.    This Agreement may be executed in any number of duplicate originals and
each such duplicate original shall be deemed to constitute but one and the same
instrument.
8.    This Agreement shall be governed, construed and interpreted in accordance
with the internal laws of the State of New York, without giving effect to the
principles of conflicts of laws.
9.    Mortgagor represents and warrants (i) that as of the date hereof there is
secured by the Existing Mortgage, as modified hereby, the principal amount of
$11,676,000.00, plus interest, (ii) that as of the date hereof it has no
counterclaims, defenses or offsets to the indebtedness evidenced by or to the
enforcement of the Existing Mortgages as hereby consolidated, coordinated,
modified, amended and restated in their entirety, (iii) that Mortgagor has the
full power, authority and legal right to execute this Agreement and to keep and
observe all of the terms of this Agreement on Mortgagor’s part to be performed
and observed without the consent or approval of any other person or entity and
(iv) the undersigned representative of Mortgagor has the full power, authority
and legal right to execute this Agreement without the consent or approval of any
other person or entity.
10.    Mortgagor and Mortgagee each hereby irrevocably waive their respective
rights to a jury trial in any action, proceeding or counterclaim arising out of
or relating to this Agreement and Mortgagor also waives the right, in such
action, proceeding or counterclaim, to interpose any

3

--------------------------------------------------------------------------------




counterclaims (except to the extent that such counterclaims are compulsory and
may not be brought in a separate action) of any kind or description.
[Signature Pages Follow.]



4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Mortgagor and Mortgagee have executed this Mortgage
Modification Agreement as of the day and year first set forth above.
 
MORTGAGOR:


Acadia Storage Post Portfolio Company LLC


By:    __/s/ Robert Masters__________________
Name:    Robert Masters
Title:    Senior Vice President


STATE OF NEW YORK    )
) ss.
COUNTY OF WESTCHESTER    )
On the 24th day of August in the year 2011 before me, the undersigned,
personally appeared Robert Masters, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.




____/s/ Debra Leibler-Jones____________
(Signature and Office of individual taking acknowledgement)

        
Debra Leibler-Jones
Notary Public, State of New York    
No. 01LE6005994
Qualified in Dutchess County
Commission Expires April 20, 2014

5

--------------------------------------------------------------------------------






 
MORTGAGEE:


GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation




By:    __/s/ David R. Martindale____________
Name:    David R. Martindale
Title:    Managing Director


STATE OF TEXAS    )
) ss.
COUNTY OF DALLAS    )
On the 24th day of August in the year 2011 before me, the undersigned,
personally appeared _______David R.
Martindale_____________________________________________________, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument, and that such individual made such appearance before
the undersigned in the City of Addison, County of Dallas and State of Texas.




______/s/ Marsha Chandler__________________
(Signature and Office of individual taking acknowledgement)



Marsha Chandler
Notary Public, State of Texas
My Commission Expires March 24, 2013

6

--------------------------------------------------------------------------------




EXHIBIT A
WEBSTER PARCEL
ALL that certain plot, piece or parcel of land situate, lying and being in the
Borough and County of Bronx, City and State of New York, being bounded and
described as follows:
BEGINNING at the corner formed by the intersection of the northerly side of
Ittner Place and the westerly side of Park Avenue;
RUNNING THENCE westerly along the northerly side of Ittner Place, 90 feet;
THENCE northerly and parallel with the westerly side of Park Avenue, 102 feet;
THENCE easterly and parallel with the northerly side of Ittner Place, 90 feet to
the westerly side of Park Avenue;
THENCE southerly along the westerly side of Park Avenue, 102 feet to the
northerly side of Ittner Place to the point or place of BEGINNING.
FORDHAM PARCEL
All that certain lot, piece or parcel of land, situate, lying and being in the
Borough and County of the Bronx, City and State of New York bounded and
described as follows:
Commencing from the intersection of the northerly line of Landing Road as shown
on the Final Map of the Borough of the Bronx as being a 100' wide R.O.W and the
westerly line of a 30 foot wide easement of right of way as set forth in a deed
from Despatch Shops, Inc. and J.M.B. Holding Corporation dated April 29, 1965
and recorded May 3, 1695 in the Bronx County Register's Office in Liber 2655 Cp.
239, thence;
a)
Along the westerly line of said right of way, North 13 degrees 42 minutes 14
seconds East, 105.81 feet to a point of curvature, thence;

b)
Northerly along an arc concave to the west having a radius of 1835.00 feet,
68.589 feet to the herein described POINT or PLACE of BEGINNING, running thence;

1.
N 79 degrees 50 minutes 04 seconds W, 90.00 feet; thence,

2.
N 78 degrees 20 minutes 17 seconds W, 241.035 feet to the United States Pier and
Bulkhead Line, which point is also distant 200.47 feet north of the intersection
of the northerly side of Landing Road as measured along the said United States
Pier and Bulkhead Line; thence,

3.
Along said United States Pier and Bulkhead Line, N 06 degrees 42 minutes 41
seconds E, 102.45 feet; thence,

4.
Along the same on a curve concave to the west having a radius of 4900.00 feet,
an arc length of 182.15 feet, and a chord bearing N 05 degrees 38 minutes 52
seconds E; thence,

5.
Along the same on a curve concave to the west having a radius of 4900.00 feet,
an arc length of 270.58 feet, and a chord bearing N 03 degrees 00 minutes 03
seconds E to a point on the dividing line between Lots 130 and 125 in Block
3244; thence,

6.
Along the dividing line between the aforementioned lots, S 83 degrees 20 minutes
59


7

--------------------------------------------------------------------------------




seconds E, 280.11 feet to a point; thence,
7.
Continuing along the dividing line between the aforementioned lots, N 51 degrees
39 minutes 01 seconds E, 12.67 feet to a point along the westerly line of the
aforementioned 30 foot wide easement of right of way; thence,

8.
Along said westerly line of the aforementioned 30 foot wide easement right of
way, S 08 degrees 34 minutes 49 seconds E, 197.15 feet; thence

9.
Along the same westerly line, on a curve concave to the west having a radius of
1835.00 feet, an arc length of 89.26 feet, subtended by a chord bearing of S 00
degrees 26 minutes 37 seconds W; thence

10.
Along the same westerly line, on a curve concave to the west having a radius of
1825.00 feet, an arc length of 311.53 feet, subtended by a chord bearing of S 06
degrees 42 minutes 02 seconds W to the herein described POINT OR PLACE OF
BEGINNING.

TOGETHER with the benefits and subject to the burdens of a permanent and
perpetual right and easement of ingress and egress over, upon and along a strip
of land 30 feet in width adjoining the easterly line of the hereinabove
described premises from and to Landing Road.





8

--------------------------------------------------------------------------------




MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING
Ridgewood: 48-21 Metropolitan Avenue, Queens, New


This Mortgage, Security Agreement and Fixture Filing (this "Mortgage") is
executed as of August 25, 2011, by ACADIA STORAGE POST PORTFOLIO COMPANY LLC, a
Delaware limited liability company ("Mortgagor"), whose address for notice
hereunder is c/o Acadia Realty Trust, 1311 Mamaroneck Ave., Suite 260, White
Plains, NY 10605, for the benefit of GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation ("Mortgagee"), whose address for notice is 280 Park Ave.,
8th Floor, New York, NY 10017.
ARTICLE 1
DEFINITIONS
Section 1.1    Definitions. As used herein, the following terms shall have the
following meanings:
"Indebtedness": The sum of all (1) principal, interest and other amounts due
under or secured by the Loan Documents, (2) principal, interest and other
amounts which may hereafter be loaned by Mortgagee, its successors or assigns,
to or for the benefit of the owner of the Mortgaged Property, when evidenced by
a promissory note or other instrument which, by its terms, is secured hereby,
and (3) all other indebtedness, obligations and liabilities now or hereafter
existing of any kind of Mortgagor to Mortgagee under documents which recite that
they are intended to be secured by this Mortgage. Notwithstanding anything
contained herein to the contrary, the Indebtedness secured by this Mortgage
shall not include the principal, interest and other amounts due under that
certain Amended and Restated Promissory Note in the principal amount of
$35,168,536.00 or secured by the Mortgages (as defined in the Loan Agreement)
encumbering the Fordham Parcel, the Webster Parcel, the Lawrence Parcel, the
Jersey City and the Linden Parcel (each as defined in the Loan Agreement).
"Loan Documents": The (1) Amended and Restated Loan Agreement of even date
between Mortgagor and Mortgagee (the "Loan Agreement"), (2) Promissory Note of
even date, executed by Mortgagor, payable to the order of Mortgagee, in the
stated principal amount of $6,831,464.00 (the "Note"), which matures on August
31, 2013, (3) this Mortgage, (4) all other documents now or hereafter executed
by Mortgagor, or any other person or entity to evidence or secure the payment of
the Indebtedness or the performance of the Obligations and (5) all
modifications, restatements, extensions, renewals and replacements of the
foregoing.
"Mortgaged Property": All estate, right, title, interest, claim and demand
whatsoever which Mortgagor now has or hereafter acquires, either in law or in
equity, in possession or expectancy, of, in and to (1) the condominium unit (the
"Unit") located in The 48-05 Metropolitan Avenue Condominium (the "Condominium")
located at 48-05 Metropolitan Avenue, in the Borough and County of Queens, City
and State of New York, said unit being designated and described as Unit No.2 in
that certain Declaration of Condominium, dated November 1, 1979, recorded in the
Office of the New York City Register, County of Queens, on December 26, 2001, in
Reel 6143, page 2230, as amended by Boundary Line and License Agreement, dated
November 30, 2005, made by and between NIB Associates, LLC, 4805 Metropolitan
Realty LLC and American Storage Properties North LLC and recorded in the Office
of the New York City Register, County of Queens, on January 19,2006 under CRFN
2006000032564 (as amended, the "Declaration"), together with an undivided 50.00%
interest in the Common Elements (as such term is defined in the Declaration) of
the Condominium, such Unit being more particularly described in Exhibit A
attached hereto and made a part hereof, (2) all buildings, structures and other
improvements, now or at any time comprising the Unit (the

1

--------------------------------------------------------------------------------




"Improvements"), (3) all materials, supplies, appliances, equipment (as such
term is defined in the UCC), apparatus and other items of personal property now
owned or hereafter attached to, installed in or used in connection with any of
the Improvements or the Unit, and water, gas, electrical, storm and sanitary
sewer facilities and all other utilities whether or not situated in easements
(the "Fixtures"), (4) all goods, inventory, accounts, general intangibles,
software, investment property, instruments, letters of credit, letter‑of‑credit
rights, deposit accounts, documents, chattel paper and supporting obligations,
as each such term is presently or hereafter defined in the UCC, and all other
personal property of any kind or character, now or hereafter affixed to, placed
upon, used in connection with, arising from or otherwise related to the Unit and
Improvements or which may be used in or relating to the planning, development,
financing or operation of the Mortgaged Property, including, without limitation,
furniture, furnishings, equipment, machinery, money, insurance proceeds,
accounts, contract rights, software, trademarks, goodwill, promissory notes,
electronic and tangible chattel paper, payment intangibles, documents, trade
names, licenses and/or franchise agreements, rights of Mortgagor under leases of
Fixtures or other personal property or equipment, inventory, all refundable,
returnable or reimbursable fees, deposits or other funds or evidences of credit
or indebtedness deposited by or on behalf of Mortgagor with any governmental
authorities, boards, corporations, providers of utility services, public or
private, including specifically, but without limitation, all refundable,
returnable or reimbursable tap fees, utility deposits, commitment fees and
development costs, and commercial tort claims arising from the development,
construction, use, occupancy, operation, maintenance, enjoyment, acquisition or
ownership of the Mortgaged Property (the "Personalty"), (5) all reserves,
escrows or impounds required under the Loan Agreement and all deposit accounts
(including accounts holding security deposits) maintained by Mortgagor with
respect to the Mortgaged Property, (6) all plans, specifications, shop drawings
and other technical descriptions prepared for construction, repair or alteration
of the Improvements, and all amendments and modifications thereof (the "Plans"),
(7) all leases, subleases, licenses, concessions, occupancy agreements or other
agreements (written or oral, now or at any time in effect) which grant a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, together with all related security and other deposits (the "Leases"),
(8) all of the rents, revenues, income, proceeds, profits, security and other
types of deposits, lease cancellation payments and other benefits paid or
payable by parties to the Leases other than Mortgagor for using, leasing,
licensing, possessing, operating from, residing in, selling, terminating the
occupancy of or otherwise enjoying the Mortgaged Property (the "Rents"), (9) all
other agreements, such as construction contracts, architects' agreements,
engineers' contracts, utility contracts, maintenance agreements, management
agreements, service contracts, permits, licenses, certificates and entitlements
in any way relating to the development, construction, use, occupancy, operation,
maintenance, enjoyment, acquisition or ownership of the Mortgaged Property
including, without limitation, the Declaration (the "Property Agreements"),
(10) all rights, privileges, tenements, hereditaments, rights‑of‑way, easements,
appendages and appurtenances appertaining to the foregoing, and all right, title
and interest, if any, of Mortgagor in and to any streets, ways, alleys, strips
or gores of land adjoining the Unit or any part thereof, (11) all accessions,
replacements and substitutions for any of the foregoing and all proceeds
thereof, (12) all insurance policies (regardless of whether required by
Mortgagee), unearned premiums therefor and proceeds from such policies covering
any of the above property now or hereafter acquired by Mortgagor, (13) all
mineral, water, oil and gas rights now or hereafter acquired and relating to all
or any part of the Mortgaged Property, and (14) any awards, remunerations,
reimbursements, settlements or compensation heretofore made or hereafter to be
made by any governmental authority pertaining to the Unit, Improvements,
Fixtures or Personalty. As used in this Mortgage, the term "Mortgaged Property"
shall mean all or, where the context permits or requires, any portion of the
above or any interest therein, wherever located.
"Obligations": All of the agreements, covenants, conditions, warranties,
representations and other obligations (other than to repay the Indebtedness)
made or undertaken by Mortgagor or any

2

--------------------------------------------------------------------------------




other person or entity to Mortgagee or others as set forth in the Loan
Documents.
"Permitted Encumbrances": The outstanding liens, easements, restrictions,
security interests and other exceptions to title set forth in the policy of
title insurance insuring the lien of this Mortgage, together with the liens and
security interests in favor of Mortgagee created by the Loan Documents, none of
which, individually or in the aggregate, materially interferes with the benefits
of the security intended to be provided by this Mortgage, materially and
adversely affects the value of the Mortgaged Property, impairs the use or
operations of the Mortgaged Property, or impairs Mortgagor's ability to pay its
obligations in a timely manner.
"UCC": The Uniform Commercial Code as enacted and in effect in the state where
the Unit is located (and as it may from time to time be amended); provided that,
to the extent that the UCC is used to define any term herein or in any other
Loan Document and such term is defined differently in different Articles or
Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern; provided further, however, that if, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, any security interest herein granted
is governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the state where the Unit is located, the term "UCC"
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for the purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.
ARTICLE 2    
GRANT
Section 2.1    Grant. To secure the full and timely payment of the Indebtedness
and the full and timely performance of the Obligations, Mortgagor MORTGAGES,
GRANTS, BARGAINS, SELLS and CONVEYS to Mortgagee the Mortgaged Property,
subject, however, to the Permitted Encumbrances, TO HAVE AND TO HOLD the
Mortgaged Property to Mortgagee and Mortgagor does hereby bind itself, its
successors and assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged
Property unto Mortgagee.
ARTICLE 3    
WARRANTIES, REPRESENTATIONS AND COVENANTS
Mortgagor warrants, represents and covenants to Mortgagee as follows:
Section 3.1    Title to Mortgaged Property and Lien of This Instrument.
Mortgagor owns the Mortgaged Property free and clear of any liens, claims or
interests, except the Permitted Encumbrances, and has rights and the power to
transfer each item of the Mortgaged Property. This Mortgage creates valid,
enforceable first priority liens and security interests against the Mortgaged
Property. Where any of the Mortgaged Property is in the possession of a third
party, Mortgagor will join with Mortgagee in notifying the third party of
Mortgagee's security interest and obtaining an acknowledgment from the third
party that it is holding such Mortgaged Property for the benefit of Mortgagee.
Mortgagor will cooperate with Mortgagee in obtaining control (for lien
perfection purposes under the UCC) with respect to any Mortgaged Property
consisting of deposit accounts, investment property, letter of credit rights or
electronic chattel paper.
Section 3.2    First Lien Status. Mortgagor shall preserve and protect the first
lien and

3

--------------------------------------------------------------------------------




security interest status of this Mortgage and the other Loan Documents. If any
lien or security interest other than the Permitted Encumbrances is asserted
against the Mortgaged Property, Mortgagor shall promptly, and at its expense,
(a) give Mortgagee a detailed written notice of such lien or security interest
(including origin, amount and other terms), and (b) pay the underlying claim in
full or take such other action so as to cause it to be released or contest the
same in compliance with the requirements of the Loan Agreement (including the
requirement of providing a bond or other security satisfactory to Mortgagee).
Section 3.3    Payment and Performance. Mortgagor shall pay the Indebtedness
when due under the Loan Documents and shall perform the Obligations in full when
they are required to be performed.
Section 3.4    Replacement of Fixtures and Personalty. Mortgagor shall not,
without the prior written consent of Mortgagee, permit any of the Fixtures or
Personalty to be removed at any time from the Unit or Improvements, unless the
removed item is removed temporarily for maintenance and repair or, if removed
permanently, is obsolete and is replaced by an article of equal or better
suitability and value, owned by Mortgagor subject to the liens and security
interests of this Mortgage and the other Loan Documents, and free and clear of
any other lien or security interest except such as may be first approved in
writing by Mortgagee. Mortgagor shall not incorporate into the Mortgaged
Property any item of personalty, fixtures or other property that is not owned by
Mortgagor free and clear of all liens or security interests except the liens and
security interests in favor of Mortgagee created by the Loan Documents.
Section 3.5    Maintenance of Rights of Way, Easements and Licenses. Mortgagor
shall maintain all rights of way, easements, grants, privileges, licenses,
certificates, permits, entitlements and franchises necessary for the use of the
Mortgaged Property and will not, without the prior consent of Mortgagee, consent
to any public restriction (including any zoning ordinance) or private
restriction as to the use of the Mortgaged Property. Mortgagor shall comply with
all restrictive covenants affecting the Mortgaged Property, and all zoning
ordinances and other public or private restrictions as to the use of the
Mortgaged Property.
Section 3.6    Inspection. Mortgagor shall permit Mortgagee, and Mortgagee's
agents, representatives and employees, upon reasonable prior notice to
Mortgagor, to inspect the Mortgaged Property and conduct such environmental and
engineering studies as Mortgagee may require, provided that such inspections and
studies shall not materially interfere with the use and operation of the
Mortgaged Property.
Section 3.7    Other Covenants. All of the covenants in the Loan Agreement are
incorporated herein by reference and, together with covenants in this Article 3,
shall be covenants running with the land. The covenants set forth in the Loan
Agreement include, among other provisions: (a) the prohibition against the
further sale, transfer or encumbering of any of the Mortgaged Property, (b) the
obligation to pay when due all taxes on the Mortgaged Property or assessed
against Mortgagee with respect to the Loan, (c) the right of Mortgagee to
inspect the Mortgaged Property, (d) the obligation to keep the Mortgaged
Property insured as Mortgagee may require, (e) the obligation to comply with all
legal requirements (including environmental laws), maintain the Mortgaged
Property in good condition, and promptly repair any damage or casualty, and
(f) except as otherwise permitted under the Loan Agreement, the obligation of
Mortgagor to obtain Mortgagee's consent prior to entering into, modifying or
taking other actions with respect to Leases.
Section 3.8    Condemnation Awards and Insurance Proceeds.
(a)    Condemnation Awards. Mortgagor assigns all awards and compensation

4

--------------------------------------------------------------------------------




for any condemnation or other taking, or any purchase in lieu thereof, to
Mortgagee and authorizes Mortgagee to collect and receive such awards and
compensation and to give proper receipts and acquittances therefor, subject to
the terms of the Loan Agreement.
(b)    Insurance Proceeds. Mortgagor assigns to Mortgagee all proceeds of any
insurance policies insuring against loss or damage to the Mortgaged Property.
Mortgagor authorizes Mortgagee to collect and receive such proceeds and
authorizes and directs the issuer of each of such insurance policies to make
payment for all such losses directly to Mortgagee, instead of to Mortgagor and
Mortgagee jointly.
ARTICLE 4    
DEFAULT AND FORECLOSURE
Section 4.1    Remedies. If an Event of Default (as defined in the Loan
Agreement) exists, Mortgagee may, at Mortgagee's election, exercise any or all
of the following rights, remedies and recourses:
(a)    Acceleration. Declare the Indebtedness to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Mortgagor), whereupon the same shall become
immediately due and payable.
(b)    Entry on Mortgaged Property. Enter the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto. If Mortgagor remains in possession of the Mortgaged Property after an
Event of Default and without Mortgagee's prior written consent, Mortgagee may
invoke any legal remedies to dispossess Mortgagor.
(c)    Operation of Mortgaged Property. Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as Mortgagee
may deem reasonable under the circumstances (making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as
Mortgagee deems necessary or desirable), and apply all Rents and other amounts
collected by Mortgagee in connection therewith in accordance with the provisions
of Section 4.7.
(d)    Foreclosure and Sale. Institute proceedings for the complete foreclosure
of this Mortgage, in which case the Mortgaged Property may be sold for cash or
credit in one or more parcels. With respect to any notices required or permitted
under the UCC, Mortgagor agrees that five (5) days' prior written notice shall
be deemed commercially reasonable. At any such sale by virtue of any judicial
proceedings or any other legal right, remedy or recourse, the title to and right
of possession of any such property shall pass to the purchaser thereof, and to
the fullest extent permitted by law, Mortgagor shall be completely and
irrevocably divested of all of its right, title, interest, claim and demand
whatsoever, either at law or in equity, in and to the property sold and such
sale shall be a perpetual bar both at law and in equity against Mortgagor, and
against all other persons claiming or to claim the property sold or any part
thereof, by, through or under Mortgagor. Mortgagee may be a purchaser at such
sale and if Mortgagee is the highest bidder, may credit the portion of the
purchase price that would be distributed to Mortgagee against the Indebtedness
in lieu of paying cash. In connection with any foreclosure sale: (i) Mortgagee
shall have no obligation to clean up, repair or otherwise prepare the Mortgaged
Property for sale; (ii) Mortgagor waives any right it may have to require
Mortgagee to pursue any third party for any of the Indebtedness; (iii) Mortgagee
may comply with any applicable state or

5

--------------------------------------------------------------------------------




federal law requirements in connection with a disposition of the Mortgaged
Property; (iv) Mortgagee may specifically disclaim any warranties of title or
the like; (v) if Mortgagee sells any of the Mortgaged Property on credit,
Mortgagor will be credited only with payments actually made by purchaser,
received by Mortgagee and applied to the indebtedness of the purchaser; and
(vi) Mortgagee may apply any noncash proceeds of a disposition of the Mortgaged
Property in any commercially reasonable manner selected by Mortgagee. Compliance
by Mortgagee with the standards set forth in the foregoing sentence shall not be
deemed to adversely affect the commercial reasonableness of any sale of the
Mortgaged Property or portion thereof.
(e)    Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Indebtedness, the appointment of a receiver of the Mortgaged Property,
and Mortgagor irrevocably consents to such appointment. Any such receiver shall
have all the usual powers and duties of receivers in similar cases, including
the full power to rent, maintain and otherwise operate the Mortgaged Property
upon such terms as may be approved by the court, and shall apply such Rents in
accordance with the provisions of Section 4.7.
(f)    Other. Exercise all other rights, remedies and recourses granted under
the Loan Documents or otherwise available at law or in equity (including an
action for specific performance of any covenant contained in the Loan Documents,
or a judgment on the Note either before, during or after any proceeding to
enforce this Mortgage).
Section 4.2    Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion, may
elect; the right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.
Section 4.3    Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall
have all rights, remedies and recourses granted in the Loan Documents and
available at law or equity (including the UCC), which rights (a) shall be
cumulative and concurrent, (b) may be pursued separately, successively or
concurrently against Mortgagor or others obligated under the Note and the other
Loan Documents, or against the Mortgaged Property, or against any one or more of
them, at the sole discretion of Mortgagee, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Mortgagee in the enforcement of any rights, remedies
or recourses under the Loan Documents or otherwise at law or equity shall be
deemed to cure any Event of Default.
Section 4.4    Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interests
created in or evidenced by the Loan Documents or their stature as a first and
prior lien and security interest in and to the Mortgaged Property. For payment
of the Indebtedness, Mortgagee may resort to any other security in such order
and manner as Mortgagee may elect.
Section 4.5    Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any appraisement, valuation, stay of execution,
exemption from civil process, redemption or

6

--------------------------------------------------------------------------------




extension of time for payment, (b) all notices of any Event of Default or of
Mortgagee's election to exercise or its actual exercise of any right, remedy or
recourse provided for under the Loan Documents, and (c) any right to a
marshalling of assets or a sale in inverse order of alienation.
Section 4.6    Discontinuance of Proceedings. If Mortgagee shall have proceeded
to invoke any right, remedy or recourse permitted under the Loan Documents and
shall thereafter elect to discontinue or abandon it for any reason, Mortgagee
shall have the unqualified right to do so and, in such an event, Mortgagor and
Mortgagee shall be restored to their former positions with respect to the
Indebtedness, the Obligations, the Loan Documents, the Mortgaged Property and
otherwise, and the rights, remedies, recourses and powers of Mortgagee shall
continue as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default which may then
exist or the right of Mortgagee thereafter to exercise any right, remedy or
recourse under the Loan Documents for such Event of Default.
Section 4.7    Application of Proceeds. The proceeds of any sale of, and the
Rents and other amounts generated by the holding, leasing, management, operation
or other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in the following order unless otherwise required
by applicable law:
(a)    to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (1) receiver's fees and
expenses, (2) court costs, (3) attorneys' and accountants' fees and expenses,
(4) costs of advertisement, and (5) the payment of all ground rent, real estate
taxes and assessments, except any taxes, assessments or other charges subject to
which the Mortgaged Property shall have been sold;
(b)    to the payment of all amounts (including interest), other than the unpaid
principal balance of the Note and accrued but unpaid interest, which may be due
to Mortgagee under the Loan Documents;
(c)    to the payment of the Indebtedness and performance of the Obligations in
such manner and order of preference as Mortgagee in its sole discretion may
determine; and
(d)    the balance, if any, to the payment of the persons legally entitled
thereto.
Section 4.8    Occupancy After Foreclosure. The purchaser at any foreclosure
sale pursuant to Section 4.1(d) shall become the legal owner of the Mortgaged
Property. All occupants of the Mortgaged Property shall, at the option of such
purchaser, become tenants of the purchaser at the foreclosure sale and shall
deliver possession thereof immediately to the purchaser upon demand. It shall
not be necessary for the purchaser at said sale to bring any action for
possession of the Mortgaged Property other than the statutory action of forcible
detainer in any justice court having jurisdiction over the Mortgaged Property.
Section 4.9    Additional Advances and Disbursements; Costs of Enforcement.
(a)    If any Event of Default exists, Mortgagee shall have the right, but not
the obligation, to cure such Event of Default in the name and on behalf of
Mortgagor. All sums advanced and expenses incurred at any time by Mortgagee
under this Section 4.9, or otherwise under this Mortgage or any of the other
Loan Documents or applicable law, shall bear interest from the date that such
sum is advanced or expense incurred, to and including the date of reimbursement,
computed at the Default Rate

7

--------------------------------------------------------------------------------




(as defined in the Loan Agreement), and all such sums, together with interest
thereon, shall be secured by this Mortgage.
(b)    Mortgagor shall pay all expenses (including reasonable attorneys' fees
and expenses) of or incidental to the perfection and enforcement of this
Mortgage and the other Loan Documents, or the enforcement, compromise or
settlement of the Indebtedness or any claim under this Mortgage and the other
Loan Documents, and for the curing thereof, or for defending or asserting the
rights and claims of Mortgagee in respect thereof, by litigation or otherwise.
Section 4.10    No Mortgagee in Possession. Neither the enforcement of any of
the remedies under this Article 4, the assignment of the Rents and Leases under
Article 5, the security interests under Article 6, nor any other remedies
afforded to Mortgagee under the Loan Documents, at law or in equity shall cause
Mortgagee to be deemed or construed to be a mortgagee in possession of the
Mortgaged Property, to obligate Mortgagee to lease the Mortgaged Property or
attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.
ARTICLE 5    
ASSIGNMENT OF RENTS AND LEASES
Section 5.1    Assignment. Mortgagor acknowledges and confirms that it has
executed and delivered to Mortgagee an Assignment of Rents and Leases of even
date (the "Assignment of Rents and Leases"), intending that such instrument
create a present, absolute assignment to Mortgagee of the Leases and Rents.
Without limiting the intended benefits or the remedies provided under the
Assignment of Rents and Leases, Mortgagor hereby assigns to Mortgagee, as
further security for the Indebtedness and the Obligations, the Leases and Rents.
While any Event of Default exists, Mortgagee shall be entitled to exercise any
or all of the remedies provided in the Assignment of Rents and Leases and in
Article 4 hereof, including the right to have a receiver appointed. If any
conflict or inconsistency exists between the assignment of the Rents and the
Leases in this Mortgage and the absolute assignment of the Rents and the Leases
in the Assignment of Rents and Leases, the terms of the Assignment of Rents and
Leases shall control.
Section 5.2    No Merger of Estates. So long as any part of the Indebtedness and
the Obligations secured hereby remain unpaid and undischarged, the fee and
leasehold estates to the Mortgaged Property shall not merge, but shall remain
separate and distinct, notwithstanding the union of such estates either in
Mortgagor, Mortgagee, any lessee or any third party by purchase or otherwise.
ARTICLE 6    
SECURITY AGREEMENT
Section 6.1    Security Interest. This Mortgage constitutes a "Security
Agreement" on personal property within the meaning of the UCC and other
applicable law and with respect to the Personalty, Fixtures, Plans, Leases,
Rents and Property Agreements. To this end, Mortgagor grants to Mortgagee, a
first and prior security interest in the Personalty, Fixtures, Plans, Leases,
Rents and Property Agreements and all other Mortgaged Property which is personal
property to secure the payment of the Indebtedness and performance of the
Obligations, and agrees that Mortgagee shall have all the rights and remedies of
a secured party under the UCC with respect to such property. Any notice of sale,
disposition

8

--------------------------------------------------------------------------------




or other intended action by Mortgagee with respect to the Personalty, Fixtures,
Plans, Leases, Rents and Property Agreements sent to Mortgagor at least five (5)
days prior to any action under the UCC shall constitute reasonable notice to
Mortgagor.
Section 6.2    Financing Statements. Mortgagor hereby irrevocably authorizes
Mortgagee at any time and from time to file in any filing office in any UCC
jurisdiction one or more financing or continuation statements and amendments
thereto, relative to all or any part of the Mortgaged Property, without the
signature of Mortgagor where permitted by law. Mortgagor agrees to furnish
Mortgagee, promptly upon request, with any information required by Mortgagee to
complete such financing or continuation statements. If Mortgagee has filed any
initial financing statements or amendments in any UCC jurisdiction prior to the
date hereof, Mortgagor ratifies and confirms its authorization of all such
filings. Mortgagor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of Mortgagee, and agrees that it
will not do so without Mortgagee's prior written consent, subject to Mortgagor's
rights under Section 9-509(d)(2) of the UCC. Mortgagor shall execute and deliver
to Mortgagee, in form and substance satisfactory to Mortgagee, such additional
financing statements and such further assurances as Mortgagee may, from time to
time, reasonably consider necessary to create, perfect and preserve Mortgagee's
security interest hereunder and Mortgagee may cause such statements and
assurances to be recorded and filed, at such times and places as may be required
or permitted by law to so create, perfect and preserve such security interest.
Section 6.3    Fixture Filing. This Mortgage shall also constitute a "fixture
filing" for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. Information concerning the security interest herein
granted may be obtained at the addresses of Debtor (Mortgagor) and Secured Party
(Mortgagee) as set forth in the first paragraph of this Mortgage.
ARTICLE 7    
MISCELLANEOUS
Section 7.1    Notices. Any notice required or permitted to be given under this
Mortgage shall be in writing and either shall be mailed by certified mail,
postage prepaid, return receipt requested, or sent by overnight air courier
service, or personally delivered to a representative of the receiving party, or
sent by telecopy (provided an identical notice is also sent simultaneously by
mail, overnight courier or personal delivery as otherwise provided in this
Section 7.1). All such communications shall be mailed, sent or delivered,
addressed to the party for whom it is intended at its address set forth on the
first page of this Mortgage. Any communication so addressed and mailed shall be
deemed to be given on the earliest of (a) when actually delivered, (b) on the
first Business Day (as defined in the Loan Agreement) after deposit with an
overnight air courier service, or (c) on the third Business Day after deposit in
the United States mail, postage prepaid, in each case to the address of the
intended addressee, and any communication so delivered in person shall be deemed
to be given when receipted for by, or actually received by, Mortgagee or
Mortgagor, as the case may be. If given by telecopy, a notice shall be deemed
given and received when the telecopy is transmitted to the party's telecopy
number specified in the Loan Agreement and confirmation of complete receipt is
received by the transmitting party during normal business hours or on the next
Business Day if not confirmed during normal business hours, and an identical
notice is also sent simultaneously by mail, overnight courier, or personal
delivery as otherwise provided in this Section 7.1. Any party may designate a
change of address by written notice to the other by giving at least ten (10)
days prior written notice of such change of address.
Section 7.2    Covenants Running with the Land. All Obligations contained in
this

9

--------------------------------------------------------------------------------




Mortgage are intended by Mortgagor and Mortgagee to be, and shall be construed
as, covenants running with the Mortgaged Property. As used herein, "Mortgagor"
shall refer to the party named in the first paragraph of this Mortgage and to
any subsequent owner of all or any portion of the Mortgaged Property (without in
any way implying that Mortgagee has or will consent to any such conveyance or
transfer of the Mortgaged Property). All persons or entities who may have or
acquire an interest in the Mortgaged Property shall be deemed to have notice of,
and be bound by, the terms of the Loan Agreement and the other Loan Documents;
however, no such party shall be entitled to any rights thereunder without the
prior written consent of Mortgagee.
Section 7.3    Attorney‑in‑Fact. Mortgagor hereby irrevocably appoints Mortgagee
and its successors and assigns, as its attorney‑in‑fact, which agency is coupled
with an interest, (a) to execute and/or record any notices of completion,
cessation of labor or any other notices that Mortgagee deems appropriate to
protect Mortgagee's interest, if Mortgagor shall fail to do so within ten (10)
days after written request by Mortgagee, (b) upon the issuance of a deed
pursuant to the foreclosure of this Mortgage or the delivery of a deed in lieu
of foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Personalty, Fixtures, Plans and
Property Agreements in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve
Mortgagee's security interests and rights in or to any of the collateral, and
(d) while any Event of Default exists, to perform any obligation of Mortgagor
hereunder; however: (1) Mortgagee shall not under any circumstances be obligated
to perform any obligation of Mortgagor; (2) any sums advanced by Mortgagee in
such performance shall be added to and included in the Indebtedness and shall
bear interest at the Default Rate; (3) Mortgagee as such attorney‑in‑fact shall
only be accountable for such funds as are actually received by Mortgagee; and
(4) Mortgagee shall not be liable to Mortgagor or any other person or entity for
any failure to take any action which it is empowered to take under this Section.
Section 7.4    Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of Mortgagee and Mortgagor and their respective successors
and assigns. Mortgagor shall not, without the prior written consent of
Mortgagee, assign any rights, duties or obligations hereunder.
Section 7.5    No Waiver. Any failure by Mortgagee to insist upon strict
performance of any of the terms, provisions or conditions of the Loan Documents
shall not be deemed to be a waiver of same, and Mortgagee shall have the right
at any time to insist upon strict performance of all of such terms, provisions
and conditions.
Section 7.6    Subrogation. To the extent proceeds of the Note have been used to
extinguish, extend or renew any indebtedness against the Mortgaged Property,
then Mortgagee shall be subrogated to all of the rights, liens and interests
existing against the Mortgaged Property and held by the holder of such
indebtedness and such former rights, liens and interests, if any, are not
waived, but are continued in full force and effect in favor of Mortgagee.
Section 7.7    Loan Agreement. If any conflict or inconsistency exists between
this Mortgage and the Loan Agreement, the Loan Agreement shall govern.
Section 7.8    Release. Upon payment in full of the Indebtedness and performance
in full of the Obligations, Mortgagee, at Mortgagor's expense, shall release the
liens and security interests created by this Mortgage.
Section 7.9    Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees,
to

10

--------------------------------------------------------------------------------




the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any appraisement, valuation, stay,
marshalling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Mortgage or the indebtedness secured hereby, or any agreement between
Mortgagor and Mortgagee or any rights or remedies of Mortgagee.
Section 7.10    Limitation on Liability. Mortgagor's liability hereunder is
subject to the limitation on liability provisions of Article 13 of the Loan
Agreement.
Section 7.11    Obligations of Mortgagor, Joint and Several. If more than one
person or entity has executed this Mortgage as "Mortgagor," the obligations of
all such persons or entities hereunder shall be joint and several.
Section 7.12    Governing Law. This Mortgage shall be governed by the laws of
the State of New York.
Section 7.13    Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.
Section 7.14    Counterparts. This Mortgage may be executed in counterparts, all
of which counterparts together shall constitute one and the same instrument (and
original signature pages and notary pages from each counterpart may be assembled
into one original document to be recorded).
Section 7.15    Entire Agreement. This Mortgage and the other Loan Documents
embody the entire agreement and understanding between Mortgagee and Mortgagor
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof. Accordingly, the Loan
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.
ARTICLE 8    
LOCAL LAW PROVISIONS


Section 8.1    Inconsistent Provisions. To the extent that any provision
contained in this Article 8 conflicts with any other provision contained in this
Mortgage, the provision contained in this Article 8 shall control.
Section 8.2    Trust Fund. Pursuant to Section 13 of the New York Lien Law,
Mortgagor shall receive the advances secured hereby and shall hold the right to
receive the advances as a trust fund to be applied first for the purpose of
paying the cost of the improvement and shall apply the advances first to the
payment of the cost of the improvement before using any part of the total of the
same for any other purpose.
Section 8.3    Commercial Property. Mortgagor represents that this Mortgage does
not encumber real property principally improved or to be improved by one or more
structures containing in the aggregate not more than six residential dwelling
units, each having its own separate cooking facilities.
Section 8.4    Statutory Construction. All rights and remedies conferred upon a
mortgagee pursuant to those sections of the New York Real Property Law which
construe mortgages containing specific statutory language, including Section 254
thereof, are intended to be conferred upon

11

--------------------------------------------------------------------------------




Agent and Lenders, in addition to, and not in limitation of, all other rights
and remedies of Agent and Lenders hereunder, at law or in equity. The clauses
and covenants contained in this Mortgage that are construed by Section 254 of
the New York Real Property Law shall be construed as provided in those sections
(except as provided in Section 8.5 hereof). The additional clauses and covenants
contained in this Mortgage shall afford rights supplemental to and not exclusive
of the rights conferred by the clauses and covenants construed by Section 254
and shall not impair, modify, alter or defeat such rights (except as provided in
Section 8.5 hereof), notwithstanding that such additional clauses and covenants
may relate to the same subject matter or provide for different or additional
rights in the same or similar contingencies as the clauses and covenants
construed by Section 254. In the event of any inconsistencies between the
provisions of Section 254 and the provisions of this Mortgage, the provisions of
this Mortgage shall prevail.
Section 8.5    Insurance. Supplementing Article 3 of this Mortgage, the
provisions of subsection 4 of Section 254 of the New York Real Property Law
covering the insurance of buildings against loss by fire shall not apply to this
Mortgage. In the event of any conflict, inconsistency or ambiguity between the
provisions of Article 3 hereof and the provisions of subsection 4 of Section 254
of the New York Real Property Law covering the insurance of buildings against
loss by fire, the provisions of Article 3 hereof shall control.
Section 8.6    Leases. Supplementing Article 5 of this Mortgage, this Mortgage
is intended to be, and shall operate as, the agreement described in Section
291-f of the New York Real Property Law and the Lender shall be entitled to the
benefits afforded thereby.
Section 8.7    Condemnation Awards. Mortgagor hereby expressly agrees that
Mortgagee shall not be limited to the interest paid on any award or compensation
payable to Mortgagor as a result of any appropriation or condemnation or other
taking or purchase in lieu thereof, and further agrees to pay to Mortgagee the
difference, if any, between (i) the interest received by Mortgagee on such
awards or compensation and (ii) the applicable rate of interest provided in the
Loan Agreement from the date of the appropriation, condemnation or other taking
of the Mortgaged Property or any portion thereof to the date of maturity of the
Loan. The obligations and agreements of Mortgagor contained in this paragraph
shall survive the payment to Mortgagee of any awards or compensation for an
appropriation, condemnation or other taking and shall terminate only upon
payment in full by Mortgagor to Mortgagee of the sums referred to herein.
Section 8.8    Sale of Mortgaged Property/Non-Judicial Foreclosure.
(a)    If this Mortgage is foreclosed, the Mortgaged Property, or any interest
therein, may, at the discretion of Mortgagee, be sold in one or more parcels or
in several interests or portions and in any order or manner.
(b)    Upon an Event of Default which entitles Mortgagee to exercise remedies
against Mortgagor hereunder, Mortgagee may, at it’s sole option, elect to sell
the Mortgaged Property or any part thereof by exercise of the power of
foreclosure or of sale granted to Mortgagee by Articles 13 or 14 of the Real
Property Actions and Proceedings Law of the State of New York (the “RPAPL”). In
such case, Mortgagee may commence a civil action to foreclose this Mortgage
pursuant to and in accordance with Article 13 of the RPAPL, or it may proceed
and sell the Mortgaged Property pursuant to and in accordance with Article 14 of
the RPAPL to satisfy the Note and all other amounts secured thereby.
Section 8.9    Mortgage Tax Obligation and Indemnification. Mortgagor shall pay
when due, and as a condition to any advance of funds under the Loan Documents,
all taxes, mortgage

12

--------------------------------------------------------------------------------




recording taxes, recording charges and other amounts payable in connection with
this Mortgage, the Note or the other Loan Documents. Mortgagor shall, at its
sole cost and expense, protect, defend, indemnify and release and hold harmless
Mortgagee from and against any and all losses, costs, expenses, liabilities,
claims and obligations imposed upon or incurred by or asserted against
Mortgagee, and directly or indirectly arising out of or in any way relating to
any tax, mortgage recording tax, recording charge or other amount due or payable
on the making, recording, or advance of funds under this Mortgage, the Note or
the other Loan Documents.
Section 8.10    Maximum Principal Amount Secured. Notwithstanding anything to
the contrary contained in this Mortgage, the maximum aggregate principal amount
of Indebtedness that is, or under any contingency may be, secured by this
Mortgage, either at execution of this Mortgage or at any time thereafter (the
“Secured Amount”), is $6,831,464.00, plus interest thereon and any amounts that
Mortgagee expends upon and following the occurrence of any Event of Default to
the extent that any such amounts shall constitute payment of (i) taxes that may
be imposed by law upon the Premises; (ii) premiums on insurance policies
covering the Premises; (iii) expenses incurred in upholding the lien of this
Mortgage, including the expenses of any litigation to prosecute or defend the
rights and lien created by this Mortgage; or (iv) any amount, cost or change to
which Mortgagee becomes subrogated, upon payment, whether under recognized
principles of law or equity, or under express statutory authority; then, and in
each such event, such amounts or costs, together with interest thereon at the
Default Rate, shall be added to the indebtedness secured hereby and shall be
secured by this Mortgage.
ARTICLE 9    
CONDOMINIUM PROVISIONS


Mortgagor further warrants, represents and covenants to Mortgagee as follows:
Section 9.1    Condominium Obligations. Mortgagor shall perform all of
Mortgagor’s obligations under the Declaration, the by-laws and rules and
regulations of the Condominium and all other documents, instruments and
agreements in any way relating in whole or in part to the imposition of a
condominium regime of ownership upon the property of which the Unit forms a part
and to the regulation, management or administration of such condominium regime
of ownership (collectively, the “Condominium’s Constituent Documents”).
Mortgagor shall promptly pay, when due, all common charges, assessments and
other sums payable by Mortgagor with respect to the Unit and under the
Condominium’s Constituent Documents.
Section 9.2    Property Insurance. In the event of a distribution of property
insurance proceeds in lieu of restoration or repair following a loss to the
buildings on the premises, whether to the Unit or to common elements, any
proceeds payable to Mortgagor are hereby assigned and shall be paid to
Mortgagee.
Section 9.3    Public Liability Insurance. Mortgagor shall take such actions as
may be reasonable to insure that the Condominium maintains, with a generally
accepted insurance carrier, a public liability insurance policy that satisfies
the Condominium’s obligations under the Condominium’s Constituent Documents.
Section 9.4    Mortgagee’s Prior Consent. Mortgagor shall not, except after
notice to Mortgagee and with Mortgagee’s prior written consent, either partition
or subdivide the Unit or consent to: (i) the abandonment or termination of the
Condominium, except as permitted under the Loan Agreement; (ii) any amendment to
any provision of the Constituent Documents; or (iii) any action which would have
the effect of rendering the public liability insurance coverage maintained by
the

13

--------------------------------------------------------------------------------




Condominium in violation of the Condominium’s obligations under the
Condominium’s Constituent Documents.





14

--------------------------------------------------------------------------------




EXECUTED as of the date first above written.
 
ACADIA STORAGE POST PORTFOLIO COMPANY LLC, a Delaware limited liability company
By:    __/s/ Robert Masters________________
Name:    Robert Masters
Title:    Senior Vice President



STATE OF NEW YORK    )
) ss.
COUNTY OF WESTCHESTER    )
On the 24th day of August in the year 2011 before me, the undersigned,
personally appeared Robert Masters, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.
.
WITNESS my hand and official seal.
____/s/ Debra Leibler-Jones_____________
Signature of Notary Public


Debra Leibler-Jones
Notary Public, State of New York
No. 01LE6005994
Qualified in Dutchess County
Commission Expires April 20, 2014





--------------------------------------------------------------------------------




EXHIBIT A
The condominium unit (the “Unit”) in the building (the “Building”) known as The
48-05 Metropolitan Avenue Condominium located at 48-05 Metropolitan Avenue, in
the Borough and County of Queens, City and State of New York, said unit being
designated and described as Unit No. 2 in that certain declaration dated
November 1, 1979, made pursuant to Article 9-B of the Real Property Law of the
State of New York (hereinafter referred to as the "Condominium Act")
establishing a plan for condominium ownership of the Building and the land
(hereinafter referred to as the "Land") upon which the Building is situate
(which Land is more particularly described below), which declaration was
recorded in the Office of the New York City Register, County of Queens, on
December 26, 2001, in Reel 6143, page 2230 (the "Declaration"). This Unit is
also designated as Tax Lot 1002 in Block 2611 of the Borough of Queens on the
Tax Map of the Real Property Assessment Department of the City of New York and
on the Floor Plans of the Building, certified by George Schwarz, Architect, on
December 26, 2001 and filed in the in the Queens County Office of the Register
of the City of New York on December 26, 2001, as Condominium Plan No. 408;


TOGETHER WITH an undivided 50.00% interest in the Common Elements (as such term
is defined in the Declaration); and


TOGETHER WITH AND SUBJECT TO all easements favor of the Unit and in favor of the
other units in the Building and the Common Elements.


The Premises within which the Unit is located are more particularly described as
follows:


All that certain piece or parcel of land, lying and being in the Borough of
Queens, City and State of New York more particularly described as follows:


PARCEL A


COMMENCING at the intersection of the westerly boundary of Flushing Avenue and
the northerly boundary of Metropolitan Avenue as laid down on the Final City
Map.


THENCE westerly along said northerly boundary North 76 degrees 40 minutes 42
seconds West a distance of 490.42 feet to the point BEGINNING.


THENCE RUNNING northerly and along the center line of the right-of-way North 36
degrees 16 minutes 47 seconds East a distance of 375.05 feet to a point;


THENCE still northerly and along said center-line the following three courses:


1.    North 3 degrees 30 minutes 45 seconds West 39.00 feet;
2.    North 16 degrees 18 minutes 52 seconds West 39.00 feet;
3.
North 45 degrees 15 minutes 27 seconds West 179.28 feet (176.28 per survey) to
the division line between the land belonging to the Long Island Railroad
Company- Bushwick Branch and the premises herein described.



THENCE along the said division line on a curve to the left having a radius of
1881.08 feet and an arc length of 349.08 feet to a point;


THENCE still along said division line South 51 degrees 09 minutes 50 seconds
West a distance of 144.86 feet to a point;



--------------------------------------------------------------------------------




THENCE easterly along a one story brick building, the following three courses
and distance;


1.     South 38 degrees 54 minutes 10 seconds East 24.50 feet;
2.     North 51 degrees 05 minutes 50 seconds East 120.50 feet;
3.
South 76 degrees 40 minutes 42 seconds East 25.08 feet to the centerline of a
foot common wall.



THENCE along said center-line of common wall, the following five courses and
distances:


1.    South 13 degrees 19 minutes 18 seconds West 15.50 feet;
2.     South 76 degrees 40 minutes 42 seconds East 9.55 feet;
3.     South 13 degrees 13 minutes 01 seconds West 189.20 feet;
4.     North 76 degrees 40 minutes 42 seconds West 9.30 feet;
5.
South 13 degrees 19 minutes 18 seconds West 15.44 feet to the northerly boundary
of Metropolitan Avenue.

 
THENCE along said boundary line easterly South 76 degrees 40 minutes 42 seconds
East a distance of 243.32 feet to the point or place of BEGINNING.


SUBJECT TO the burdens of right of way for ingress and egress for others over
the following:


PARCEL B


COMMENCING at the intersection of the westerly boundary of Flushing Avenue and
the northerly boundary of Metropolitan Avenue as laid down on the Final City
Map.


THENCE westerly along said northerly boundary North 76 degrees 40 minutes 42
seconds West a distance of 490.42 feet to the point of BEGINNING.


THENCE still along said boundary line, North 76 degrees 40 minutes 42 seconds
West a distance of 15.25 feet to the westerly line of right-of-way.


THENCE along said westerly line of right-of-way, North 36 degrees 16 minutes 47
seconds East a distance of 340.34 feet to a point;


THENCE northerly the following four courses and distances


1.     on a curve to the left, having a radius of 30.00 feet and an arc length
of 46.18 feet;
2.     on a curve to the right having a radius of 39.00 feet and an arc length
of 73.10 feet;
3.     South 16 degrees 18 minutes 52 seconds East 39.00 feet;
4.     South 3 degrees 30 minutes 45 seconds East 39.00 feet to a point;


THENCE along the centerline of right-of-way South 36 degrees16 minutes 47
seconds West a distance of 375.05 feet to a point or place of BEGINNING.


SUBJECT TO the burdens of a right of way for ingress and egress for others over
the following:


PARCEL C


COMMENCING at the intersection of the northerly boundary of Metropolitan Avenue
and the easterly boundary of Long Island Railroad Bushwick Branch:


RUNNING THENCE along said Long Island Railroad line the following courses and
distances;

--------------------------------------------------------------------------------






1.     North 51 degrees 09 minutes 50 seconds East 323.60 feet;
2.
on a curve to the right, having a radius of 1881.08 feet and an arc length of
349.08 feet to a point;



THENCE in a southeasterly direction south 48 degrees 00 minutes 22 seconds (45
degrees 15 minutes 27 seconds per survey) East a distance of 69.74 feet to the
point or place of BEGINNING.


THENCE still along the prolongation of the last mentioned course, the following
courses and distances


1.
South 48 degrees 00 minutes 22 seconds (45 degrees 15 minutes 27 seconds per
survey) east 109.54 feet (106.54 per survey) to a curve of an existing
right-of-way;

2.
thence on a curve to the left, having a radius of 39.00 feet and an arc length
of 20.98 feet to a point

3.
thence parallel 30.00 feet (20 feet per survey) there from of the first
mentioned course North 48 degrees 00 minutes 22 seconds (45 degrees 15 minutes
27 seconds per survey) West 101.73 feet;

4.
North 41 degrees 59 minutes 38 seconds East 20.00 feet to a point or place of
BEGINNING.



SUBJECT TO the burdens of a right of way for ingress or egress for others over
the following:


PARCEL D


COMMENCING at the intersection of the northerly boundary of Metropolitan Avenue
and the easterly boundary of Long Island Railroad Bushwick Branch;


RUNNING THENCE along said Long Island Railroad line north 51 degrees 09 minutes
50 seconds East a distance of 178.74 feet to the point or place of BEGINNING.


THENCE still northeasterly along the railroad line, North 51 degrees 09 minutes
50 seconds East a distance of 118.66 feet to a point;


THENCE in a southeasterly direction South 43 degrees 12 minutes 50 seconds East
a distance of 24.43 feet to the corner of a one story brick building.


THENCE along said one story brick building the following two courses and
distances;


1.     South 51 degrees 05 minutes 50 seconds West 120.50 feet;
2.
North 38 degrees 54 minutes 10 seconds West 24.50 feet to the point or place of
BEGINNING:



TOGETHER WITH a right to ingress and egress over the following;


PARCEL E


COMMENCING at the intersection of the westerly boundary of Flushing Avenue and
the northerly boundary of Metropolitan Avenue as laid down on the Final City
Map;


THENCE westerly along said northerly boundary North 76 degrees 40 minutes 42
seconds West a distance of 490.42 feet, to a point of BEGINNING.


THENCE along center line of existing right-of-way, North 36 degrees 16 minutes
47 seconds East 375.05 feet to a point:


THENCE North 3 degrees 30 minutes 45 seconds West 39.00 feet:



--------------------------------------------------------------------------------




THENCE North 16 degrees 18 minutes 52 seconds West 39.00 feet;


THENCE on a curve to the right having a radius of 39.00 feet and an arc length
of 97.07 feet to a point;


THENCE along the easterly line of said right-of-way South 36 degrees 16 minutes
47 seconds West 399.06 feet to a point on the northerly boundary of the here and
before mentioned boundary of Metropolitan Avenue.


THENCE along said boundary North 76 degrees 40 minutes 42 seconds West 15.25
feet to the point or place of BEGINNING.





--------------------------------------------------------------------------------




PROMISSORY NOTE
$6,831,464.00    August 25, 2011
New York, New York
FOR VALUE RECEIVED, Acadia Storage Post Portfolio Company LLC, a Delaware
limited liability company (“Borrower”), promises and agrees to pay to the order
of General Electric Capital Corporation, a Delaware corporation (“Lender”), in
lawful money of the United States of America, the principal sum of $6,831,464.00
or so much thereof as may be outstanding under the Amended and Restated Loan
Agreement of even date herewith between Borrower and Lender (the “Loan
Agreement”), with interest on the unpaid principal sum owing thereunder at the
rate or rates or in the amounts computed in accordance with the Loan Agreement,
together with all other amounts due Lender under the Loan Agreement, all payable
in the manner and at the time or times provided in the Loan Agreement.
Capitalized terms used herein, but not defined, shall have the meanings assigned
to them in the Loan Agreement.
If not sooner due and payable in accordance with the Loan Agreement, Borrower
shall pay to Lender all amounts due and unpaid under the Loan Agreement on
August 31, 2013, or on any earlier Maturity Date as set forth in the Loan
Agreement. Unless otherwise specified in writing by Lender, all payments
hereunder shall be paid to Lender at GEMSA Loan Services LP, File #55307, Los
Angeles, CA 90074-5307. Lender reserves the right to require any payment on this
Note, whether such payment is a regular installment, prepayment or final
payment, to be by wired federal funds or other immediately available funds. All
payments to Lender shall be drawn on an account owned by Borrower or another
Person approved in writing in advance by Lender and maintained at a banking
institution organized under the laws of the United States or one of its
constituent States, or at a federally-regulated securities broker-dealer.
Borrower, co-makers, sureties, endorsers and guarantors, and each of them,
expressly waive demand and presentment for payment, notice of nonpayment,
protest, notice of protest, notice of dishonor, notice of intent to accelerate
the maturity hereof, notice of the acceleration of the maturity hereof, bringing
of suit and diligence in taking any action to collect amounts called for
hereunder and in the handling of securities at any time existing in connection
herewith; such parties are and shall be jointly, severally, directly and
primarily liable for the payment of all sums owing and to be owing hereon,
regardless of and without any notice, diligence, act or omission as or with
respect to the collection of any amount called for hereunder or in connection
with any right, lien, interest or property at any and all times had or existing
as security for any amount called for hereunder.
This Note is one of the Notes referred to in the Loan Agreement. This Note and
the other Notes evidence all advances made, interest due and all amounts
otherwise owed to Lender under the Loan Agreement. This Note is executed in
conjunction with the Loan Agreement and is secured by the liens and security
interests created under the Loan Documents (including those arising under the
Mortgage encumbering the Ridgewood Parcel, but excluding those arising under the
Mortgages encumbering the Fordham Parcel, the Webster Parcel, the Lawrence
Parcel, the Jersey City and the Linden Parcel). Reference is made to the Loan
Agreement for provisions relating to repayment of the indebtedness evidenced by
this Note, including mandatory repayment, acceleration following default, late
charges, default rate of interest, limitations on interest, restrictions on
prepayment, and participation interest (if any).
Borrower's liability hereunder is subject to the limitation on liability
provisions of Article 13 of the Loan Agreement. This Note has been executed and
delivered in and shall be construed in accordance with and governed by the laws
of the State of New York without regard to conflicts of laws principles other
than Section 5-1401 of the General Obligations Law of the State of New York, and
of the United States of

1

--------------------------------------------------------------------------------




America.
This Note is made by Borrower in partial replacement and in increase, but not in
novation or discharge, of its March 17, 2008 Promissory Note in the original
principal amount of $41,500,000.00 payable to the order of Lender.
 
Acadia Storage Post Portfolio Company LLC




By:    _/s/ Robert Masters__________________
Name:    __Robert Masters_____________
Title:    __Senior Vice President_________



 





2

--------------------------------------------------------------------------------




AMENDED AND RESTATED PROMISSORY NOTE
$35,168,536.00    August 25, 2011
New York, New York
FOR VALUE RECEIVED, Acadia Storage Post Portfolio Company LLC, a Delaware
limited liability company (“Borrower”), promises and agrees to pay to the order
of General Electric Capital Corporation, a Delaware corporation (“Lender”), in
lawful money of the United States of America, the principal sum of
$35,168,536.00 or so much thereof as may be outstanding under the Amended and
Restated Loan Agreement of even date herewith between Borrower and Lender (the
“Loan Agreement”), with interest on the unpaid principal sum owing thereunder at
the rate or rates or in the amounts computed in accordance with the Loan
Agreement, together with all other amounts due Lender under the Loan Agreement,
all payable in the manner and at the time or times provided in the Loan
Agreement. Capitalized terms used herein, but not defined, shall have the
meanings assigned to them in the Loan Agreement.
If not sooner due and payable in accordance with the Loan Agreement, Borrower
shall pay to Lender all amounts due and unpaid under the Loan Agreement on
August 31, 2013, or on any earlier Maturity Date as set forth in the Loan
Agreement. Unless otherwise specified in writing by Lender, all payments
hereunder shall be paid to Lender at GEMSA Loan Services LP, File #55307, Los
Angeles, CA 90074-5307. Lender reserves the right to require any payment on this
Note, whether such payment is a regular installment, prepayment or final
payment, to be by wired federal funds or other immediately available funds. All
payments to Lender shall be drawn on an account owned by Borrower or another
Person approved in writing in advance by Lender and maintained at a banking
institution organized under the laws of the United States or one of its
constituent States, or at a federally-regulated securities broker-dealer.
Borrower, co-makers, sureties, endorsers and guarantors, and each of them,
expressly waive demand and presentment for payment, notice of nonpayment,
protest, notice of protest, notice of dishonor, notice of intent to accelerate
the maturity hereof, notice of the acceleration of the maturity hereof, bringing
of suit and diligence in taking any action to collect amounts called for
hereunder and in the handling of securities at any time existing in connection
herewith; such parties are and shall be jointly, severally, directly and
primarily liable for the payment of all sums owing and to be owing hereon,
regardless of and without any notice, diligence, act or omission as or with
respect to the collection of any amount called for hereunder or in connection
with any right, lien, interest or property at any and all times had or existing
as security for any amount called for hereunder.
This Note is one of the Notes referred to in the Loan Agreement. This Note and
the other Notes evidence all advances made, interest due and all amounts
otherwise owed to Lender under the Loan Agreement. This Note is executed in
conjunction with the Loan Agreement and is secured by the liens and security
interests created under the Loan Documents (including those arising under the
Mortgages encumbering the Fordham Parcel, the Webster Parcel, the Lawrence
Parcel, the Jersey City and the Linden Parcel, but excluding those arising under
the Mortgage encumbering the Ridgewood Parcel). Reference is made to the Loan
Agreement for provisions relating to repayment of the indebtedness evidenced by
this Note, including mandatory repayment, acceleration following default, late
charges, default rate of interest, limitations on interest, restrictions on
prepayment, and participation interest (if any).
Borrower's liability hereunder is subject to the limitation on liability
provisions of Article 13 of the Loan Agreement. This Note has been executed and
delivered in and shall be construed in accordance with and governed by the laws
of the State of New York without regard to conflicts of laws principles other
than Section 5-1401 of the General Obligations Law of the State of New York, and
of the United States of

1

--------------------------------------------------------------------------------




America.
This Note is made by Borrower in partial replacement and in amendment and
restatement, but not in novation or discharge, of its March 17, 2008 Promissory
Note in the original principal amount of $41,500,000.00 payable to the order of
Lender.
 
Acadia Storage Post Portfolio Company LLC




By:    __/s/ Robert Masters_________________
Name:    __Robert Masters______________
Title:    __Senior Vice President_________






2